 



Exhibit 10.1
 
CCH I HOLDINGS, LLC
AND
CCH I HOLDINGS CAPITAL CORP.,
AS ISSUERS
CHARTER COMMUNICATIONS HOLDINGS, LLC,
AS PARENT GUARANTOR
AND
THE BANK OF NEW YORK TRUST COMPANY, NA,
AS TRUSTEE
INDENTURE
DATED AS OF SEPTEMBER 28, 2005
11.125% SENIOR ACCRETING NOTES DUE 2014
9.920% SENIOR ACCRETING NOTES DUE 2014
10.00% SENIOR ACCRETING NOTES DUE 2014
11.75% SENIOR ACCRETING NOTES DUE 2014
13.50% SENIOR ACCRETING NOTES DUE 2014
12.125% SENIOR ACCRETING NOTES DUE 2015
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
    1  
SECTION 1.01. Definitions
    1  
SECTION 1.02. Other Definitions
    28  
SECTION 1.03. Incorporation by Reference of Trust Indenture Act
    29  
SECTION 1.04. Rules of Construction
    29  
 
       
ARTICLE II THE NOTES
    30  
SECTION 2.01. Form and Dating
    30  
SECTION 2.02. Execution and Authentication
    32  
SECTION 2.03. Registrar and Paying Agent
    32  
SECTION 2.04. Paying Agent to Hold Money in Trust
    33  
SECTION 2.05. Holder Lists
    33  
SECTION 2.06. Transfer and Exchange
    33  
SECTION 2.07. Replacement Notes
    37  
SECTION 2.08. Outstanding Notes
    37  
SECTION 2.09. Treasury Notes
    38  
SECTION 2.10. Temporary Notes
    38  
SECTION 2.11. Cancellation
    38  
SECTION 2.12. Defaulted Interest
    38  
SECTION 2.13. Record Date
    38  
SECTION 2.14. Computation of Interest
    38  
SECTION 2.15. CUSIP Number
    39  
SECTION 2.16. Special Transfer Provisions
    39  
SECTION 2.17. Issuance of Additional Notes
    42  
SECTION 2.18. Temporary Regulation S Global Notes
    42  
 
       
ARTICLE III REDEMPTION
    42  
SECTION 3.01. Notices to Trustee
    42  
SECTION 3.02. Selection of Notes to Be Redeemed
    43  
SECTION 3.03. Notice of Redemption
    43  
SECTION 3.04. Effect of Notice of Redemption
    44  
SECTION 3.05. Deposit of Redemption Price
    44  
SECTION 3.06. Notes Redeemed in Part
    44  
SECTION 3.07. Optional Redemption
    44  
SECTION 3.08. Mandatory Redemption or Repurchase
    44  
SECTION 3.09. Offer to Purchase by Application of Excess Proceeds
    45  
 
       
ARTICLE IV COVENANTS
    46  
SECTION 4.01. Payment of Notes
    46  
SECTION 4.02. Maintenance of Office or Agency
    47  
SECTION 4.03. Reports
    47  
SECTION 4.04. Compliance Certificate
    48  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.05. Taxes
    48  
SECTION 4.06. Stay, Extension and Usury Laws
    48  
SECTION 4.07. Restricted Payments
    49  
SECTION 4.08. Investments
    52  
SECTION 4.09. Dividend and Other Payment Restrictions Affecting Subsidiaries
    52  
SECTION 4.10. Incurrence of Indebtedness and Issuance of Preferred Stock
    54  
SECTION 4.11. Limitation on Asset Sales
    57  
SECTION 4.12. Sale and Leaseback Transactions
    58  
SECTION 4.13. Transactions with Affiliates
    59  
SECTION 4.14. Liens
    60  
SECTION 4.15. Existence
    60  
SECTION 4.16. Repurchase at the Option of Holders upon a Change of Control
    61  
SECTION 4.17. Limitations on Issuances of Guarantees of Indebtedness
    62  
SECTION 4.18. Payments for Consent
    63  
SECTION 4.19. Application of Fall-Away Covenants
    63  
 
       
ARTICLE V SUCCESSORS
    64  
SECTION 5.01. Merger, Consolidation, or Sale of Assets
    64  
SECTION 5.02. Successor Corporation Substituted
    65  
 
       
ARTICLE VI DEFAULTS AND REMEDIES
    65  
SECTION 6.01. Events of Default
    65  
SECTION 6.02. Acceleration
    66  
SECTION 6.03. Other Remedies
    67  
SECTION 6.04. Waiver of Existing Defaults
    67  
SECTION 6.05. Control by Majority
    67  
SECTION 6.06. Limitation on Suits
    67  
SECTION 6.07. Rights of Holders of Notes to Receive Payment
    68  
SECTION 6.08. Collection Suit by Trustee
    68  
SECTION 6.09. Trustee May File Proofs of Claim
    68  
SECTION 6.10. Priorities
    68  
SECTION 6.11. Undertaking for Costs
    69  
 
       
ARTICLE VII TRUSTEE
    69  
SECTION 7.01. Duties of Trustee
    69  
SECTION 7.02. Rights of Trustee
    70  
SECTION 7.03. Individual Rights of Trustee
    71  
SECTION 7.04. Trustee’s Disclaimer
    72  
SECTION 7.05. Notice of Defaults
    72  
SECTION 7.06. Reports by Trustee to Holders of the Notes
    72  
SECTION 7.07. Compensation and Indemnity
    72  
SECTION 7.08. Replacement of Trustee
    73  
SECTION 7.09. Successor Trustee by Merger, etc.
    74  
SECTION 7.10. Eligibility; Disqualification
    74  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 7.11. Preferential Collection of Claims Against the Issuers
    74  
 
       
ARTICLE VIII LEGAL DEFEASANCE AND COVENANT DEFEASANCE
    74  
SECTION 8.01. Option to Effect Legal Defeasance or Covenant Defeasance
    74  
SECTION 8.02. Legal Defeasance and Discharge
    75  
SECTION 8.03. Covenant Defeasance
    75  
SECTION 8.04. Conditions to Legal or Covenant Defeasance
    76  
SECTION 8.05. Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions
    77  
SECTION 8.06. Repayment to Issuers
    78  
SECTION 8.07. Reinstatement
    78  
 
       
ARTICLE IX AMENDMENT, SUPPLEMENT AND WAIVER
    79  
SECTION 9.01. Without Consent of Holders of Notes
    79  
SECTION 9.02. With Consent of Holders of Notes
    79  
SECTION 9.03. Compliance with Trust Indenture Act
    81  
SECTION 9.04. Revocation and Effect of Consents
    81  
SECTION 9.05. Notation on or Exchange of Notes
    81  
SECTION 9.06. Trustee to Sign Amendments, etc.
    82  
 
       
ARTICLE X GUARANTEE
    82  
SECTION 10.01. Unconditional Guarantee
    82  
SECTION 10.02. Severability
    83  
SECTION 10.03. Waiver of Subrogation
    83  
SECTION 10.04. Execution of Note Guarantee
    83  
SECTION 10.05. Waiver of Stay, Extension or Usury Laws
    83  
 
       
ARTICLE XI MISCELLANEOUS
    84  
SECTION 11.01. Trust Indenture Act Controls
    84  
SECTION 11.02. Notices
    84  
SECTION 11.03. Communication by Holders of Notes with Other Holders of Notes
    85  
SECTION 11.04. Certificate and Opinion as to Conditions Precedent
    85  
SECTION 11.05. Statements Required in Certificate or Opinion
    85  
SECTION 11.06. Rules by Trustee and Agents
    86  
SECTION 11.07. No Personal Liability of Directors, Officers, Employees,
Incorporators, Members and Stockholders
    86  
SECTION 11.08. Governing Law
    86  
SECTION 11.09. No Adverse Interpretation of Other Agreements
    86  
SECTION 11.10. Successors
    86  
SECTION 11.11. Severability
    86  
SECTION 11.12. Counterpart Originals
    87  
SECTION 11.13. Table of Contents, Headings, etc.
    87  
 
       
ARTICLE XII SATISFACTION AND DISCHARGE
    87  
SECTION 12.01. Satisfaction and Discharge of Indenture
    87  
SECTION 12.02. Application of Trust Money
    88  

iii



--------------------------------------------------------------------------------



 



      Exhibits:    
Exhibit A-1
  Form of 11.125% Note
Exhibit A-2
  Form of 9.920% Note
Exhibit A-3
  Form of 10.00% Note
Exhibit A-4
  Form of 11.75% Note
Exhibit A-5
  Form of 13.50% Note
Exhibit A-6
  Form of 12.125% Note
Exhibit B
  Form of Certificate to be Delivered in connection with Transfers Pursuant to
Rule 144A
Exhibit C
  Form of Certificate to be Delivered in connection with Transfers Pursuant to
Regulation S
Exhibit D
  Form of Certificate from Acquiring Institutional Accredited Investor
Exhibit E
  Form of Certificate of Beneficial Ownership in connection with exchanges of
Temporary Regulation S Global Notes

iv



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE

          TIA Section   Indenture Section
310   (a)(1)
    7.10  
(a)(2)
    7.10  
(a)(3)
    N/A  
(a)(4)
    N/A  
(b)
    7.08; 7.10  
(c)
    N/A  
311   (a)
    7.11  
(b)
    7.11  
(c)
    N/A  
312   (a)
    2.05  
(b)
    11.03  
(c)
    11.03  
313   (a)
    7.06  
(b)(1)
    N/A  
(b)(2)
    7.06  
(c)
    11.02  
(d)
    7.06  
314   (a)
    4.03; 4.04  
(b)
    N/A  
(c)(1)
    11.04  
(c)(2)
    11.04  
(c)(3)
    11.04  
(d)
    N/A  
(e)
    11.05  
(f)
    N/A  
315   (a)
    7.01  
(b)
    7.05; 12.02  
(c)
    7.01  
(d)
    7.01  
(e)
    6.11  
316   (a) (last sentence)
    2.09  
(a)(1)(A)
    6.05  
(a)(1)(B)
    6.04  
(a)(2)
    N/A  
(b)
    6.07  
317   (a)(1)
    6.08  
(a)(2)
    6.09  
(b)
    2.04  
318   (a)
    11.01  

N/A means Not Applicable
Note: This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.

i



--------------------------------------------------------------------------------



 



     INDENTURE dated as of September 28, 2005 among CCH I Holdings, LLC, a
Delaware limited liability company (as further defined below, the “Company”),
CCH I Holdings Capital Corp., a Delaware corporation (as further defined below,
“Capital Corp” and together with the Company, the “Issuers”), Charter
Communications Holdings, LLC, a Delaware limited liability company the “Parent
Guarantor”) and The Bank of New York Trust Company, NA, as trustee (the
“Trustee”).
     The Issuers, the Parent Guarantor and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders of
the Notes:
ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
     SECTION 1.01. Definitions.
     “8.25% Charter Holdings Indenture” means the indenture governing Charter
Holdings’ 8.250% Senior Notes Due 2007, whether or not it remains in effect.
     “9.920% Notes” means the Issuers’ 9.920% Senior Accreting Notes Due 2014.
     “10.00% Notes” means the Issuers’ 10.00% Senior Accreting Notes Due 2014.
     “11.125% Notes” means the Issuers’ 11.125% Senior Accreting Notes Due 2014.
     “11.75% Notes” means the Issuers’ 11.75% Senior Accreting Notes Due 2014.
     “12.125% Notes” means the Issuers’ 12.125% Senior Accreting Notes Due 2015.
     “13.50% Notes” means the Issuers’ 13.50% Senior Accreting Notes Due 2014.
     “Accredited Investor” means an institutional “accredited investor” (as
defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act).
     “Accreted Value” is defined to mean for any series of Notes, for any
specified date, the amount calculated pursuant to (1), (2), (3) or (4) for each
$1,000 of principal amount of such Notes:
     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Accrual Date”) the
Accreted Value will equal the amount set forth below for such Semi-Annual
Accrual Date:

          Date   Accreted Value  
Issue Date
  $ 800.00  
March 31, 2006
  $ 850.00  
September 30, 2006
  $ 900.00  
March 31, 2007
  $ 950.00  
September 30, 2007
  $ 1,000.00  

 



--------------------------------------------------------------------------------



 



     (2) if the specified date occurs before the first Semi-Annual Accrual Date,
the Accreted Value will equal the sum of
          (a) the Accreted Value of such series on the Issue Date set forth
above and
          (b) an amount equal to the product of
     (x) the Accreted Value for the first Semi-Annual Accrual Date less the
Accreted Value on the Issue Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Accrual Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Accrual Dates, the
Accreted Value will equal the sum of
          (a) the Accreted Value for the Semi-Annual Accrual Date immediately
preceding such specified date and
          (b) an amount equal to the product of
     (x) the Accreted Value for the immediately following Semi-Annual Accrual
Date less the Accreted Value for the immediately preceding Semi-Annual Accrual
Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Accrual Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Accrual Date,
the Accreted Value will equal $1,000.
     “Acquired Debt” means, with respect to any specified Person:
     (1) Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Subsidiary of such specified Person, whether
or not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and
     (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

2



--------------------------------------------------------------------------------



 



     “Additional Notes” means any Notes of any series issued under this
Indenture in addition to the Initial Notes of such series (other than any Notes
of such series issued in respect of Initial Notes pursuant to Section 2.06,
2.07, 2.10, 3.06, 3.09, 4.16 or 9.05).
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person shall be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” shall have correlative meanings.
     “Agent” means any Registrar or Paying Agent.
     “Applicable Change of Control Premium” is defined to mean for any series of
Notes, for any specified date, the amount calculated pursuant to (1), (2),
(3) or (4) for each $1,000 of principal amount of such Notes:
     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Reference Date”) the
Applicable Change of Control Premium will equal the amount set forth below for
such Semi-Annual Reference Date:

              Applicable Change of   Date   Control Premium  
Issue Date
  $ 200.00  
March 31, 2006
  $ 152.50  
September 30, 2006
  $ 105.00  
March 31, 2007
  $ 57.50  
September 30, 2007
  $ 10.00  

     (2) if the specified date occurs before the first Semi-Annual Reference
Date, the Applicable Change of Control Premium will equal the sum of
          (a) the Applicable Change of Control Premium of such series on the
Issue Date set forth above minus
          (b) an amount equal to the product of
     (x) the Applicable Change of Control Premium on the Issue Date less the
Applicable Change of Control Premium for the first Semi-Annual Reference Date
multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Reference Date, using a 360-day year of twelve 30-day months;

3



--------------------------------------------------------------------------------



 



     (3) if the specified date occurs between two Semi-Annual Reference Dates,
the Applicable Change of Control Premium will equal the sum of
          (a) the Applicable Change of Control Premium for the Semi-Annual
Reference Date immediately preceding such specified date minus
          (b) an amount equal to the product of
     (x) the Applicable Change of Control Premium for the immediately preceding
Semi-Annual Reference Date less the Applicable Change of Control Premium for the
immediately following Semi-Annual Reference Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Reference Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Reference Date,
the Applicable Change of Control Premium will equal $10.00.
     “Asset Acquisition” means (a) an Investment by the Company or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary of the Company or any of its Restricted
Subsidiaries or shall be merged with or into the Company or any of its
Restricted Subsidiaries, or (b) the acquisition by the Company or any of its
Restricted Subsidiaries of the assets of any Person which constitute all or
substantially all of the assets of such Person, any division or line of business
of such Person or any other properties or assets of such Person other than in
the ordinary course of business.
     “Asset Sale” means:
     (1) the sale, lease, conveyance or other disposition of any assets or
rights by the Company or a Restricted Subsidiary, other than sales of inventory
in the ordinary course of the Cable Related Business; provided that the sale,
conveyance or other disposition of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, shall be governed by
Section 4.16 and/or Section 5.01 and not by the provisions of Section 4.11; and
     (2) the issuance of Equity Interests by any Restricted Subsidiary of the
Company or the sale by the Company or any Restricted Subsidiary of the Company
of Equity Interests of any Restricted Subsidiary of the Company.
     Notwithstanding the preceding, the following items shall not be deemed to
be Asset Sales:
     (1) any single transaction or series of related transactions that:
(a) involves assets having a fair market value of less than $100 million; or
(b) results in net proceeds to the Company and its Restricted Subsidiaries of
less than $100 million;

4



--------------------------------------------------------------------------------



 



     (2) a transfer of assets between or among the Company and/or its Restricted
Subsidiaries;
     (3) an issuance of Equity Interests by a Restricted Subsidiary of the
Company to the Company or to another Wholly Owned Restricted Subsidiary of the
Company;
     (4) a Restricted Payment that is permitted by Section 4.07, a Restricted
Investment that is permitted by Section 4.08 or a Permitted Investment;
     (5) the incurrence of Liens not prohibited by this Indenture and the
disposition of assets related to such Liens by the secured party pursuant to a
foreclosure; and
     (6) any disposition of cash or Cash Equivalents.
     “Attributable Debt” in respect of a sale and leaseback transaction means,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessee, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP.
     “Bankruptcy Law” means Title 11, U.S. Code or any federal or state law of
any jurisdiction relating to bankruptcy, insolvency, winding up, liquidation,
reorganization or relief of debtors.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.
     “Board of Directors” means the board of directors or comparable governing
body of CCI or, if so specified, the Company, in either case, as constituted as
of the date of any determination required to be made, or action required to be
taken, pursuant to this Indenture.
     “Business Day” means any day other than a Legal Holiday.
     “Cable Related Business” means the business of owning cable television
systems and businesses ancillary, complementary or related thereto.
     “Capital Corp” means CCH I Holdings Capital Corp., a Delaware corporation,
and any successor Person thereto.
     “Capital Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at that time be required to be capitalized on a balance sheet in accordance with
GAAP.

5



--------------------------------------------------------------------------------



 



     “Capital Stock” means:
          (1) in the case of a corporation, corporate stock;
          (2) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
          (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and
          (4) any other interest (other than any debt obligation) or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.
     “Capital Stock Sale Proceeds” means the aggregate net proceeds (including
the fair market value of the non-cash proceeds, as determined by an independent
appraisal firm) received by the Company from and after the Charter Holdings
Issue Date, in each case
     (x) as a contribution to the common equity capital or from the issue or
sale of Equity Interests (other than Disqualified Stock and other than issuances
or sales to a Subsidiary of the Company) of the Company after the Charter
Holdings Issue Date, or
     (y) from the issue or sale of convertible or exchangeable Disqualified
Stock or convertible or exchangeable debt securities of the Company that have
been converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company).
     “Cash Equivalents” means:
     (1) United States dollars;
     (2) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
having maturities of not more than twelve months from the date of acquisition;
     (3) certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having combined capital and surplus in excess
of $500 million and a Thomson BankWatch Rating at the time of acquisition of “B”
or better;
     (4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

6



--------------------------------------------------------------------------------



 



     (5) commercial paper having a rating at the time of acquisition of at least
“P-1” from Moody’s or at least “A-1” from S&P and in each case maturing within
twelve months after the date of acquisition;
     (6) corporate debt obligations maturing within twelve months after the date
of acquisition thereof, rated at the time of acquisition at least “Aaa” or “P-1”
by Moody’s or “AAA” or “A-1” by S&P;
     (7) auction-rate Preferred Stocks of any corporation maturing not later
than 45 days after the date of acquisition thereof, rated at the time of
acquisition at least “Aaa” by Moody’s or “AAA” by S&P;
     (8) securities issued by any state, commonwealth or territory of the United
States, or by any political subdivision or taxing authority thereof, maturing
not later than six months after the date of acquisition thereof, rated at the
time of acquisition at least “A” by Moody’s or S&P; and
     (9) money market or mutual funds at least 90% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (1) through (8) of
this definition.
     “CCH I” means CCH I, LLC, a Delaware limited liability company, and any
successor Person thereto.
     “CCH I Notes” means the 11.00% Senior Secured Notes due 2015 of CCH I and
CCH I Capital Corp.
     “CCI” means Charter Communications, Inc., a Delaware corporation, and any
successor Person thereto.
     “CCI Indentures” means, collectively, the indentures entered into by CCI
with respect to its 4.75% Convertible Senior Notes due 2006, its 5.875%
Convertible Senior Notes due 2009, and any indentures, note purchase agreements
or similar documents entered into by CCI for the purpose of incurring
Indebtedness in exchange for, or the proceeds of which are used to refinance,
any of the Indebtedness described above, in each case, together with all
instruments and other agreements entered into by CCI in connection therewith, as
any of the foregoing may be refinanced, replaced, amended, supplemented or
otherwise modified from time to time.
     “CCO” means Charter Communications Operating, LLC, a Delaware limited
liability company, and any successor Person thereto.
     “Change of Control” means the occurrence of any of the following:
     (1) the sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole, or of a Parent and its Subsidiaries, taken as a whole, to any “person”
(as such term is used in Section 13(d)(3) of the Exchange Act) other than Paul
G. Allen and the Related Parties;

7



--------------------------------------------------------------------------------



 



     (2) the adoption of a plan relating to the liquidation or dissolution of
the Company or a Parent (except a liquidation of any Parent into any other
Parent);
     (3) the consummation of any transaction, including any merger or
consolidation, the result of which is that any “person” (as defined above) other
than Paul G. Allen and Related Parties becomes the Beneficial Owner, directly or
indirectly, of more than 35% of the Voting Stock of the Company or a Parent,
measured by voting power rather than the number of shares, unless Paul G. Allen
or a Related Party Beneficially Owns, directly or indirectly, a greater
percentage of Voting Stock of the Company or such Parent, as the case may be,
measured by voting power rather than the number of shares, than such person;
     (4) after the Issue Date, the first day on which a majority of the members
of the Board of Directors of CCI are not Continuing Directors;
     (5) the Company or a Parent consolidates with, or merges with or into, any
Person, or any Person consolidates with, or merges with or into, the Company or
a Parent, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of the Company or such Parent is converted into or
exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Company or such Parent outstanding
immediately prior to such transaction is converted into or exchanged for Voting
Stock (other than Disqualified Stock) of the surviving or transferee Person
constituting a majority of the outstanding shares of such Voting Stock of such
surviving or transferee Person immediately after giving effect to such issuance;
or
     (6) (i) Charter Communications Holding Company, LLC shall cease to own
beneficially, directly or indirectly, 100% of the Capital Stock of Charter
Holdings or (ii) Charter Holdings shall cease to own beneficially, directly or
indirectly, 100% of the Capital Stock of the Company.
     “Charter Holdings” means Charter Communications Holdings, LLC, a Delaware
limited liability company, and any successor Person thereto.
     “Charter Holdings Indentures” means, collectively (a) the indentures
entered into by Charter Holdings and Charter Communications Holdings Capital
Corp. in connection with the issuance of the 8.250% Senior Notes Due 2007 dated
March 1999, 8.625% Senior Notes Due 2009 dated March 1999, 9.920% Senior
Discount Notes Due 2011 dated March 1999, 10.00% Senior Notes Due 2009 dated
January 2000, 10.250% Senior Notes Due 2010 dated January 2000, 11.750% Senior
Discount Notes Due 2010 dated January 2000, 10.75% Senior Notes Due 2009 dated
January 2001, 11.125% Senior Notes Due 2011 dated January 2001, 13.50% Senior
Discount Notes Due 2011 dated January 2001, 9.625% Senior Notes Due 2009 dated
May 2001, 10.00% Senior Notes Due 2011 dated May 2001, 11.750% Senior Discount
Notes Due 2011 dated May 2001, 9.625% Senior Notes Due 2009 dated January 2002,
10.00% Senior Notes Due 2011 dated January 2002 and 12.125% Senior Discount
Notes Due 2012 dated January 2002, and (b) any indentures, note purchase
agreements or similar documents entered into by Charter Holdings and/or Charter
Communications Holdings Capital Corp. on or after the Issue Date for the purpose
of incurring Indebtedness in exchange for, or proceeds of which are used to

8



--------------------------------------------------------------------------------



 



refinance, any of the Indebtedness described in the foregoing clause (a), in
each case, together with all instruments and other agreements entered into by
Charter Holdings or Charter Communications Holdings Capital Corp. in connection
therewith, as the same may be refinanced, replaced, amended, supplemented or
otherwise modified from time to time.
     “Charter Holdings Issue Date” means the date of the 8.25% Charter Holdings
Indenture, March 17, 1999.
     “Charter Refinancing Indebtedness” means any Indebtedness of a Charter
Refinancing Subsidiary issued in exchange for, or the net proceeds of which are
used within 90 days after the date of issuance thereof to extend, refinance,
renew, replace, defease, purchase, acquire or refund (including successive
extensions, refinancings, renewals, replacements, defeasances, purchases,
acquisitions or refunds), Indebtedness initially incurred under any one or more
of the CCI Indentures, the Charter Holdings Indentures or this Indenture;
provided that:
     (1) the principal amount (or accreted value, if applicable) of such Charter
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of, plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased, purchased,
acquired or refunded (plus the amount of reasonable fees, commissions and
expenses incurred in connection therewith); and
     (2) such Charter Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased, purchased,
acquired or refunded.
     “Charter Refinancing Subsidiary” means any direct or indirect, wholly owned
Subsidiary (and any related corporate co-obligor if such Subsidiary is a limited
liability company or other association not taxed as a corporation) of CCI or
Charter Communications Holding Company, LLC, which is or becomes a Parent.
     “Clearstream” means Clearstream Banking, société anonyme (formerly
Cedelbank).
     “Commission” means the Securities and Exchange Commission.
     “Company” means CCH I Holdings, LLC, a Delaware limited liability company,
and any successor Person thereto.
     “Consolidated EBITDA” means with respect to any Person, for any period, the
consolidated net income (or net loss) of such Person and its Restricted
Subsidiaries for such period calculated in accordance with GAAP plus, to the
extent such amount was deducted in calculating such net income:
     (1) Consolidated Interest Expense;
     (2) income taxes;

9



--------------------------------------------------------------------------------



 



     (3) depreciation expense;
     (4) amortization expense;
     (5) all other non-cash items, extraordinary items and nonrecurring and
unusual items (including without limitation any restructuring charges and
charges related to litigation settlements or judgments) and the cumulative
effects of changes in accounting principles reducing such net income, less all
non-cash items, extraordinary items, nonrecurring and unusual items and
cumulative effects of changes in accounting principles increasing such net
income;
     (6) amounts actually paid during such period pursuant to a deferred
compensation plan; and
     (7) for purposes of Section 4.10 only, Management Fees;
     all as determined on a consolidated basis for such Person and its
Restricted Subsidiaries in conformity with GAAP, provided that Consolidated
EBITDA shall not include:
     (x) the net income (or net loss) of any Person that is not a Restricted
Subsidiary (“Other Person”), except (i) with respect to net income, to the
extent of the amount of dividends or other distributions actually paid to such
Person or any of its Restricted Subsidiaries by such Other Person during such
period, and (ii) with respect to net losses, to the extent of the amount of
investments made by such Person or any Restricted Subsidiary of such Person in
such Other Person during such period;
     (y) solely for the purposes of calculating the amount of Restricted
Payments that may be made pursuant to Section 4.07(c)(3) (and in such case,
except to the extent includable pursuant to clause (x) above), the net income
(or net loss) of any Other Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with such Person or any
Restricted Subsidiaries or all or substantially all of the property and assets
of such Other Person are acquired by such Person or any of its Restricted
Subsidiaries; and
     (z) the net income of any Restricted Subsidiary of the Company to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of such net income is not at the time of
determination of such Consolidated EBITDA permitted by the operation of the
terms of such Restricted Subsidiary’s charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Restricted Subsidiary (other than any agreement or instrument evidencing
Indebtedness or Preferred Stock (i) outstanding on the Issue Date, or
(ii) incurred or issued thereafter in compliance with Section 4.10, provided
that (a) the terms of any such agreement or instrument (other than Existing
Indebtedness and any modifications, increases or refinancings that are not
materially more restrictive taken as a whole) restricting the declaration and
payment of dividends or similar distributions apply only in the event of a
default with respect to a financial covenant or a covenant relating to payment,
beyond any applicable period of grace, contained in such agreement or
instrument; (b) such terms are determined by such Person to be customary in
comparable

10



--------------------------------------------------------------------------------



 



financings; and (c) such restrictions are determined by the Company not to
materially affect the Issuers’ ability to make principal or interest payments on
the Notes when due).
     “Consolidated Indebtedness” means, with respect to any Person as of any
date of determination, the sum, without duplication, of:
     (1) the total amount of outstanding Indebtedness of such Person and its
Restricted Subsidiaries, plus
     (2) the total amount of Indebtedness of any other Person that has been
Guaranteed by the referent Person or one or more of its Restricted Subsidiaries,
plus
     (3) the aggregate liquidation value of all Disqualified Stock of such
Person and all Preferred Stock of Restricted Subsidiaries of such Person, in
each case, determined on a consolidated basis in accordance with GAAP.
     “Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
     (1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including amortization or
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net payments (if any) pursuant to Hedging Obligations); and
     (2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; and
     (3) any interest expense on Indebtedness of another Person that is
guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries (whether or
not such Guarantee or Lien is called upon);
in each case, on a consolidated basis and in accordance with GAAP, excluding,
however, any amount of such interest of any Restricted Subsidiary of the
referent Person if the net income of such Restricted Subsidiary is excluded in
the calculation of Consolidated EBITDA pursuant to clause (z) of the definition
thereof (but only in the same proportion as the net income of such Restricted
Subsidiary is excluded from the calculation of Consolidated EBITDA pursuant to
clause (z) of the definition thereof).
     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors of CCI who:
     (1) was a member of the Board of Directors of CCI on the Issue Date; or

11



--------------------------------------------------------------------------------



 



     (2) was nominated for election or elected to the Board of Directors of CCI
with the approval of a majority of the Continuing Directors who were members of
such Board of Directors of CCI at the time of such nomination or election or
whose election or appointment was previously so approved.
     “Corporate Trust Office of the Trustee” shall be at the address of the
Trustee specified in Section 11.02 or such other address as to which the Trustee
may give notice to the Issuers.
     “Credit Facilities” means, with respect to the Company and/or its
Restricted Subsidiaries, one or more debt facilities or commercial paper
facilities, in each case with banks or other lenders (other than a Parent of the
Issuers) providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables) or letters
of credit, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.
     “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.
     “Definitive Note” means a certificated Note registered in the name of the
Holder thereof and issued in accordance with Section 2.06, substantially in the
form of one of Exhibits A-1 through A-6 hereto, except that such Note shall not
bear the Global Note Legend and shall not have the “Schedule of Exchanges of
Interests in the Global Note” attached thereto.
     “Depositary” means, with respect to the Global Notes, the Person specified
in Section 2.03 as the Depositary with respect to the Notes, and any and all
successors thereto appointed as depositary hereunder and having become such
pursuant to the applicable provision of this Indenture.
     “Disposition” means, with respect to any Person, any merger, consolidation
or other business combination involving such Person (whether or not such Person
is the surviving Person) or the sale, assignment, transfer, lease or conveyance
or other disposition of all or substantially all of such Person’s assets or
Capital Stock.
     “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
last date on which the Notes mature. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders thereof have the right to require the Company to repurchase such Capital
Stock upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock if the terms of such Capital Stock provide that
the Company may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 4.07.

12



--------------------------------------------------------------------------------



 



     “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
     “Euroclear” means Morgan Guaranty Trust Company of New York, Brussels
office, as operator of the Euroclear system.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exchange Notes” means Notes of any series, containing terms substantially
identical to the Initial Notes of such series or any Initial Additional Notes of
such series (except that (i) such Exchange Notes shall not contain terms with
respect to transfer restrictions and shall be registered under the Securities
Act and (ii) certain provisions relating to an increase in the stated rate of
interest thereon shall be eliminated), that are issued and exchanged for (a) the
Initial Notes of such series, as provided for in the Registration Rights
Agreement relating to such Initial Notes and this Indenture or (b) such Initial
Additional Notes of such series, as may be provided in any Registration Rights
Agreement relating to such Initial Additional Notes and this Indenture
(including any amendment or supplement thereto).
     “Exchange Offers” means:
     (1) the acquisition by the Company and CCH I of Indebtedness outstanding
under the Charter Holdings Indentures, in exchange for CCH I Notes and Notes,
pursuant to the Offering Memorandum dated August 23, 2005 and related documents,
as such documents may be supplemented, modified, extended or amended from time
to time; and
     (2) the distribution, loan or investment of (a) Indebtedness accepted in
exchange for CCH I Notes or Notes as contemplated by clause (1) of this
definition, and (b) amounts sufficient to satisfy the expenses incurred by any
Parent in connection therewith (including any required payment of accrued
interest thereon), in each case, directly or indirectly to or in any Parent;
provided, that any such Indebtedness referred to in clauses (1) and (2) of this
definition shall be cancelled as part of the Exchange Offers.
     “Existing Indebtedness” means Indebtedness of the Company and its
Restricted Subsidiaries in existence on the Issue Date (including the CCH I
Notes being issued in connection with the Exchange Offers), until such amounts
are repaid.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which were in effect on the Charter Holdings Issue Date.
     “Global Note Legend” means the legend set forth in Section 2.06(f)(ii),
which is required to be placed on all Global Notes issued under this Indenture.

13



--------------------------------------------------------------------------------



 



     “Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes.
     “Government Securities” means direct obligations of, or obligations
guaranteed by, the United States of America, and the payment for which the
United States pledges its full faith and credit.
     “Guarantee” or “guarantee” means a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness, measured as the lesser of the aggregate outstanding
amount of the Indebtedness so guaranteed and the face amount of the guarantee.
     “Hedging Obligations” means, with respect to any Person, the obligations of
such Person under:
     (1) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements;
     (2) interest rate option agreements, foreign currency exchange agreements,
foreign currency swap agreements; and
     (3) other agreements or arrangements designed to protect such Person
against fluctuations in interest and currency exchange rates.
     “Helicon Preferred Stock” means the preferred limited liability company
interest of Charter-Helicon LLC with an aggregate liquidation value of
$25 million.
     “Holder” means a holder of the Notes.
     “IAI Global Note” means a global note substantially in the form of
Exhibit A-1 hereto, in the case of the 11.125% Notes, Exhibit A-2 hereto, in the
case of the 9.920% Notes, Exhibit A-3 hereto, in the case of the 10.00% Notes,
Exhibit A-4, in the case of the 11.750% Notes, Exhibit A-5, in the case of the
13.50% Notes and Exhibit A-6, in the case of the 12.125% Notes, bearing the
Global Note Legend and the Private Placement Legend and deposited with or on
behalf of, and registered in the name of, the Depositary or its nominee that
will be issued in an initial denomination that, when aggregated with the other
IAI Global Notes of the applicable series, will equal the outstanding principal
amount of the Initial Notes or any Initial Additional Notes of the applicable
series, in each case, initially sold to Accredited Investors (and not in
reliance on Rule 903 of Regulation S or Rule 144A).
     “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person, whether or not contingent:
     (1) in respect of borrowed money;
     (2) evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);

14



--------------------------------------------------------------------------------



 



     (3) in respect of banker’s acceptances;
     (4) representing Capital Lease Obligations;
     (5) in respect of the balance deferred and unpaid of the purchase price of
any property, except any such balance that constitutes an accrued expense or
trade payable; or
     (6) representing the notional amount of any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the guarantee
by such Person of any indebtedness of any other Person.
     The amount of any Indebtedness outstanding as of any date shall be:
     (1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and
     (2) the principal amount thereof, together with any interest thereon that
is more than 30 days past due, in the case of any other Indebtedness.
     “Indenture” means this Indenture, as amended or supplemented from time to
time.
     “Initial Additional Notes” means Additional Notes issued in an offering not
registered under the Securities Act.
     “Initial Notes” means the Notes of any series, issued on the Issue Date
(and any Notes of such series issued in respect thereof pursuant to
Section 2.06, 2.07, 2.10, 3.06, 3.09, 4.16 or 9.05).
     “Institutional Accredited Investor” means an institution that is an
“accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act that is not also a QIB.
     “Investment Grade Rating” means a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P.
     “Investments” means, with respect to any Person, all investments by such
Person in other Persons, including Affiliates, in the forms of direct or
indirect loans (including guarantees of Indebtedness or other obligations),
advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business) and
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
     “Issue Date” means September 28, 2005.

15



--------------------------------------------------------------------------------



 



     “Issuers” has the meaning assigned to it in the preamble to this Indenture.
     “Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in The City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.
     “Leverage Ratio” means, as to the Company, as of any date, the ratio of:
     (1) the Consolidated Indebtedness of the Company on such date to
     (2) the aggregate amount of Consolidated EBITDA for the Company for the
most recently ended fiscal quarter for which internal financial statements are
available (the “Reference Period”), multiplied by four.
     In addition to the foregoing, for purposes of this definition,
“Consolidated EBITDA” shall be calculated on a pro forma basis after giving
effect to
     (1) the issuance of the CCH I Notes and the Notes;
     (2) the incurrence of the Indebtedness or the issuance of the Disqualified
Stock by the Company or a Restricted Subsidiary or Preferred Stock of a
Restricted Subsidiary (and the application of the proceeds therefrom) giving
rise to the need to make such calculation and any incurrence or issuance (and
the application of the proceeds therefrom) or repayment of other Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary, other than the
incurrence or repayment of Indebtedness for ordinary working capital purposes,
at any time subsequent to the beginning of the Reference Period and on or prior
to the date of determination, as if such incurrence (and the application of the
proceeds thereof), or the repayment, as the case may be, occurred on the first
day of the Reference Period; and
     (3) any Dispositions or Asset Acquisitions (including any Asset Acquisition
giving rise to the need to make such calculation as a result of such Person or
one of its Restricted Subsidiaries (including any person that becomes a
Restricted Subsidiary as a result of such Asset Acquisition) incurring, assuming
or otherwise becoming liable for or issuing Indebtedness, Disqualified Stock or
Preferred Stock) made on or subsequent to the first day of the Reference Period
and on or prior to the date of determination, as if such Disposition or Asset
Acquisition (including the incurrence, assumption or liability for any such
Indebtedness, Disqualified Stock or Preferred Stock and also including any
Consolidated EBITDA associated with such Asset Acquisition, including any cost
savings adjustments in compliance with Regulation S-X promulgated by the
Commission) had occurred on the first day of the Reference Period.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a

16



--------------------------------------------------------------------------------



 



security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction.
     “Management Fees” means the fees (including expense reimbursements) payable
to any Parent pursuant to the management and mutual services agreements between
any Parent of the Company and CCO or between any Parent of the Company and other
Restricted Subsidiaries of the Company or pursuant to the limited liability
company agreements of certain Restricted Subsidiaries as such management, mutual
services or limited liability company agreements exist on the Issue Date (or, if
later, on the date any new Restricted Subsidiary is acquired or created),
including any amendment or replacement thereof, provided, that any such new
agreements or amendments or replacements of existing agreements, taken as a
whole, are not more disadvantageous to the holders of the Notes in any material
respect than such agreements existing on the Issue Date and further provided,
that such new, amended or replacement management agreements do not provide for
percentage fees, taken together with fees under existing agreements, any higher
than 3.5% of CCI’s consolidated total revenues for the applicable payment
period.
     “Moody’s” means Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.
     “Net Proceeds” means the aggregate cash proceeds received by the Company or
any of its Restricted Subsidiaries in respect of any Asset Sale (including any
cash received upon the sale or other disposition of any non-cash consideration
received in any Asset Sale), net of the direct costs relating to such Asset
Sale, including legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result thereof or taxes
paid or payable as a result thereof (including amounts distributable in respect
of owners’, partners’ or members’ tax liabilities resulting from such sale), in
each case after taking into account any available tax credits or deductions and
any tax sharing arrangements and amounts required to be applied to the repayment
of Indebtedness.
     “Non-Recourse Debt” means Indebtedness:
     (1) as to which neither the Company nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;
     (2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Notes) of the Company or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and
     (3) as to which the lenders have been notified in writing that they will
not have any recourse to the Capital Stock or assets of the Company or any of
its Restricted Subsidiaries.

17



--------------------------------------------------------------------------------



 



     “Non-U.S. Person” means a Person who is not a U.S. Person.
     “Note” or “Notes” means the Initial Notes, any Additional Notes and the
Exchange Notes.
     “Note Custodian” means the Trustee when serving as custodian for the
Depositary with respect to the Global Notes, or any successor entity thereto.
     “Note Guarantee” means the unconditional Guarantee by the Parent Guarantor
of the Issuers’ payment obligations under the Notes pursuant to Article XI and
the provisions of the Notes.
     “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages, Guarantees and other liabilities
payable under the documentation governing any Indebtedness, in each case,
whether now or hereafter existing, renewed or restructured, whether or not from
time to time decreased or extinguished and later increased, created or incurred,
whether or not arising on or after the commencement of a case under Title 11,
U.S. Code or any similar federal or state law for the relief of debtors
(including post- petition interest) and whether or not allowed or allowable as a
claim in any such case.
     “Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
     “Officers’ Certificate” means a certificate signed on behalf of the Company
or Capital Corp, as the case may be, by two Officers of the Company or Capital
Corp, as the case may be, one of whom must be the principal executive officer,
the chief financial officer or the treasurer of the Company or Capital Corp, as
the case may be, that meets the requirements of Section 11.05.
     “Opinion of Counsel” means an opinion from legal counsel that meets the
requirements of Section 11.05. The counsel may be an employee of or counsel to
the Company or any Subsidiary of the Company.
     “Other Global Note” means a global note substantially in the form of
Exhibit A-1 hereto, in the case of the 11.125% Notes, Exhibit A-2 hereto, in the
case of the 9.920% Notes, Exhibit A-3 hereto, in the case of the 10.00% Notes,
Exhibit A-4, in the case of the 11.750% Notes, Exhibit A-5, in the case of the
13.50% Notes and Exhibit A-6, in the case of the 12.125% Notes, bearing the
Global Note Legend and the Private Placement Legend and deposited with or on
behalf of, and registered in the name of, the Depositary or its nominee that
will be issued (or the principal amount of which will be increased) in
connection with a transfer pursuant to Section 2.16(e).
     “Parent” means Charter Holdings, Charter Communications Holding Company,
LLC, CCI and/or any direct or indirect Subsidiary of the foregoing 100% of the
Capital Stock of which is owned directly or indirectly by one or more of the
foregoing Persons, as applicable, and that directly or indirectly beneficially
owns 100% of the Capital Stock of the Company, and any successor Person to any
of the foregoing.

18



--------------------------------------------------------------------------------



 



     “Parent Guarantor” means Charter Holdings.
     “Participant” means, with respect to the Depositary, Euroclear or
Clearstream, a Person who has an account with the Depositary, Euroclear or
Clearstream, respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).
     “Permanent Regulation S Global Note” means a Regulation S Global Note that
does not bear the Temporary Regulation S Legend.
     “Permitted Investments” means:
     (1) any Investment by the Company in a Restricted Subsidiary thereof, or
any Investment by a Restricted Subsidiary of the Company in the Company or in
another Restricted Subsidiary of the Company;
     (2) any Investment in Cash Equivalents;
     (3) any Investment by the Company or any of its Restricted Subsidiaries in
a Person, if as a result of such Investment:
     (a) such Person becomes a Restricted Subsidiary of the Company; or
     (b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary of the Company;
     (4) any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 4.11;
     (5) any Investment made out of the net cash proceeds of the issue and sale
(other than to a Subsidiary of the Company) of Equity Interests (other than
Disqualified Stock) of the Company or capital contributions to the common equity
of the Company, in each case after the Charter Holdings Issue Date, to the
extent that such net cash proceeds have not been applied, at any time after the
Charter Holdings Issue Date, to make a Restricted Payment or to effect other
transactions pursuant to Section 4.07 hereof and to the extent such net cash
proceeds have not been used, at any time after the Charter Holdings Issue Date,
to incur Indebtedness pursuant to clause (9) of the second paragraph of
Section 4.10 hereof, provided that the amount of usage of the basket described
in this clause (5) shall be determined net of the aggregate amount of principal,
interest, dividends, distributions, repayments, proceeds or other value
otherwise returned or recovered in respect of any such Investment, but not to
exceed the initial amount of such Investment;
     (6) other Investments in any Person (other than any Parent) having an
aggregate fair market value, when taken together with all other Investments in
any Person made by the Company and its Restricted Subsidiaries (without
duplication) pursuant to this clause (6) from and after the Issue Date, not to
exceed $750 million (initially measured on the date each such Investment was
made and without giving effect to

19



--------------------------------------------------------------------------------



 



subsequent changes in value, but reducing the amount outstanding by the
aggregate amount of principal, interest, dividends , distributions, repayments,
proceeds or other value otherwise returned or recovered in respect of any such
Investment, but not to exceed the initial amount of such Investment) at any one
time outstanding;
     (7) Investments in customers and suppliers in the ordinary course of
business which either (A) generate accounts receivable or (B) are accepted in
settlement of bona fide disputes;
     (8) Investments consisting of payments by the Company or any of its
subsidiaries of amounts that are neither dividends nor distributions but are
payments of the kind described in Section 4.07(4) to the extent such payments
constitute Investments;
     (9) regardless of whether a Default then exists, Investments in any
Unrestricted Subsidiary made by the Company and/or any of its Restricted
Subsidiaries with the proceeds of distributions from any Unrestricted
Subsidiary; and
     (10) Investments that are part of the Exchange Offers.
     For purposes of determining the amount under clause (5) to the extent
attributable to periods prior to the Issue Date, all determinations shall be
made as if the Company had been in existence at all times during such periods
and all relevant amounts (including net cash proceeds from sales or capital
contributions and the portions thereof used for Restricted Payments or
incurrence of Indebtedness) were equal to the equivalent amounts determined for
Charter Holdings under the 8.25% Charter Holdings Indenture.
     “Permitted Liens” means:
     (1) Liens on the assets of the Company securing Indebtedness and other
obligations incurred under Credit Facilities so long as contemporaneously
therewith effective provision is made to secure the Notes and all other amounts
due under this Indenture, equally and ratably with such Credit Facilities (or,
in the event that such Credit Facilities are subordinated in right of payment to
the Notes, prior to such Credit Facilities) with a Lien on the same properties
and assets securing such Credit Facilities for so long as such Credit Facilities
are secured by such Liens;
     (2) Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Company; provided that such Liens
were in existence prior to the contemplation of such merger or consolidation and
do not extend to any assets other than those of the Person merged into or
consolidated with the Company and related assets, such as the proceeds thereof;
     (3) Liens on property existing at the time of acquisition thereof by the
Company; provided that such Liens were in existence prior to the contemplation
of such acquisition;

20



--------------------------------------------------------------------------------



 



     (4) Liens to secure the performance of statutory obligations, surety or
appeal bonds, performance bonds or other obligations of a like nature incurred
in the ordinary course of business;
     (5) purchase money mortgages or other purchase money Liens (including any
Capital Lease Obligations) incurred by the Company upon any fixed or capital
assets acquired after the Issue Date or purchase money mortgages (including
Capital Lease Obligations) on any such assets, whether or not assumed, existing
at the time of acquisition of such assets, whether or not assumed, so long as
     (i) such mortgage or Lien does not extend to or cover any of the assets of
the Company, except the asset so developed, constructed, or acquired, and
directly related assets such as enhancements and modifications thereto,
substitutions, replacements, proceeds (including insurance proceeds), products,
rents and profits thereof, and
     (ii) such mortgage or Lien secures the obligation to pay all or a portion
of the purchase price of such asset, interest thereon and other charges, costs
and expenses (including the cost of design, development, construction,
acquisition, transportation, installation, improvement, and migration) and is
incurred in connection therewith (or the obligation under such Capital Lease
Obligation) only;
     (6) Liens existing on the Issue Date and replacement Liens therefor that do
not encumber additional property;
     (7) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;
     (8) statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts not yet delinquent
or being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;
     (9) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;
     (10) Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory or regulatory obligation, bankers’ acceptance, surety
and appeal bonds, government contracts, performance and return-of-money bonds
and other obligations of a similar nature incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money);

21



--------------------------------------------------------------------------------



 



     (11) easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of business of the Company or any
of its Restricted Subsidiaries;
     (12) Liens of franchisors or other regulatory bodies arising in the
ordinary course of business;
     (13) Liens arising from filing Uniform Commercial Code financing statements
regarding leases or other Uniform Commercial Code financing statements for
precautionary purposes relating to arrangements not constituting Indebtedness;
     (14) Liens arising from the rendering of a final judgment or order against
the Company or any of its Restricted Subsidiaries that does not give rise to an
Event of Default;
     (15) Liens securing reimbursement obligations with respect to letters of
credit that encumber documents and other property relating to such letters of
credit and the products and proceeds thereof;
     (16) Liens encumbering customary initial deposits and margin deposits, and
other Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business, in each case, securing Indebtedness
under Hedging Obligations and forward contracts, options, future contracts,
future options or similar agreements or arrangements designed solely to protect
the Company or any of its Restricted Subsidiaries from fluctuations in interest
rates, currencies or the price of commodities;
     (17) Liens consisting of any interest or title of licensor in the property
subject to a license;
     (18) Liens on the Capital Stock of Unrestricted Subsidiaries;
     (19) Liens arising from sales or other transfers of accounts receivable
which are past due or otherwise doubtful of collection in the ordinary course of
business;
     (20) Liens incurred in the ordinary course of business of the Company and
its Restricted Subsidiaries with respect to obligations which in the aggregate
do not exceed $50 million at any one time outstanding;
     (21) Liens in favor of the Trustee arising under the provisions of
Section 7.07 of this Indenture and similar provisions in favor of trustees or
other agents or representatives under indentures or other agreements governing
debt instruments entered into after the date hereof;
     (22) Liens in favor of the Trustee for its benefit and the benefit of
Holders as their respective interests appear; and

22



--------------------------------------------------------------------------------



 



     (23) Liens securing Permitted Refinancing Indebtedness, to the extent that
the Indebtedness being refinanced was secured or was permitted to be secured by
such Liens.
     “Permitted Refinancing Indebtedness” means any Indebtedness of the Company
or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used, within 60 days after the date of issuance thereof,
to extend, refinance, renew, replace, defease or refund, other Indebtedness of
the Company or any of its Restricted Subsidiaries (other than intercompany
Indebtedness); provided that unless permitted otherwise by this Indenture, no
Indebtedness of any Restricted Subsidiary may be issued in exchange for, nor may
the net proceeds of Indebtedness be used to extend, refinance, renew, replace,
defease or refund, Indebtedness of the Company; provided further that:
     (1) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount of (or
accreted value, if applicable), plus accrued interest and premium, if any, on
the Indebtedness so extended, refinanced, renewed, replaced, defeased or
refunded (plus the amount of reasonable expenses incurred in connection
therewith), except to the extent that any such excess principal amount (or
accreted value, as applicable) would be then permitted to be incurred by other
provisions of Section 4.10;
     (2) such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and
     (3) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the Notes on
terms at least as favorable to the Holders of Notes as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded.
     “Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof or any other entity.
     “Preferred Stock,” as applied to the Capital Stock of any Person, means
Capital Stock of any class or classes (however designated) which, by its terms,
is preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.
     “Private Placement Legend” means the legend set forth in Section 2.06(f)(i)
to be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.
     “Productive Assets” means assets (including assets of a Person owned
directly or indirectly through ownership of Capital Stock) of a kind used or
useful in the Cable Related Business.

23



--------------------------------------------------------------------------------



 



     “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
     “QIB Global Note” means a global note substantially in the form of
Exhibit A-1 hereto, in the case of the 11.125% Notes, Exhibit A-2 hereto, in the
case of the 9.920% Notes, Exhibit A-3 hereto, in the case of the 10.00% Notes,
Exhibit A-4, in the case of the 11.75% Notes, Exhibit A-5, in the case of the
13.50% Notes and Exhibit A-6, in the case of the 12.125% Notes, bearing the
Global Note Legend and the Private Placement Legend and deposited with or on
behalf of, and registered in the name of, the Depositary or its nominee that
will be issued in an initial denomination equal to the outstanding principal
amount of the Initial Notes of the applicable series or any Initial Additional
Notes of the applicable series, in each case initially sold in reliance on
Rule 144A or Section 4(2) of the Securities Act.
     “Qualified Capital Stock” means any Capital Stock that is not Disqualified
Stock.
     “Rating Agencies” means Moody’s and S&P.
     “Registration Rights Agreement” means (a) the Exchange and Registration
Rights Agreement dated as of the Issue Date among the Issuers, CCH I, CCH I
Capital Corp., Banc of America Securities LLC and Citigroup Global Markets Inc.
with respect to the Initial Notes and (b) any registration rights agreement
among the Issuers and the initial purchasers named therein with respect to any
Initial Additional Notes.
     “Registered Exchange Offer” means an offer to exchange Initial Notes or
Initial Additional Notes, if any, of a particular series for Exchange Notes of
such series pursuant to a Registration Rights Agreement.
     “Regulation S” means Regulation S promulgated under the Securities Act.
     “Regulation S Global Note” means a global note substantially in the form of
Exhibit A-1 hereto, in the case of the 11.125% Notes, Exhibit A-2 hereto, in the
case of the 9.920% Notes, Exhibit A-3 hereto, in the case of the 10.00% Notes,
Exhibit A-4, in the case of the 11.75% Notes, Exhibit A-5, in the case of the
13.50% Notes and Exhibit A-6, in the case of the 12.125% Notes, bearing the
Global Note Legend and the Private Placement Legend and deposited with or on
behalf of, and registered in the name of, the Depositary or its nominee that
will be issued in an initial denomination that, when aggregated with the other
Regulation S Global Notes of the applicable series, will equal the outstanding
principal amount of the Initial Notes of the applicable series or any Initial
Additional Notes of the applicable series, in each case, initially sold in
reliance on Rule 903 of Regulation S.
     “Related Party” means:
     (1) the spouse or an immediate family member, estate or heir of Paul G.
Allen; or
     (2) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding an 80% or more
controlling interest of which consist of Paul G. Allen and/or such other Persons
referred to in the immediately preceding clause (1).

24



--------------------------------------------------------------------------------



 



     “Responsible Officer” means, when used with respect to the Trustee, any
officer assigned to the Corporate Trust Office of the Trustee, including any
vice president, assistant vice president, assistant treasurer, or any other
officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and having direct
responsibility for the administration of this Indenture, and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.
     “Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
     “Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
     “Restricted Investment” means an Investment other than a Permitted
Investment.
     “Restricted Period” means the relevant 40-day distribution compliance
period as defined in Regulation S.
     “Restricted Subsidiary” of a Person means any Subsidiary of the referent
Person that is not an Unrestricted Subsidiary.
     “Rule 144” means Rule 144 promulgated under the Securities Act.
     “Rule 144A” means Rule 144A promulgated under the Securities Act.
     “Rule 903” means Rule 903 promulgated under the Securities Act.
     “Rule 904” means Rule 904 promulgated under the Securities Act.
     “S&P” means Standard & Poor’s Ratings Service, a division of the
McGraw-Hill Companies, Inc. or any successor to the rating agency business
thereof.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Significant Subsidiary” means (a) with respect to any Person, any
Restricted Subsidiary of such Person which would be considered a “Significant
Subsidiary” as defined in Rule 1-02(w) of Regulation S-X under the Securities
Act and (b) in addition, with respect to the Company, Capital Corp.
     “Special Interest” means special or additional interest in respect of a
series of Notes that is payable by the Issuers as liquidated damages upon
specified registration defaults pursuant to any Registration Rights Agreement.
     “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness on the Issue Date, or, if none, the

25



--------------------------------------------------------------------------------



 



original documentation governing such Indebtedness, and shall not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.
     “Subsidiary” means, with respect to any Person:
     (1) any corporation, association or other business entity of which at least
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person (or a combination thereof) and, in the case of any such entity of
which 50% of the total voting power of shares of Capital Stock is so owned or
controlled by such Person or one or more of the other Subsidiaries of such
Person, such Person and its Subsidiaries also have the right to control the
management of such entity pursuant to contract or otherwise; and
     (2) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are such Person or of one or more Subsidiaries of such
Person (or any combination thereof).
     “Tax” shall mean any tax, duty, levy, impost, assessment or other
governmental charge (including penalties, interest and any other liabilities
related thereto).
     “Temporary Regulation S Global Note” means a Regulation S Global Note that
bears the Temporary Regulation S Legend.
     “TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15
U.S.C. Sections 77aaa-77bbbb) as in effect on the date on which this Indenture
is qualified under the TIA; provided, however, that in the event the Trust
Indenture Act of 1939 is amended after such date, then “TIA” means, to the
extent required by such amendment, the Trust Indenture Act of 1939 as so
amended.
     “Transfer Restricted Notes” means Notes that bear or are required to bear
the Private Placement Legend.
     “Trustee” means The Bank of New York Trust Company, NA until a successor
replaces The Bank of New York Trust Company, NA in accordance with the
applicable provisions of this Indenture and thereafter means the successor
serving hereunder.
     “Unrestricted Global Note” means a permanent global note substantially in
the form of Exhibit A-1 hereto, in the case of the 11.125% Notes, Exhibit A-2
hereto, in the case of the 9.920% Notes, Exhibit A-3 hereto, in the case of the
10.00% Notes, Exhibit A-4, in the case of the 11.75% Notes, Exhibit A-5, in the
case of the 13.50% Notes and Exhibit A-6, in the case of the 12.125% Notes, that
bears the Global Note Legend and that has the “Schedule of Exchanges of
Interests in the Global Note” attached thereto, and that is deposited with or on
behalf of and registered in the name of the Depositary, representing a series of
Notes that do not bear the Private Placement Legend.

26



--------------------------------------------------------------------------------



 



     “Unrestricted Subsidiary” means any Subsidiary of the Company that is
designated by the Board of Directors of the Company as an Unrestricted
Subsidiary pursuant to a board resolution, but only to the extent that such
Subsidiary:
     (1) has no Indebtedness other than Non-Recourse Debt;
     (2) is not party to any agreement, contract, arrangement or understanding
with the Company or any Restricted Subsidiary thereof unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
the Company or such Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of the Company unless such terms
constitute Restricted Investments permitted under Section 4.08, Permitted
Investments, Asset Sales permitted under Section 4.11 or sale and leaseback
transactions permitted under Section 4.12;
     (3) is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;
     (4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries; and
     (5) does not own any Capital Stock of any Restricted Subsidiary of the
Company.
Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
shall be evidenced to the Trustee by delivering to the Trustee a certified copy
of the board resolution giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the preceding
conditions and was permitted by Section 4.08. If, at any time, any Unrestricted
Subsidiary would fail to meet the preceding requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Indenture and any Indebtedness of such Subsidiary shall be
deemed to be incurred by a Restricted Subsidiary of the Company as of such date
and, if such Indebtedness is not permitted to be incurred as of such date under
Section 4.10, the Company shall be in default of Section 4.10. The Board of
Directors of the Company may at any time designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that such designation shall be deemed to
be an incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation shall only be
permitted if:
     (1) such Indebtedness is permitted under Section 4.10 calculated on a pro
forma basis as if such designation had occurred at the beginning of the
four-quarter reference period; and
     (2) no Default or Event of Default would be in existence immediately
following such designation.
     “U.S. Person” means a U.S. person as defined in Rule 902(k) under the
Securities Act.

27



--------------------------------------------------------------------------------



 



     “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors or comparable governing body of such Person.
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing:
     (1) the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by
     (2) the then outstanding principal amount of such Indebtedness.
     “Wholly Owned Restricted Subsidiary” of any Person means a Restricted
Subsidiary of such Person where all of the outstanding common equity interests
or other ownership interests of such Restricted Subsidiary (other than
directors’ qualifying shares) shall at the time be owned by such Person and/or
by one or more Wholly Owned Restricted Subsidiaries of such Person.
     SECTION 1.02. Other Definitions.

         
Affiliate Transaction
    4.13
Agent Members
    2.06(a)
Asset Sale Offer
    4.11
Authentication Order
    2.02
Capital Corp
  Preamble
Change of Control Offer
    4.16
Change of Control Payment
    4.16
Change of Control Payment Date
    4.16
Company
  Preamble
Covenant Defeasance
    8.03
DTC
    2.03
Equity Proceeds Basket
    4.10(9)
Event of Default
    6.01
Excess Proceeds
    4.11
Guaranteed Indebtedness
    4.17
incur
    4.10
Issuers
  Preamble
Legal Defeasance
    8.02
Offer Amount
    3.09
Offer Period
    3.09
Option of Holder to Elect Purchase
    4.16
Parent Guarantor
  Preamble
Paying Agent
    2.03
Payment Default
    6.01(5)(a)
Permitted Debt
    4.10

28



--------------------------------------------------------------------------------



 



          Term   Defined in Section
Preferred Stock Financing
    4.10  
Purchase Date
    3.09  
QIBs
    2.01(b)  
Registrar
    2.03  
Regulation S
    2.01(b)  
Restricted Payments
    4.07  
Rule 144A
    2.01(b)  
Subordinated Debt Financing
    4.10  
Subordinated Notes
    4.10  
Subsidiary Guarantee
    4.17  
Suspended Covenants
    4.19  
Temporary Regulation S Legend
    2.06(a)  
Trustee
  8.05. Preamble  

     SECTION 1.03. Incorporation by Reference of Trust Indenture Act. Whenever
this Indenture refers to a provision of the TIA, the provision is incorporated
by reference in and made a part of this Indenture. The following TIA terms used
in this Indenture have the following meanings:
     “indenture securities” means the Notes;
     “indenture security holder” means a Holder of a Note;
     “indenture to be qualified” means this Indenture;
     “indenture trustee” or “institutional trustee” means the Trustee; and
     “obligor” on the Notes means the Issuers and any successor obligor upon the
Notes.
     All other terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule under the TIA have
the meanings so assigned to them.
     SECTION 1.04. Rules of Construction. Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) an accounting term not otherwise defined has the meaning assigned to
it, and all accounting determinations shall be made, in accordance with GAAP;
     (3) “or” is not exclusive and “including” means “including without
limitation”;
     (4) words in the singular include the plural, and in the plural include the
singular;

29



--------------------------------------------------------------------------------



 



     (5) all exhibits are incorporated by reference herein and expressly made a
part of this Indenture;
     (6) references to sections of or rules under the Securities Act shall be
deemed to include substitute, replacement of successor sections or rules adopted
by the SEC from time to time;
     (7) references to any statute, law, rule or regulation shall be deemed to
refer to the same as from time to time amended and in effect and to any
successor statute, law, rule or regulation;
     (8) any transaction or event shall be considered “permitted by” or made “in
accordance with” or “in compliance with” this Indenture or any particular
provision thereof if such transaction or event is not expressly prohibited by
this Indenture or such provision, as the case may be;
     (9) references to a series of Notes mean the 11.125% Notes, the 9.920%
Notes, the 10.00% Notes, the 11.75% Notes, the 13.50% Notes or the 12.125%
Notes, as the case may be; and
     (10) references to the principal amount of a Note mean the principal amount
at maturity of such Note.
ARTICLE II
THE NOTES
     SECTION 2.01. Form and Dating.
     (a) General. The Notes and the Trustee’s certificate of authentication
shall be substantially in the form of Exhibit A-1 hereto, in the case of the
11.125% Notes, Exhibit A-2 hereto, in the case of the 9.920% Notes, Exhibit A-3
hereto, in the case of the 10.00% Notes, Exhibit A-4, in the case of the 11.75%
Notes, Exhibit A-5, in the case of the 13.50% Notes, and Exhibit A-6, in the
case of the 12.125% Notes. The Notes may have notations, legends or endorsements
required by law, stock exchange rule or usage. Each Note shall be dated the date
of its authentication. The Notes shall be in denominations of $1,000 and
integral multiples thereof.
     The Global Notes shall be deposited on behalf of the purchasers of the
Notes represented thereby with the Trustee as custodian for the Depositary, and
registered in the name of the Depositary or a nominee of the Depositary, duly
executed by the Issuers and authenticated by the Trustee as hereinafter
provided.
     Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges, redemptions and
transfers of interests. Any endorsement of a Global Note to reflect

30



--------------------------------------------------------------------------------



 



the amount of any increase or decrease in the amount of outstanding Notes
represented thereby shall be made by the Trustee or the Note Custodian, at the
direction of the Trustee, in accordance with instructions given by the Holder
thereof as required by Section 2.06 hereof.
     (b) The Initial Notes are being issued by the Issuers only (i) to
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act (“Rule 144A”)) (“QIBs”), (ii) to Institutional Accredited Investors and
(iii) in reliance on Regulation S under the Securities Act (“Regulation S”).
After such initial offers, Initial Notes that are Transfer Restricted Notes may
be transferred (i) to QIBs in reliance on Rule 144A, (ii) to Institutional
Accredited Investors in accordance with the Private Placement Legend,
(iii) outside the United States pursuant to Regulation S, (iv) to the Issuers,
in each case, in accordance with the terms of this Indenture and the Notes or
(v) pursuant to other transfers that do not require registration under the
Securities Act. Initial Notes that are offered to QIBs in reliance on
Section 4(2) of the Securities Act shall be issued in the form of one or more
permanent QIB Global Notes deposited with the Trustee, as Note Custodian, duly
executed by the Issuers and authenticated by the Trustee as hereinafter
provided. Initial Notes that are offered to Institutional Accredited Investors
in reliance on Section 4(2) of the Securities Act shall be issued in the form of
one or more permanent IAI Global Notes deposited with the Trustee, as Note
Custodian, duly executed by the Issuers and authenticated by the Trustee as
hereinafter provided. Initial Notes that are offered in offshore transactions in
reliance on Regulation S shall be issued in the form of one or more Temporary
Regulation S Global Notes deposited with the Trustee, as Note Custodian, duly
executed by the Issuers and authenticated by the Trustee as hereinafter
provided. The QIB Global Notes, IAI Global Notes and the Regulation S Global
Notes shall each be issued with separate CUSIP numbers. The aggregate principal
amount of each Global Note may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as Note Custodian. Transfers of
Notes between or among QIBs and Institutional Accredited Investors and to or by
purchasers pursuant to Regulation S shall be represented by appropriate
increases and decreases to the respective amounts of the appropriate Global
Notes, as more fully provided in Sections 2.06 and 2.16.
     Section 2.01(b) shall apply only to Global Notes deposited with or on
behalf of the Depositary.
     (c) The Trustee shall have no responsibility or obligation to any Holder
that is a member of (or a participant in) DTC or any other Person with respect
to the accuracy of the records of DTC (or its nominee) or of any participant or
member thereof, with respect to any ownership interest in the Notes or with
respect to the delivery of any notice (including any notice of redemption) or
the payment of any amount or delivery of any Notes (or other security or
property) under or with respect to the Notes. The Trustee may rely (and shall be
fully protected in relying) upon information furnished by DTC with respect to
its members, participants and any beneficial owners in the Notes.
     (d) Definitive Notes shall be substantially in the form of Exhibits
A-1-A-6, as the case may be, attached hereto (but without including the text
referred to in footnotes 2 and 3 thereto).

31



--------------------------------------------------------------------------------



 



     SECTION 2.02. Execution and Authentication. An Officer shall sign the Notes
for each Issuer by manual or facsimile signature.
     If an Officer whose signature is on a Note no longer holds that office at
the time a Note is authenticated, the Note shall nevertheless be valid.
     A Note shall not be valid until authenticated by the manual signature
(which may be by facsimile) of the Trustee. The signature shall be conclusive
evidence that the Note has been authenticated under this Indenture. At any time
and from time to time after the execution and delivery of this Indenture, the
Issuers may deliver Notes executed by the Issuers to the Trustee for
authentication; and the Trustee shall authenticate and deliver (i) Initial Notes
for original issue in the aggregate principal amount of $150,704,000, in the
case of the 11.125% Notes, in the aggregate principal amount of $470,907,287, in
the case of the 9.920% Notes, in the aggregate principal amount of $299,098,000,
in the case of the 10.00% Notes, in the aggregate principal amount of
$814,590,000, in the case of the 11.750% Notes, in the aggregate principal
amount of $580,671,000, in the case of the 13.50% Notes and in the aggregate
principal amount of $216,719,000, in the case of the 12.125% Notes,
(ii) Additional Notes from time to time for original issue in aggregate
principal amount specified by the Issuers and (iii) Exchange Notes from time to
time for issue in exchange for a like principal amount of Initial Notes or
Initial Additional Notes of the same series, in each case specified in clauses
(i) through (iii) above, upon a written order of the Issuers signed by an
Officer of each of the Issuers (an “Authentication Order”). Such Authentication
Order shall specify the amount of the applicable series of Notes to be
authenticated and the date on which the Notes are to be authenticated, whether
such notes are to be Initial Notes, Additional Notes or Exchange Notes and
whether the Notes are to be issued as one or more Global Notes and such other
information as the Issuers may include or the Trustee may reasonably request.
The aggregate principal amount of Notes which may be authenticated and delivered
under this Indenture is unlimited.
     The Trustee may appoint an authenticating agent acceptable to the Issuers
to authenticate Notes. An authenticating agent may authenticate Notes whenever
the Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.
     SECTION 2.03. Registrar and Paying Agent. The Issuers shall maintain an
office or agency where Notes may be presented for registration of transfer or
for exchange (“Registrar”) and an office or agency where Notes may be presented
for payment (“Paying Agent”). The Registrar shall keep a register of the Notes
and of their transfer and exchange. The Issuers may appoint one or more
co-registrars and one or more additional paying agents. The term “Registrar”
includes any co-registrar and the term “Paying Agent” includes any additional
paying agent. The Issuers may change any Paying Agent or Registrar without
notice to any Holder. The Issuers shall notify the Trustee in writing of the
name and address of any Agent not a party to this Indenture. If the Issuers fail
to appoint or maintain another entity as Registrar or Paying Agent, the Trustee
shall act as such. The Company or any of its Subsidiaries may act as Paying
Agent or Registrar.

32



--------------------------------------------------------------------------------



 



     The Issuers initially appoint The Depository Trust Company (“DTC”) to act
as Depositary with respect to the Global Notes.
     The Issuers initially appoint the Trustee to act as the Registrar and
Paying Agent and to act as Note Custodian with respect to the Global Notes.
     SECTION 2.04. Paying Agent to Hold Money in Trust. The Issuers shall
require each Paying Agent other than the Trustee to agree in writing that the
Paying Agent shall hold in trust for the benefit of Holders of Notes of the
applicable series or the Trustee all money held by the Paying Agent for the
payment of principal, premium, if any, or interest on the Notes of such series,
and shall notify the Trustee of any default by the Issuers in making any such
payment. While any such default continues, the Trustee may require a Paying
Agent to pay all money held by it to the Trustee. The Issuers at any time may
require a Paying Agent to pay all money held by it to the Trustee. Upon payment
over to the Trustee, the Paying Agent (if other than the Company or a
Subsidiary) shall have no further liability for the money. If the Company or a
Subsidiary acts as Paying Agent, it shall segregate and hold in a separate trust
fund for the benefit of the Holders of Notes of the applicable series all money
held by it as Paying Agent. Upon any bankruptcy or reorganization proceedings
relating to the Issuers, the Trustee shall serve as Paying Agent for the Notes.
     SECTION 2.05. Holder Lists. The Trustee shall preserve in as current a form
as is reasonably practicable the most recent list available to it of the names
and addresses of all Holders and shall otherwise comply with TIA Section 312(a).
If the Trustee is not the Registrar, the Issuers shall furnish to the Trustee at
least seven Business Days before each interest payment date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of the
Holders of Notes and the Issuers shall otherwise comply with TIA Section 312(a).
     SECTION 2.06. Transfer and Exchange.
     (a) Each Global Note shall (i) be registered in the name of the Depositary
for such Global Notes or the nominee of such Depositary, (ii) be delivered to
the Trustee as custodian for such Depositary and (iii) bear legends as set forth
in Section 2.06(f).
     Members of, or participants in, the Depositary (“Agent Members”) shall have
no rights under this Indenture with respect to any Global Note held on their
behalf by the Depositary, or the Trustee as its custodian, or under such Global
Note, and the Depositary may be treated by the Issuers, the Trustee and any
agent of the Company or the Trustee as the absolute owner of such Global Note
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Issuers, the Trustee or any agent of the Issuers or the Trustee,
from giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Note.
     (b) Transfers of a Global Note shall be limited to transfers of such Global
Note in whole, but not in part, to the Depositary, its successors or their
respective nominees. Interests of beneficial owners in a Global Note may be
transferred in accordance with Section 2.16 and the

33



--------------------------------------------------------------------------------



 



rules and procedures of the Depositary. In addition, Definitive Notes shall be
transferred to all beneficial owners in exchange for their beneficial interests
if (i) the Depositary notifies the Issuers that the Depositary is unwilling or
unable to continue as Depositary for the Global Notes or the Depositary ceases
to be a “clearing agency” registered under the Exchange Act and a successor
depositary is not appointed by the Issuers within ninety (90) days of such
notice, (ii) the Issuers at their sole discretion, notify the Trustee in writing
that they elect to cause the issuance of Definitive Notes under this Indenture
or (iii) an Event of Default of which a Responsible Officer of the Trustee has
actual notice has occurred and is continuing and the Registrar has received a
request from the Depositary to issue such Definitive Notes.
     (c) In connection with the transfer of the entire Global Note to beneficial
owners pursuant to clause (b) of this Section, such Global Note shall be deemed
to be surrendered to the Trustee for cancellation, and the Issuers shall
execute, and the Trustee shall authenticate and deliver, to each beneficial
owner identified by the Depositary in exchange for its beneficial interest in
such Global Note an equal aggregate principal amount of Definitive Notes of
authorized denominations.
     (d) The registered holder of a Global Note may grant proxies and otherwise
authorize any person, including Agent Members and persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.
     (e) A Definitive Note may not be transferred or exchanged for a beneficial
interest in a Global Note.
     (f) Legends. The following legends shall appear on the face of all Global
Notes and Definitive Notes issued under this Indenture unless specifically
stated otherwise in the applicable provisions of this Indenture.
     (i) Private Placement Legend. Except as permitted by Section 2.16, each
Global Note and each Definitive Note (and all Notes issued in exchange therefor
or substitution thereof) shall bear the legend in substantially the following
form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE HOLDER
HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE COMPANY THAT
NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (X) PRIOR TO THE SECOND ANNIVERSARY OF
THE ISSUANCE HEREOF OR (Y) AT ANY TIME BY ANY TRANSFEROR THAT WAS AN AFFILIATE
OF EITHER ISSUER DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH OFFER,
RESALE, PLEDGE OR OTHER TRANSFER, IN EITHER CASE, OTHER THAN (1) TO AN ISSUER,
(2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
(3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”), TO A PERSON

34



--------------------------------------------------------------------------------



 



WHOM THE TRANSFEROR REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN EACH CASE, TO WHOM NOTICE IS
GIVEN THAT THE OFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE
ON RULE 144A, (4) TO NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR (5) IN ANY OTHER
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT, IN EACH
CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND SUBJECT TO THE TRUSTEE OR
THE ISSUERS RECEIVING SUCH CERTIFICATES, LEGAL OPINIONS AND OTHER INSTRUMENTS,
IN THE CASE OF TRANSFERS PURSUANT TO CLAUSES (3), (4) OR (5), AS MAY BE REQUIRED
BY THE INDENTURE.
     (ii) Global Note Legend. Each Global Note shall bear a legend in
substantially the following form:
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE.
     (iii) Temporary Regulation S Legend. Each Regulation S Global Note shall
initially bear a legend (the “Temporary Regulation S Legend”) in substantially
the following form:
THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF

35



--------------------------------------------------------------------------------



 



REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES THAT, UNTIL EXPIRATION OF
THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF RULE 903 OF
REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE MADE BY IT TO A U.S.
PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON WITHIN THE MEANING OF
RULE 902(k) UNDER THE SECURITIES ACT.
     (g) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11. At any
time prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note or for Definitive Notes,
the principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or by the Depositary at the direction of the Trustee to reflect such reduction;
and if the beneficial interest is being exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note, such other Global Note shall be increased accordingly and an
endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.
     (h) General Provisions Relating to Transfers and Exchanges.
     (i) To permit registrations of transfers and exchanges, the Issuers shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon the Issuers’ order or at the Registrar’s request.
     (ii) No service charge shall be made to a holder of a beneficial interest
in a Global Note or to a Holder of a Definitive Note for any registration of
transfer or exchange, but the Issuers may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 2.02, 2.10, 3.06, 4.11,
4.16 and 9.05).
     (iii) The Registrar shall not be required to register the transfer of or
exchange any Note or portion of a Note selected for redemption or repurchase in
whole or in part, except the unredeemed or unrepurchased portion of any Note
being redeemed or repurchased in part.
     (iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

36



--------------------------------------------------------------------------------



 



     (v) The Issuers shall not be required to register the transfer of or to
exchange a Note for a period of 15 days before a selection of Notes to be
redeemed or repurchased or during the period between a record date and the next
succeeding interest payment date.
     (vi) Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Issuers may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, any Agent or the Issuers shall be
affected by notice to the contrary.
     (vii) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02.
     (viii) All certifications, certificates and opinions of counsel required to
be submitted to the Registrar pursuant to this Section 2.06 or Section 2.16 to
effect a registration of transfer or exchange may be submitted by facsimile.
     SECTION 2.07. Replacement Notes. If any mutilated Note is surrendered to
the Trustee or the Issuers and the Trustee receives evidence to its satisfaction
of the destruction, loss or theft of any Note, the Issuers shall issue and the
Trustee, upon receipt of an Authentication Order, shall authenticate a
replacement Note of the same series if the Trustee’s requirements are met. If
required by the Trustee or the Issuers, an indemnity bond must be supplied by
the Holder that is sufficient in the judgment of the Trustee and the Issuers to
protect the Issuers, the Trustee, any Agent and any authenticating agent from
any loss that any of them may suffer if a Note is replaced. The Issuers may
charge for their expenses in replacing a Note.
     Every replacement Note is an additional legally binding obligation of the
Issuers and shall be entitled to all of the benefits of this Indenture equally
and proportionately with all other Notes duly issued hereunder.
     SECTION 2.08. Outstanding Notes. The Notes outstanding at any time are all
the Notes authenticated by the Trustee except for those canceled by it, those
delivered to it for cancellation, those reductions in the interest in a Global
Note effected by the Trustee in accordance with the provisions of this
Indenture, and those described in this Section 2.08 as not outstanding. Except
as set forth in Section 2.09, a Note does not cease to be outstanding because
the Company or an Affiliate of the Company holds the Note.
     If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Note is
held by a bona fide purchaser.
     If the principal amount of any Note is considered paid under Section 4.01,
it ceases to be outstanding and interest on it ceases to accrue.
     If the Paying Agent (other than an Issuer or a Subsidiary or an Affiliate
of any thereof) holds, on a redemption date or maturity date, money sufficient
to pay Notes payable on that date plus accrued and unpaid interest to such date,
then on and after that date such Notes shall be deemed to be no longer
outstanding and shall cease to accrue interest.

37



--------------------------------------------------------------------------------



 



     SECTION 2.09. Treasury Notes. In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by an Issuer, or by any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with an
Issuer, shall be considered as though not outstanding, except that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee knows are so owned shall be so disregarded.
     SECTION 2.10. Temporary Notes. Until certificates representing Notes are
ready for delivery, the Issuers may prepare and the Trustee, upon receipt of an
Authentication Order, shall authenticate temporary Notes. Temporary Notes shall
be substantially in the form of certificated Notes but may have variations that
the Issuers consider appropriate for temporary Notes and as shall be reasonably
acceptable to the Trustee. Without unreasonable delay, the Issuers shall prepare
and the Trustee shall authenticate definitive Notes in exchange for temporary
Notes of the same series.
     Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.
     SECTION 2.11. Cancellation. The Issuers at any time may deliver Notes to
the Trustee for cancellation. The Registrar and Paying Agent shall forward to
the Trustee any Notes surrendered to them for registration of transfer, exchange
or payment. The Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment, replacement or cancellation and
shall dispose of such canceled Notes in its customary manner. The Issuers may
not issue new Notes to replace Notes that they have paid or that have been
delivered to the Trustee for cancellation.
     SECTION 2.12. Defaulted Interest. If the Issuers default in a payment of
interest on a series of Notes, they shall pay the defaulted interest in any
lawful manner plus, to the extent lawful, interest payable on the defaulted
interest, to the Persons who are Holders of Notes of such series on a subsequent
special record date, in each case at the rate provided in such Notes and in
Section 4.01. The Issuers shall notify the Trustee in writing of the amount of
defaulted interest proposed to be paid on each such Note and the date of the
proposed payment. The Issuers shall fix or cause to be fixed each such special
record date and payment date; provided that no such special record date shall be
less than 10 days prior to the related payment date for such defaulted interest.
At least 15 days before the special record date, the Issuers (or, upon the
written request of the Issuers, the Trustee in the name and at the expense of
the Issuers) shall mail or cause to be mailed to Holders of such Notes a notice
that states the special record date, the related payment date and the amount of
such interest to be paid.
     SECTION 2.13. Record Date. The record date for purposes of determining the
identity of Holders entitled to vote or consent to any action by vote or consent
authorized or permitted under this Indenture shall be determined as provided for
in TIA § 316 (c).
     SECTION 2.14. Computation of Interest. Interest on the Notes shall be
computed on the basis of a 360-day year comprised of twelve 30-day months.

38



--------------------------------------------------------------------------------



 



     SECTION 2.15. CUSIP Number. The Issuers in issuing the Notes may use
“CUSIP” numbers, and if they do so, the Trustee shall use such CUSIP numbers in
notices of redemption or exchange as a convenience to Holders; provided that any
such notice may state that no representation is made as to the correctness or
accuracy of the CUSIP numbers printed in the notice or on the Notes and that
reliance may be placed only on the other identification numbers printed on the
Notes. The Issuers shall promptly notify the Trustee of any change in the CUSIP
numbers.
     SECTION 2.16. Special Transfer Provisions. Unless and until a Transfer
Restricted Note is transferred or exchanged under an effective registration
statement under the Securities Act, the following provisions shall apply:
     (a) Transfers to QIBs. The following provisions shall apply with respect to
the registration of any proposed transfer of a Transfer Restricted Note to a
QIB:
     (i) The Registrar shall register the transfer of a Transfer Restricted Note
by a Holder to a QIB if such transfer is being made by a proposed transferor who
has provided the Registrar with (a) an appropriately completed certificate of
transfer in the form attached to the Note and (b) a letter substantially in the
form set forth in Exhibit B hereto.
     (ii) If the proposed transferee is an Agent Member and the Transfer
Restricted Note to be transferred consists of an interest in either a
Regulation S Global Note, an IAI Global Note or an Other Global Note, upon
receipt by the Registrar of (x) the items required by paragraph (i) above and
(y) instructions given in accordance with the Depositary’s and the Registrar’s
procedures therefor, the Registrar shall reflect on its books and records the
date and an increase in the principal amount of the QIB Global Note in an amount
equal to the principal amount of the beneficial interest in the Regulation S
Global Note, IAI Global Note or Other Global Note, as applicable, to be so
transferred, and the Registrar shall reflect on its books and records the date
and an appropriate decrease in the principal amount of such Regulation S Global
Note, IAI Global Note or Other Global Note, as applicable.
     (b) Transfers Pursuant to Regulation S. The Registrar shall register the
transfer of any Permanent Regulation S Global Note without requiring any
additional certification. The following provisions shall apply with respect to
the registration of any proposed transfer of a Transfer Restricted Note pursuant
to Regulation S:
     (i) The Registrar shall register any proposed transfer of a Transfer
Restricted Note pursuant to Regulation S by a Holder upon receipt of (a) an
appropriately completed certificate of transfer in the form attached to the Note
and (b) a letter substantially in the form set forth in Exhibit C hereto from
the proposed transferor.
     (ii) If the proposed transferee is an Agent Member and the Transfer
Restricted Note to be transferred consists of an interest in a QIB Global Note,
an IAI Global Note or an Other Global Note, upon receipt by the Registrar of
(x) the items required by paragraph (i) above and (y) instructions given in
accordance with the Depositary’s and the Registrar’s procedures therefor, the
Registrar shall reflect on its books and records the

39



--------------------------------------------------------------------------------



 



date and an increase in the principal amount of the Regulation S Global Note in
an amount equal to the principal amount of the beneficial interest in the QIB
Global Note, IAI Global Note or Other Global Note, as applicable, to be
transferred, and the Registrar shall reflect on its books and records the date
and an appropriate decrease in the principal amount of the QIB Global Note, IAI
Global Note or Other Global Note, as applicable.
     (c) Transfers to Non-QIB Institutional Accredited Investors. The following
provisions shall apply with respect to the registration of any proposed transfer
of a Transfer Restricted Note to any Institutional Accredited Investor which is
not a QIB:
     (i) The Registrar shall register any proposed transfer of a Transfer
Restricted Note to an Institutional Accredited Investor which is not a QIB if
(a) the requested transfer is after the second anniversary of the Issue Date;
provided, however, that neither of the Issuers nor any Affiliate of the Issuers
has held any beneficial interest in such Note, or portion thereof, at any time
on or prior to the second anniversary of the Issue Date or (b) the proposed
transferee has delivered to the Registrar a certificate substantially in the
form set forth in Exhibit D hereto, together with the legal opinion, if any,
required thereby.
     (ii) If the proposed transferee is an Agent Member and the Transfer
Restricted Note to be transferred consists of an interest in a QIB Global Note,
a Regulation S Global Note or an Other Global Note, upon receipt by the
Registrar of (x) the items required by paragraph (i) above and (y) instructions
given in accordance with the Depositary’s and the Registrar’s procedures
therefor, the Registrar shall reflect on its books and records the date and an
increase in the principal amount of the IAI Global Note in an amount equal to
the principal amount of the beneficial interest in the QIB Global Note,
Regulation S Global Note or Other Global Note, as applicable, to be transferred,
and the Registrar shall reflect on its books and records the date and an
appropriate decrease in the principal amount of the QIB Global Note,
Regulation S Global Note or Other Global Note, as applicable.
     (d) Exchange Offer. Upon the occurrence of the applicable Registered
Exchange Offer in accordance with the applicable Registration Rights Agreement,
the Issuers shall issue and, upon receipt of an authentication order in
accordance with Section 2.02, the Trustee shall authenticate one or more Global
Notes not bearing the Private Placement Legend in an aggregate principal amount
equal to the principal amount of the beneficial interests in the Global Notes
that are Transfer Restricted Notes tendered for acceptance in accordance with
the Registered Exchange Offer and accepted for exchange in the Registered
Exchange Offer.
     Concurrently with the issuance of such Global Notes, the Registrar shall
cause the aggregate principal amount of the applicable Transfer Restricted Notes
to be reduced accordingly, and the Registrar shall deliver to the Persons
designated by the Holders of Transfer Restricted Notes Global Notes not bearing
the Private Placement Legend in the appropriate principal amount.

40



--------------------------------------------------------------------------------



 



     (e) Other Transfers. The following provisions shall apply with respect to
the registration by the Registrar of any other proposed transfer of a Transfer
Restricted Note that does not require registration under the Securities Act:
     (i) The Registrar shall register such transfer if it is being made by a
proposed transferor who has provided the Registrar with (a) an appropriately
completed certificate of transfer in the form attached to the Note and (b) a
legal opinion from a law firm of nationally recognized standing to the effect
that such transfer does not require registration under the Securities Act.
     (ii) Subject to clause (iii) below, if the proposed transferee is an Agent
Member and the Transfer Restricted Note to be transferred consists of an
interest in either a QIB Global Note, a Regulation S Global Note or an IAI
Global Note, upon receipt by the Registrar of (x) the items required by
paragraph (i) above and (y) instructions given in accordance with the
Depositary’s and the Registrar’s procedures therefor, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Other Global Note in an amount equal to the principal amount of
the beneficial interest in the QIB Global Note, the Regulation S Global Note or
the IAI Global Note, as applicable, to be so transferred, and the Registrar
shall reflect on its books and records the date and an appropriate decrease in
the principal amount of such QIB Global Note, Regulation S Global Note or IAI
Global Note, as applicable.
     (iii) In connection with the first transfer with respect to any series
pursuant to this Section 2.16(e), an Other Global Note shall be issued in the
form of a permanent Global Note substantially in the form set forth in
Exhibit A-1 hereto, in the case of the 11.125% Notes, Exhibit A-2 hereto, in the
case of the 9.920% Notes, Exhibit A-3 hereto, in the case of the 10.00% Notes,
Exhibit A-4, in the case of the 11.750% Notes, Exhibit A-5, in the case of the
13.50% Notes and Exhibit A-6, in the case of the 12.125% Notes, deposited with
the Trustee, as Note Custodian, duly executed by the Issuers and authenticated
by the Trustee as herein provided. Each Other Global Note shall be issued with
its own CUSIP number. The aggregate principal amount of the Other Global Note
may from time to time be increased or decreased by adjustments made on the
records of the Trustee, as Note Custodian.
     (f) Private Placement Legend. Upon the transfer, exchange or replacement of
Notes not bearing the Private Placement Legend, the Registrar shall deliver
Notes that do not bear the Private Placement Legend. Upon the transfer, exchange
or replacement of Transfer Restricted Notes, the Registrar shall deliver only
Transfer Restricted Notes unless either (i) such transfer or exchange is made in
connection with a Registered Exchange Offer, (ii) the circumstances contemplated
in Section 2.18 exist, or (iii) there is delivered to the Registrar an Opinion
of Counsel reasonably satisfactory to the Issuers and the Trustee to the effect
that neither such legend nor the related restrictions on transfer are required
in order to maintain compliance with the provisions of the Securities Act.
     (g) General. By its acceptance of any Transfer Restricted Note, each Holder
of such a Note acknowledges the restrictions on transfer of such Note set forth
in this Indenture and in

41



--------------------------------------------------------------------------------



 



the Private Placement Legend and agrees that it shall transfer such Note only as
provided in this Indenture.
     The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to this Section 2.16.
     SECTION 2.17. Issuance of Additional Notes. The Issuers shall be entitled
to issue Additional Notes under this Indenture that shall have identical terms
as the Initial Notes, other than with respect to the date of issuance, issue
price and amount of interest payable on the first interest payment date
applicable thereto (and, if such Additional Notes shall be issued in the form of
Transfer Restricted Notes, other than with respect to transfer restrictions, any
Registration Rights Agreement and additional interest with respect thereto). The
Initial Notes of a particular series and any Additional Notes of such series and
all Exchange Notes of such series shall be treated as a single class for all
purposes under this Indenture.
     With respect to any Additional Notes, the Issuers shall set forth in a
resolution of its Board of Directors and in an Officers’ Certificate, a copy of
each of which shall be delivered to the Trustee, the following information:
     (i) the aggregate principal amount of such Additional Notes to be
authenticated and delivered pursuant to this Indenture;
     (ii) the issue price, the series, the date on which such Additional Notes
shall be issued, the CUSIP number, the first interest payment date and the
amount of interest payable on such first interest payment date applicable
thereto and the date from which interest shall accrue; and
     (iii) whether such Additional Notes shall be Transfer Restricted Notes.
     SECTION 2.18. Temporary Regulation S Global Notes. An owner of a beneficial
interest in a Temporary Regulation S Global Note (or a Person acting on behalf
of such an owner) may provide to the Trustee (and the Trustee shall accept) a
duly completed certificate in the form of Exhibit E hereto at any time after the
Restricted Period (it being understood that the Trustee shall not accept any
such certificate during the Restricted Period). Promptly after acceptance of
such a certificate with respect to such a beneficial interest, the Trustee shall
cause such beneficial interest to be exchanged for an equivalent beneficial
interest in a Permanent Regulation S Global Note, and shall (x) permanently
reduce the principal amount of such Temporary Regulation S Global Note by the
amount of such beneficial interest and (y) increase the principal amount of such
Permanent Regulation S Global Note by the amount of such beneficial interest.
ARTICLE III
REDEMPTION
     SECTION 3.01. Notices to Trustee. If the Issuers elect to redeem Notes of
any series pursuant to the optional redemption provisions of Section 3.07, they
shall furnish to the Trustee, at least 30 days but not more than 60 days before
a redemption date, an Officers’ Certificate

42



--------------------------------------------------------------------------------



 



setting forth (i) the clause of this Indenture pursuant to which the redemption
shall occur, (ii) the redemption date, (iii) the series and principal amount of
Notes to be redeemed and (iv) the redemption price.
     SECTION 3.02. Selection of Notes to Be Redeemed. If less than all of the
Notes of any series are redeemed or purchased in an offer to purchase at any
time, the Trustee shall select the Notes of such series to be redeemed or
purchased among the Holders of the Notes of that series in compliance with the
requirements of the principal national securities exchange, if any, on which
such Notes are listed or, if such Notes are not so listed, on a pro rata basis,
by lot or in accordance with any other method the Trustee considers fair and
appropriate. In the event of partial redemption by lot, the particular Notes to
be redeemed shall be selected, unless otherwise provided herein, not less than
30 nor more than 60 days prior to the redemption date by the Trustee from the
outstanding Notes of the same series not previously called for redemption.
     The Trustee shall promptly notify the Issuers in writing of the Notes
selected for redemption and, in the case of any Note selected for partial
redemption, the principal amount thereof to be redeemed. Notes and portions of
Notes selected shall be in amounts of $1,000 or whole multiples of $1,000;
except that if all of the Notes of a Holder of the same series are to be
redeemed, the entire outstanding amount of Notes held by such Holder, even if
not a multiple of $1,000, shall be redeemed. Except as provided in the preceding
sentence, provisions of this Indenture that apply to Notes called for redemption
also apply to portions of Notes of the same series called for redemption.
     SECTION 3.03. Notice of Redemption. Subject to the provisions of
Section 3.09, at least 30 days but not more than 60 days before a redemption
date, the Issuers shall mail or cause to be mailed, by first class mail, a
notice of redemption to each Holder whose Notes are to be redeemed at its
registered address.
     The notice shall identify the Notes to be redeemed and shall state:
     (a) the series of Notes to be redeemed;
     (b) the redemption date;
     (c) the redemption price;
     (d) if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes of the same series in principal
amount equal to the unredeemed portion shall be issued upon cancellation of the
original Note;
     (e) the name and address of the Paying Agent;
     (f) that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price;
     (g) that, unless the Issuers default in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
redemption date;

43



--------------------------------------------------------------------------------



 



     (h) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and
     (i) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.
     At the Issuers’ request, the Trustee shall give the notice of redemption in
the Issuers’ name and at their expense; provided, however, that each of the
Issuers shall have delivered to the Trustee, at least 45 days prior to the
redemption date, an Officers’ Certificate requesting that the Trustee give such
notice and setting forth the information to be stated in such notice as provided
in the preceding paragraph.
     SECTION 3.04. Effect of Notice of Redemption. Once notice of redemption is
mailed in accordance with Section 3.03, Notes called for redemption become
irrevocably due and payable on the redemption date at the redemption price. A
notice of redemption may be conditional.
     SECTION 3.05. Deposit of Redemption Price. At or prior to 10:00 a.m., New
York City time, on the redemption date, the Issuers shall deposit with the
Trustee or with the Paying Agent money sufficient to pay the redemption price of
and accrued interest on all Notes to be redeemed on that date. The Trustee or
the Paying Agent shall promptly return to the Issuers any money deposited with
the Trustee or the Paying Agent by the Issuers in excess of the amounts
necessary to pay the redemption price of, and accrued interest on, all Notes to
be redeemed.
     If the Issuers comply with the provisions of the preceding paragraph, on
and after the redemption date, interest shall cease to accrue on the Notes or
the portions of Notes called for redemption. Notwithstanding anything herein to
the contrary, if a Note is redeemed on or after an interest record date but on
or prior to the related interest payment date, then any accrued and unpaid
interest shall be paid to the Person in whose name such Note was registered on
the redemption date. If any Note called for redemption shall not be so paid upon
surrender for redemption because of the failure of the Issuers to comply with
the preceding paragraph, interest shall be paid on the unpaid principal, from
the redemption date until such principal is paid, and to the extent lawful on
any interest not paid on such unpaid principal, in each case at the rate
provided in the Notes and in Section 4.01.
     SECTION 3.06. Notes Redeemed in Part. Upon surrender of a Note that is
redeemed in part, the Issuers shall issue and, upon the Issuers’ written
request, the Trustee shall authenticate for the Holder at the expense of the
Issuers a new Note of the same series equal in principal amount to the
unredeemed portion of the Note surrendered.
     SECTION 3.07. Optional Redemption. The Issuers may redeem the Notes at any
time on or after September 30, 2007 at the redemption prices set forth in the
Notes.
     Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Section 3.01 through 3.06.
     SECTION 3.08. Mandatory Redemption or Repurchase. Except as otherwise
provided in Section 4.11 or Section 4.16 below, the Issuers shall not be
required to make mandatory redemption payments with respect to the Notes or be
required to repurchase any Notes.

44



--------------------------------------------------------------------------------



 



     SECTION 3.09. Offer to Purchase by Application of Excess Proceeds. In the
event that the Issuers shall be required to commence an offer to all Holders to
purchase Notes pursuant to Section 4.11 (an “Asset Sale Offer”), they shall
follow the procedures specified below.
     The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (any such date of
purchase, the “Purchase Date”), the Issuers shall purchase the principal amount
of Notes required to be purchased pursuant to Section 4.11 (the “Offer Amount”)
or, if less than the Offer Amount has been tendered, all Notes tendered in
response to the Asset Sale Offer. Payment for any Notes so purchased shall be
made in the same manner as interest payments are made. Unless the Issuers
default in making such payment, any Note accepted for payment pursuant to the
Asset Sale Offer shall cease to accrue interest after the Purchase Date.
     The Issuers shall comply with the requirements of Rule 14e-1 under the
Exchange Act (or any successor rules) and any other securities laws and
regulations thereunder to the extent such laws and regulations are applicable in
connection with the repurchase of the Notes pursuant to an Asset Sale Offer. To
the extent that the provisions of any securities laws or regulations conflict
with the provisions of this Section 3.09, the Issuers’ compliance with such laws
and regulations shall not in and of itself cause a breach of their obligations
under this Section 3.09.
     Notwithstanding anything to the contrary in this Indenture, if the Purchase
Date is on or after an interest record date and on or before the related
interest payment date, any accrued and unpaid interest shall be paid to the
Person in whose name a Note is registered on the Purchase Date.
     Upon the commencement of an Asset Sale Offer the Issuers shall send, by
first class mail, a notice to the Trustee and each of the Holders, with a copy
to the Trustee. The notice shall contain all instructions and materials
necessary to enable such Holders to tender Notes pursuant to the Asset Sale
Offer. The Asset Sale Offer shall be made to all Holders. The notice, which
shall govern the terms of the Asset Sale Offer, shall state:
     (a) that the Asset Sale Offer is being made pursuant to this Section 3.09
and Section 4.11 and the length of time the Asset Sale Offer shall remain open;
     (b) the Offer Amount, the purchase price and the Purchase Date;
     (c) that any Note not tendered or accepted for payment shall continue to
accrue interest;
     (d) that, unless the Issuers default in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer shall cease to accrue
interest after the Purchase Date;
     (e) that Holders electing to have a Note purchased pursuant to an Asset
Sale Offer may elect to have Notes purchased in integral multiples of $1,000
only;
     (f) that Holders electing to have a Note purchased pursuant to any Asset
Sale Offer shall be required to surrender the Note, with the form entitled
“Option of Holder to Elect

45



--------------------------------------------------------------------------------



 



Purchase” on the reverse of the Note completed, or transfer by book-entry
transfer, to the Issuers, a depositary, if appointed by the Issuers, or a Paying
Agent at the address specified in the notice at least three Business Days before
the Purchase Date;
     (g) that Holders shall be entitled to withdraw their election if the
Issuers, the depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Offer Period, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased;
     (h) that, if the aggregate principal amount of Notes surrendered by Holders
exceeds the Offer Amount, the Issuers shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Issuers so that only Notes in denominations of $1,000, or integral multiples
thereof, shall be purchased) among all the series of Notes as one class; and
     (i) that Holders whose Notes were purchased only in part shall be issued
new Notes of the same series equal in principal amount to the unpurchased
portion of the Notes surrendered (or transferred by book-entry transfer).
     On or before the Purchase Date, the Issuers shall, to the extent lawful,
accept for payment, on a pro rata basis (among all the series of Notes as one
class) to the extent necessary, the Offer Amount of Notes or portions thereof
tendered pursuant to the Asset Sale Offer or if less than the Offer Amount has
been tendered, all Notes tendered, and shall deliver to the Trustee an Officers’
Certificate stating that such Notes or portions thereof were accepted for
payment by the Issuers in accordance with the terms of this Section 3.09. The
Issuers, the Depositary or the Paying Agent, as the case may be, shall promptly
(but in any case not later than five days after the Purchase Date) mail or
deliver to each tendering Holder an amount equal to the purchase price of the
Notes tendered by such Holder and accepted by the Issuers for purchase, and the
Issuers shall promptly issue a new Note of the same series, and the Trustee,
upon written request from the Issuers, shall authenticate and mail or deliver
such new Note to such Holder, in a principal amount equal to any unpurchased
portion of the Note surrendered. Any Note not so accepted shall be promptly
mailed or delivered by the Issuers to the Holder thereof. The Issuers shall
publicly announce the results of the Asset Sale Offer on the Purchase Date.
ARTICLE IV
COVENANTS
     SECTION 4.01. Payment of Notes. The Issuers shall pay or cause to be paid
the principal, premium, if any, and interest on the Notes on the dates and in
the manner provided in the Notes. Principal, premium, if any, and interest shall
be considered paid on the date due if the Paying Agent, if other than the
Issuers or a Subsidiary thereof, holds as of 10:00 a.m. New York City time on
the due date money deposited by the Issuers in immediately available funds and
designated for and sufficient to pay all principal, premium, if any, and
interest then due. The Issuers shall pay all Special Interest, if any, in the
same manner on the dates and in the amounts set forth in any Registration Rights
Agreement.

46



--------------------------------------------------------------------------------



 



     The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal or Accreted Value at
the then applicable interest rate on the Notes; they shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest (without regard to any applicable grace period)
at the same rate to the extent lawful.
     SECTION 4.02. Maintenance of Office or Agency. The Issuers shall maintain
an office or agency (which may be an office of the Trustee or an affiliate of
the Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuers in respect of the Notes and this Indenture may be served. The
Issuers shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuers
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.
     The Issuers may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuers shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.
     The Issuers hereby designate The Bank of New York Trust Company, NA, at 2
North LaSalle Street, Suite 1020; Chicago, Illinois 60602; Attn: Corporate Trust
Department, as one such office or agency of the Issuers in accordance with
Section 2.03.
     SECTION 4.03. Reports. (a) Whether or not required by the SEC, so long as
any Notes are outstanding, the Issuers shall furnish to the Holders of Notes,
within the time periods specified in the SEC’s rules and regulations:
     (1) all quarterly and annual financial information that would be required
to be contained in a filing with the SEC on Forms 10-Q and 10-K if the Issuers
were required to file such forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section and, with
respect to the annual information only, a report on the annual consolidated
financial statements of the Company of its independent public accountants; and
     (2) all current reports that would be required to be filed with the SEC on
Form 8-K if the Issuers were required to file such reports.
     (b) While (a) any Parent of the Company that guarantees the Notes is
subject to the reporting obligations of Section 13 or 15(d) of the Exchange Act
(including pursuant to the terms of its Indebtedness), (b) the rules and
regulations of the SEC permit the Company and any such Parent to report at the
level of such Parent on a consolidated basis and (c) such Parent is not engaged
in any business in any material respect other than incidental to its direct or
indirect ownership of the Capital Stock of the Company, such consolidated
reporting at such Parent level in a manner consistent with that described in
this Section 4.03 for the Company shall satisfy this

47



--------------------------------------------------------------------------------



 



Section 4.03; provided that such Parent includes in its reports information
about the Company that is required to be provided by a parent guaranteeing debt
of an operating company subsidiary pursuant to Rule 3-10 of Regulation S-X or
any successor rule then in effect.
     For any fiscal quarter or fiscal year at the end of which Subsidiaries of
the Company are Unrestricted Subsidiaries, the quarterly and annual financial
information required by the preceding paragraph shall include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, and in Management’s Discussion and Analysis of Financial
Condition and Results of Operations, of the financial condition and results of
operations of the Company and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Company.
     In addition, after consummation of the Registered Exchange Offer for the
Initial Notes, whether or not required by the SEC, the Issuers shall file a copy
of all of the information and reports referred to in clauses (1) and (2) above
with the SEC for public availability within the time periods specified in the
SEC’s rules and regulations, unless the SEC will not accept such a filing, and
make such information available to securities analysts and prospective investors
upon request.
     SECTION 4.04. Compliance Certificate.
     (a) The Issuers shall deliver to the Trustee, within 90 days after the end
of each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Issuers and their Subsidiaries during the preceding fiscal
year has been made under the supervision of the signing Officers with a view to
determining whether the Issuers have kept, observed, performed and fulfilled
their obligations under this Indenture, and further stating, as to each such
Officer signing such certificate, that to the best of his or her knowledge the
Issuers have kept, observed, performed and fulfilled each and every covenant
contained in this Indenture and are not in default in the performance or
observance of any of the terms, provisions and conditions of this Indenture (or,
if a Default or Event of Default shall have occurred, describing all such
Defaults or Events of Default of which he or she may have knowledge and what
action the Issuers are taking or propose to take with respect thereto).
     (b) The Issuers shall, so long as any of the Notes are outstanding, deliver
to the Trustee, forthwith upon any Officer becoming aware of any Default or
Event of Default, an Officers’ Certificate specifying such Default or Event of
Default and what action the Issuers are taking or propose to take with respect
thereto.
     SECTION 4.05. Taxes. The Company shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all material taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate proceedings or where the failure to effect such payment is
not likely to result in a material adverse effect on the Company and its
Restricted Subsidiaries taken as a whole.
     SECTION 4.06. Stay, Extension and Usury Laws. Each of the Issuers covenants
(to the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law wherever

48



--------------------------------------------------------------------------------



 



enacted, now or at any time hereafter in force, that may affect the covenants or
the performance of this Indenture; and each of the Issuers (to the extent that
it may lawfully do so) hereby expressly waives all benefit or advantage of any
such law, and covenants that it shall not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Trustee, but
shall suffer and permit the execution of every such power as though no such law
has been enacted.
     SECTION 4.07. Restricted Payments. The Company shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:
     (a) declare or pay any dividend or make any other payment or distribution
on account of its or any of its Restricted Subsidiaries’ Equity Interests
(including any payment in connection with any merger or consolidation involving
the Company or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
in their capacity as such (other than dividends or distributions payable
(x) solely in Equity Interests (other than Disqualified Stock) of the Company or
(y) in the case of the Company and its Restricted Subsidiaries, to the Company
or a Restricted Subsidiary thereof);
     (b) purchase, redeem or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving the Company or any of its
Restricted Subsidiaries) any Equity Interests of the Company or any direct or
indirect Parent of the Company or any Restricted Subsidiary of the Company
(other than, in the case of the Company and its Restricted Subsidiaries, any
such Equity Interests owned by the Company or any of its Restricted
Subsidiaries); or
     (c) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any Indebtedness of the Company that is
subordinated to the Notes, except a payment of interest or principal at the
Stated Maturity thereof,
(all such payments and other actions set forth in clauses (a) through (c) above
are collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:
     (1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
     (2) the Company would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Leverage Ratio test set
forth in the first paragraph of Section 4.10; and
     (3) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Company and its Restricted Subsidiaries
from and after the Issue Date (excluding Restricted Payments permitted by
clauses (2), (3), (4), (5), (6), (7), (8), (9) and (10) of the next succeeding
paragraph), shall not exceed, at the date of determination, the sum of the
following:

49



--------------------------------------------------------------------------------



 



     (a) an amount equal to the greater of (i) 100% of the Consolidated EBITDA
of the Company for the period beginning on the Issue Date to the end of the
Company’s most recently ended full fiscal quarter for which internal financial
statements are available, taken as a single accounting period, less the product
of 1.2 times the Consolidated Interest Expense of the Company for such period
and (ii) $500 million, plus
     (b) an amount equal to 100% of Capital Stock Sale Proceeds (for purposes of
this clause (b) only, received from and after the Issue Date) less any amount of
such Capital Stock Sale Proceeds used on or after the Issue Date in connection
with (i) an Investment made pursuant to clause (5) of the definition of
“Permitted Investments” or (ii) the incurrence of Indebtedness pursuant to
clause (9) of the definition of “Permitted Debt”.
     So long as no Default has occurred and is continuing or would be caused
thereby, the preceding provisions shall not prohibit:
     (1) the payment of any dividend within 60 days after the date of
declaration thereof, if at said date of declaration such payment would have
complied with the provisions of this Indenture;
     (2) the redemption, repurchase, retirement, defeasance or other acquisition
of any subordinated Indebtedness of the Company in exchange for, or out of the
net proceeds of, the substantially concurrent sale (other than to a Subsidiary
of the Company) of Equity Interests of the Company (other than Disqualified
Stock); provided that the amount of any such net cash proceeds that are utilized
for any such redemption, repurchase, retirement, defeasance or other acquisition
shall be excluded from clause (3)(b) of the preceding paragraph;
     (3) the defeasance, redemption, repurchase or other acquisition of
subordinated Indebtedness of the Company or any of its Restricted Subsidiaries
with the net cash proceeds from an incurrence of Permitted Refinancing
Indebtedness;
     (4) regardless of whether a Default then exists, the payment of any
dividend or distribution made in respect of any calendar year or portion thereof
during which the Company or any of its Subsidiaries is a Person that is not
treated as a separate tax paying entity for United States federal income tax
purposes by the Company and its Subsidiaries (directly or indirectly) to the
direct or indirect holders of the Equity Interests of the Company or its
Subsidiaries that are Persons that are treated as a separate tax paying entity
for United States federal income tax purposes, in an amount sufficient to permit
each such holder to pay the actual income taxes (including required estimated
tax installments) that are required to be paid by it with respect to the taxable
income of any Parent (through its direct or indirect ownership of the Company
and/or its Subsidiaries), the Company, its Subsidiaries or any Unrestricted
Subsidiary, as applicable, in any calendar year, as estimated in good faith by
the Company or its Subsidiaries, as the case may be;

50



--------------------------------------------------------------------------------



 



     (5) regardless of whether a Default then exists, the payment of any
dividend by a Restricted Subsidiary of the Company to the holders of its common
Equity Interests on a pro rata basis;
     (6) the payment of any dividend on the Helicon Preferred Stock or the
redemption, repurchase, retirement or other acquisition of the Helicon Preferred
Stock in an amount not in excess of its aggregate liquidation value;
     (7) the repurchase, redemption or other acquisition or retirement for
value, or the payment of any dividend or distribution to the extent necessary to
permit the repurchase, redemption or other acquisition or retirement for value,
of any Equity Interests of the Company or a Parent of the Company held by any
member of the Company’s, such Parent’s or any Restricted Subsidiary’s management
pursuant to any management equity subscription agreement or stock option
agreement entered into in accordance with the policies of the Company, any
Parent or any Restricted Subsidiary; provided that the aggregate price paid for
all such repurchased, redeemed, acquired or retired Equity Interests shall not
exceed $10 million in any fiscal year of the Issuers;
     (8) payment of fees in connection with any acquisition, merger or similar
transaction in an amount that does not exceed an amount equal to 1.25% of the
transaction value of such acquisition, merger or similar transaction;
     (9) additional Restricted Payments directly or indirectly to any Parent
(i) regardless of whether a Default (other than a Default under Section 6.01(1),
(2), (7) or (8)) exists, for the purpose of enabling Charter Holdings or any
Charter Refinancing Subsidiary to pay interest when due on Indebtedness under
the Charter Holdings Indentures and/or any Charter Refinancing Indebtedness,
(ii) for the purpose of enabling CCI and/or any Charter Refinancing Subsidiary
to pay interest when due on Indebtedness under the CCI Indentures and/or any
Charter Refinancing Indebtedness and (iii) so long as the Company would have
been permitted, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable quarter period, to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 4.10, (A) to the extent required to enable Charter
Holdings, CCI, or any Charter Refinancing Subsidiary to defease, redeem,
repurchase, prepay, repay, discharge or otherwise acquire or retire Indebtedness
under the Charter Holdings Indentures, the CCI Indentures or any Charter
Refinancing Indebtedness (including any expenses incurred by any Parent in
connection therewith) or (B) consisting of purchases, redemptions or other
acquisitions by the Company or its Restricted Subsidiaries of Indebtedness under
the Charter Holdings Indentures, the CCI Indentures or any Charter Refinancing
Indebtedness (including any expenses incurred by the Company and its Restricted
Subsidiaries in connection therewith) and the distribution, loan to or
investment in any Parent of Indebtedness so purchased, redeemed or acquired; and
     (10) Restricted Payments that are part of the Exchange Offers.

51



--------------------------------------------------------------------------------



 



     The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or any of its Restricted
Subsidiaries pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this covenant shall be
determined by the Board of Directors of the Company, whose resolution with
respect thereto shall be delivered to the Trustee. Such Board of Directors’
determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing if the
fair market value exceeds $100 million.
     Not later than the date of making any Restricted Payment involving an
amount or fair market value in excess of $10 million, the Issuers shall deliver
to the Trustee an Officers’ Certificate stating that such Restricted Payment is
permitted and setting forth the basis upon which the calculations required by
this Section 4.07 were computed, together with a copy of any fairness opinion or
appraisal required by this Indenture.
     SECTION 4.08. Investments. The Company shall not, and shall not permit any
of its Restricted Subsidiaries to, directly or indirectly:
     (1) make any Restricted Investment; or
     (2) allow any of its Restricted Subsidiaries to become an Unrestricted
Subsidiary,
unless, in each case:
     (a) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
     (b) the Company would, at the time of, and after giving effect to, such
Restricted Investment or such designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 4.10.
     An Unrestricted Subsidiary may be redesignated as a Restricted Subsidiary
if such redesignation would not cause a Default.
     SECTION 4.09. Dividend and Other Payment Restrictions Affecting
Subsidiaries. The Company shall not, directly or indirectly, create, or permit
to exist or become effective any encumbrance or restriction on the ability of
any of its Restricted Subsidiaries to:
     (1) pay dividends or make any other distributions on its Capital Stock to
the Company or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any of its Restricted Subsidiaries;
     (2) make loans or advances to the Company or any of its Restricted
Subsidiaries; or

52



--------------------------------------------------------------------------------



 



     (3) transfer any of its properties or assets to the Company or any of its
Restricted Subsidiaries.
     However, the preceding restrictions shall not apply to encumbrances or
restrictions existing under or by reason of:
     (1) Existing Indebtedness, contracts and other instruments as in effect on
the Issue Date and any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings thereof,
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are not materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in the most restrictive Existing Indebtedness,
contracts or other instruments, as in effect on the Issue Date;
     (2) applicable law;
     (3) any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Indenture to be incurred;
     (4) customary non-assignment provisions in leases, franchise agreements and
other commercial agreements entered into in the ordinary course of business;
     (5) purchase money obligations for property acquired in the ordinary course
of business that impose restrictions on the property so acquired of the nature
described in clause (3) of the preceding paragraph;
     (6) any agreement for the sale or other disposition of Capital Stock or
assets of a Restricted Subsidiary of the Company that restricts distributions by
such Restricted Subsidiary pending such sale or other disposition;
     (7) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive at the time such restrictions become
effective, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced;
     (8) Liens securing Indebtedness or other obligations otherwise permitted to
be incurred under Section 4.14 that limit the right of the Company or any of its
Restricted Subsidiaries to dispose of the assets subject to such Lien;

53



--------------------------------------------------------------------------------



 



     (9) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements and other similar agreements entered into
in the ordinary course of business;
     (10) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
     (11) restrictions contained in the terms of Indebtedness or Preferred Stock
permitted to be incurred under Section 4.10; provided that such restrictions are
not materially more restrictive, taken as a whole, than the terms contained in
the most restrictive, together or individually, of the Credit Facilities and
other Existing Indebtedness as in effect on the Issue Date; and
     (12) restrictions that are not materially more restrictive, taken as a
whole, than customary provisions in comparable financings and that the
management of the Company determines, at the time of such financing, will not
materially impair the Issuers’ ability to make payments as required under the
Notes.
     SECTION 4.10. Incurrence of Indebtedness and Issuance of Preferred Stock.
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt) and the
Company shall not issue any Disqualified Stock and shall not permit any of its
Restricted Subsidiaries to issue any shares of Disqualified Stock or Preferred
Stock, provided that the Company or any of its Restricted Subsidiaries may incur
Indebtedness, the Company may issue Disqualified Stock and, subject to the final
paragraph of this covenant below, Restricted Subsidiaries of the Company may
issue Preferred Stock if the Leverage Ratio of the Company and its Restricted
Subsidiaries would have been not greater than 8.75 to 1.0 determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been incurred, or the Disqualified Stock
or Preferred Stock had been issued, as the case may be, at the beginning of the
most recently ended fiscal quarter.
     So long as no Default shall have occurred and be continuing or would be
caused thereby, the first paragraph of this covenant shall not prohibit the
incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):
     (1) the incurrence by the Company and its Restricted Subsidiaries of
Indebtedness under Credit Facilities; provided that the aggregate principal
amount of all Indebtedness of the Company and its Restricted Subsidiaries
outstanding under this clause (1) for all Credit Facilities of the Company and
its Restricted Subsidiaries after giving effect to such incurrence does not
exceed an amount equal to $9.75 billion less the aggregate amount of all Net
Proceeds from Asset Sales applied by the Company or any of its Restricted
Subsidiaries to repay any such Indebtedness under a Credit Facility pursuant to
Section 4.11;

54



--------------------------------------------------------------------------------



 



     (2) the incurrence by the Company and its Restricted Subsidiaries of
Existing Indebtedness (other than under Credit Facilities);
     (3) the incurrence on the Issue Date by the Company of Indebtedness
represented by the Notes (but not including any Additional Notes);
     (4) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement
(including the cost of design, development, construction, acquisition,
transportation, installation, improvement, and migration) of Productive Assets
of the Company or any of its Restricted Subsidiaries, in an aggregate principal
amount not to exceed, together with any related Permitted Refinancing
Indebtedness permitted by clause (5) below, $75 million at any time outstanding:
     (5) the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace, in whole or in part, Indebtedness
(other than intercompany Indebtedness) that was permitted by this Indenture to
be incurred under this clause (5), the first paragraph of this covenant or
clauses (2), (3) or (4) of this paragraph;
     (6) the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any of its Restricted
Subsidiaries; provided that:
     (a) if the Company is the obligor on such Indebtedness, such Indebtedness
must be expressly subordinated to the prior payment in full in cash of all
Obligations with respect to the Notes; and
     (b) (i) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than the Company
or a Restricted Subsidiary thereof and (ii) any sale or other transfer of any
such Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an incurrence
of such Indebtedness that was not permitted by this clause (6);
     (7) the incurrence by the Company or any of its Restricted Subsidiaries of
Hedging Obligations that are incurred for the purpose of fixing or hedging
interest rate risk with respect to any floating rate Indebtedness that is
permitted by the terms of this Indenture to be outstanding;
     (8) the guarantee by the Company or any of its Restricted Subsidiaries of
Indebtedness of a Restricted Subsidiary of the Company that was permitted to be
incurred by another provision of this Section 4.10;
     (9) the incurrence by the Company or any of its Restricted Subsidiaries, of
additional Indebtedness in an aggregate principal amount at any time
outstanding, not to

55



--------------------------------------------------------------------------------



 



exceed an amount equal to (the “Equity Proceeds Basket”) 200% of the net cash
proceeds received by the Company from the sale of its Equity Interests (other
than Disqualified Stock) or a contribution to the common equity capital of the
Company after the Charter Holdings Issue Date to the extent such net cash
proceeds have not been applied to make Restricted Payments or to effect other
transactions pursuant to Section 4.07 or to make Permitted Investments pursuant
to clause (5) of the definition thereof;
     (10) the incurrence by the Company or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount at any time outstanding
under this clause (10), not to exceed $300 million; and
     (11) the accretion or amortization of original issue discount and the write
up of Indebtedness in accordance with purchase accounting.
     For purposes of determining compliance with this Section 4.10, any
Indebtedness under Credit Facilities outstanding on the Issue Date shall be
deemed to have been incurred pursuant to clause (1) above, and, in the event
that an item of proposed Indebtedness (other than any Indebtedness initially
deemed on the Issue Date to be incurred under clause (1) above) (a) meets the
criteria of more than one of the categories of Permitted Debt described in
clauses (1) through (11) above or (b) is entitled to be incurred pursuant to the
first paragraph of this covenant, the Company shall be permitted to classify and
from time to time to reclassify such item of Indebtedness in any manner that
complies with this covenant. Once any item of Indebtedness is so reclassified,
it shall no longer be deemed outstanding under the category of Permitted Debt
where initially incurred or previously reclassified. For avoidance of doubt,
Indebtedness incurred pursuant to a single agreement, instrument, program,
facility or line of credit may be classified as Indebtedness arising in part
under one of the clauses listed above or under the first paragraph of this
covenant, and in part under any one or more of the other clauses listed above,
to the extent that such Indebtedness satisfies the criteria for such
classification.
     For purposes of determining the amount of the Equity Proceeds Basket to the
extent attributable to periods prior to the Issue Date, all determinations shall
be made as if the Company had been in existence at all times during such periods
and all relevant amounts (including net cash proceeds from sales or capital
contributions and the portions thereof used for Investments or Restricted
Payments) were equal to the equivalent amounts determined for Charter Holdings
under the 8.25% Charter Holdings Indenture.
     Notwithstanding the foregoing, in no event shall any Restricted Subsidiary
of the Company consummate a Subordinated Debt Financing or a Preferred Stock
Financing. A “Subordinated Debt Financing” or a “Preferred Stock Financing,” as
the case may be, with respect to any Restricted Subsidiary of the Company shall
mean a public offering or private placement (whether pursuant to Rule 144A under
the Securities Act or otherwise) of Subordinated Notes or Preferred Stock
(whether or not such Preferred Stock constitutes Disqualified Stock), as the
case may be, of such Restricted Subsidiary to one or more purchasers (other than
to one or more Affiliates of the Company). “Subordinated Notes” with respect to
any Restricted Subsidiary of the Company shall mean Indebtedness of such
Restricted Subsidiary that is contractually subordinated in right of payment to
any other Indebtedness of such Restricted Subsidiary (including Indebtedness
under Credit Facilities), provided that the

56



--------------------------------------------------------------------------------



 



foregoing shall not apply to priority of Liens, including by way of
intercreditor arrangements. The foregoing limitation shall not apply to:
     (a) any Indebtedness or Preferred Stock of any Person existing at the time
such Person is merged with or into or becomes a Subsidiary of the Company;
provided that such Indebtedness or Preferred Stock was not incurred or issued in
connection with, or in contemplation of, such Person merging with or into, or
becoming a Subsidiary of, the Company, and
     (b) any Indebtedness or Preferred Stock of a Restricted Subsidiary issued
in connection with, and as part of the consideration for, an acquisition,
whether by stock purchase, asset sale, merger or otherwise, in each case
involving such Restricted Subsidiary, which Indebtedness or Preferred Stock is
issued to the seller or sellers of such stock or assets; provided that such
Restricted Subsidiary is not obligated to register such Indebtedness or
Preferred Stock under the Securities Act or obligated to provide information
pursuant to Rule 144A under the Securities Act.
     SECTION 4.11. Limitation on Asset Sales. The Company shall not, and shall
not permit any of its Restricted Subsidiaries to, consummate an Asset Sale
unless:
     (1) the Company or such Restricted Subsidiary receives consideration at the
time of such Asset Sale at least equal to the fair market value of the assets or
Equity Interests issued or sold or otherwise disposed of;
     (2) such fair market value is determined by the Board of Directors of the
Company and evidenced by a resolution of such Board of Directors set forth in an
Officers’ Certificate delivered to the Trustee; and
     (3) at least 75% of the consideration therefor received by the Company or
such Restricted Subsidiary is in the form of cash, Cash Equivalents or readily
marketable securities.
For purposes of this Section 4.11, each of the following shall be deemed to be
cash:
     (a) any liabilities (as shown on the Company’s or such Restricted
Subsidiary’s most recent balance sheet) of the Company or any Restricted
Subsidiary thereof (other than contingent liabilities and liabilities that are
by their terms subordinated to the Notes) that are assumed by the transferee of
any such assets pursuant to a customary novation agreement that releases the
Company or such Restricted Subsidiary from further liability;
     (b) any securities, notes or other obligations received by the Company or
any such Restricted Subsidiary from such transferee that are converted by the
recipient thereof into cash, Cash Equivalents or readily marketable securities
within 60 days after receipt thereof (to the extent of the cash, Cash
Equivalents or readily marketable securities received in that conversion); and
     (c) Productive Assets.

57



--------------------------------------------------------------------------------



 



     Within 365 days after the receipt of any Net Proceeds from an Asset Sale,
the Company or a Restricted Subsidiary thereof may apply such Net Proceeds at
its option:
     (1) to repay debt under Credit Facilities or any other Indebtedness of the
Restricted Subsidiaries of the Company (other than Indebtedness represented by a
guarantee of a Restricted Subsidiary of the Company); or
     (2) to invest in Productive Assets; provided that any such amount of Net
Proceeds which the Company or a Restricted Subsidiary thereof has committed to
invest in Productive Assets within 365 days of the applicable Asset Sale may be
invested in Productive Assets within two years of such Asset Sale.
     Notwithstanding the foregoing, any Net Proceeds received prior to
September 30, 2006 must be applied within 365 days of their receipt, in either
the manner set forth in clause (1) above or the manner set forth in clause
(2) above.
     The amount of any Net Proceeds received from Asset Sales that are not
applied or invested as provided in the preceding paragraph shall constitute
“Excess Proceeds.” When the aggregate amount of Excess Proceeds exceeds
$25 million, the Company shall make an offer to purchase all series of Notes (an
“Asset Sale Offer”) to all Holders of Notes and will repay, redeem or offer to
purchase all other Indebtedness of the Company that is of equal priority in
right of payment with the Notes and that contains provisions requiring
repayment, redemption or offers to purchase with the proceeds of sales of
assets, to purchase, repay or redeem, on a pro rata basis, the maximum principal
amount of Notes and such other Indebtedness of the Company of equal priority
that may be purchased, repaid or redeemed out of the Excess Proceeds, which
amount includes the entire amount of the Net Proceeds, provided that no such
Asset Sale Offer shall be permitted to be made prior to September 30, 2007. The
offer price in any Asset Sale Offer shall be payable in cash and equal to 100%
of the principal amount of the subject series of Notes plus accrued and unpaid
cash interest, if any, to the date of purchase. If the aggregate principal
amount of all series of Notes tendered into such Asset Sale Offer and such other
Indebtedness of equal priority to be purchased, repaid or redeemed out of the
Excess Proceeds exceeds the amount of Excess Proceeds, the Trustee shall select
the various series of Notes tendered into such Asset Sale Offer and such other
Indebtedness of equal priority to be purchased, repaid or redeemed on a pro rata
basis.
     If any Excess Proceeds remain after consummation of an Asset Sale Offer,
then the Company or any Restricted Subsidiary thereof may use such remaining
Excess Proceeds for any purpose not otherwise prohibited by this Indenture. Upon
completion of any Asset Sale Offer, the amount of Excess Proceeds shall be reset
at zero.
     In the event that the Company shall be required to commence an offer to
Holders to purchase Notes pursuant to this Section 4.11, it shall follow the
procedures specified in Sections 3.01 through 3.09.
     SECTION 4.12. Sale and Leaseback Transactions. The Company shall not, and
shall not permit any of its Restricted Subsidiaries to, enter into any sale and
leaseback transaction;

58



--------------------------------------------------------------------------------



 



provided that the Company and its Restricted Subsidiaries may enter into a sale
and leaseback transaction if:
     (1) the Company or such Restricted Subsidiary could have
     (a) incurred Indebtedness in an amount equal to the Attributable Debt
relating to such sale and leaseback transaction under the Leverage Ratio test in
the first paragraph of Section 4.10 and
     (b) incurred a Lien to secure such Indebtedness pursuant to Section 4.14 or
the definition of Permitted Liens; and
     (2) the transfer of assets in that sale and leaseback transaction is
permitted by, and the Company or such Restricted Subsidiary applies the proceeds
of such transaction in compliance with, Section 4.11.
     The foregoing restrictions shall not apply to a sale and leaseback
transaction if the lease is for a period, including renewal rights, of not in
excess of three years.
     SECTION 4.13. Transactions with Affiliates. The Company shall not, and
shall not permit any of its Restricted Subsidiaries to, make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
unless:
     (1) such Affiliate Transaction is on terms that are not less favorable to
the Company or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Company or such Restricted
Subsidiary with a Person who is not an Affiliate; and
     (2) the Company delivers to the Trustee:
     (a) with respect to any Affiliate Transaction, or series of related
Affiliate Transactions, involving aggregate consideration given or received by
the Company or any such Restricted Subsidiary in excess of $15 million, a
resolution of the Board of Directors of the Company or CCI set forth in an
Officers’ Certificate certifying that such Affiliate Transaction complies with
this Section 4.13 and that such Affiliate Transaction has been approved by a
majority of the members of such Board of Directors; and
     (b) with respect to any Affiliate Transaction, or series of related
Affiliate Transactions, involving aggregate consideration given or received by
the Company or any Restricted Subsidiary in excess of $50 million, an opinion as
to the fairness to the Holders of such Affiliate Transaction from a financial
point of view issued by an accounting, appraisal or investment banking firm of
national standing.

59



--------------------------------------------------------------------------------



 



     The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:
     (1) any existing employment agreement and employee benefit arrangement
(including stock purchase or option agreements, deferred compensation plans, and
retirement, savings or similar plans) entered into by the Company or any of its
Subsidiaries and any employment agreement and employee benefit arrangements
entered into by the Company or any of its Restricted Subsidiaries in the
ordinary course of business;
     (2) transactions between or among the Company and/or its Restricted
Subsidiaries;
     (3) payment of reasonable directors fees to Persons who are not otherwise
Affiliates of the Company, and customary indemnification and insurance
arrangements in favor of directors, regardless of affiliation with the Company
or any of its Restricted Subsidiaries;
     (4) payment of Management Fees;
     (5) Restricted Payments that are permitted by Section 4.07 and Restricted
Investments that are permitted by Section 4.08;
     (6) Permitted Investments;
     (7) transactions pursuant to agreements existing on the Issue Date, as in
effect on the Issue Date, or as subsequently modified, supplemented, or amended,
to the extent that any such modifications, supplements or amendments comply with
the applicable provisions of the first paragraph of this Section 4.13; and
     (8) contributions to the common equity capital of the Company or the issue
or sale of Equity Interests of the Company.
     SECTION 4.14. Liens. The Company shall not, directly or indirectly, create,
incur, assume or suffer to exist any Lien of any kind securing Indebtedness,
Attributable Debt or trade payables on any asset of the Company, whether owned
on the Issue Date or thereafter acquired, except Permitted Liens.
     SECTION 4.15. Existence. Subject to Article 5, the Company shall do or
cause to be done all things necessary to preserve and keep in full force and
effect (i) its limited liability company existence, and the corporate,
partnership or other existence of each of its Subsidiaries, in accordance with
the respective organizational documents (as the same may be amended from time to
time) of the Company or any such Restricted Subsidiary and (ii) the rights
(charter and statutory), licenses and franchises of the Company and its
Subsidiaries; provided, however, that the Company shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of its Restricted Subsidiaries (other than Capital Corp),
if the Board of Directors of the Company shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Company and
its Restricted

60



--------------------------------------------------------------------------------



 



Subsidiaries, taken as a whole, and that the loss thereof is not likely to
result in a material adverse effect on the Company and its Restricted
Subsidiaries taken as a whole.
     SECTION 4.16. Repurchase at the Option of Holders upon a Change of Control.
If a Change of Control occurs, each Holder of Notes shall have the right to
require the Issuers to repurchase all or any part (equal to $1,000 in principal
amount or an integral multiple thereof) of that Holder’s Notes pursuant to a
“Change of Control Offer.” In the Change of Control Offer, the Issuers shall
offer a “Change of Control Payment” in cash equal to the sum of (i) 100% of the
aggregate Accreted Value of Notes repurchased on the date of purchase plus (ii)
accrued and unpaid cash interest thereon, if any, to the date of purchase plus
(iii) the Applicable Change of Control Premium.
     Within ten days following any Change of Control, the Issuers shall mail a
notice to each Holder (with a copy to the Trustee) describing the transaction or
transactions that constitute the Change of Control and stating:
     (1) the purchase price for each series of Notes and the purchase date,
which shall not exceed 30 Business Days from the date such notice is mailed (the
“Change of Control Payment Date”);
     (2) that any Note not tendered shall continue to accrue interest;
     (3) that, unless the Issuers default in the payment of the Change of
Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer shall cease to accrue interest after the Change of Control Payment
Date;
     (4) that Holders electing to have any Notes purchased pursuant to a Change
of Control Offer shall be required to surrender the Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Notes
completed, or transfer by book-entry transfer, to the Issuers, a depositary, if
appointed, or a Paying Agent at the address specified in the notice prior to the
close of business on the third Business Day preceding the Change of Control
Payment Date;
     (5) that Holders shall be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased; and
     (6) that Holders whose Notes are being purchased only in part shall be
issued new Notes of the same series equal in principal amount to the unpurchased
portion of the Notes surrendered, which unpurchased portion must be equal to
$1,000 in principal amount or an integral multiple thereof.
     The Issuers shall comply with the requirements of Rule 14e-1 under the
Exchange Act (or any successor rules) and any other securities laws and
regulations thereunder to the extent such laws and regulations are applicable in
connection with the repurchase of the Notes as a result of a

61



--------------------------------------------------------------------------------



 



Change of Control. To the extent that the provisions of any securities laws or
regulations conflict with the provisions of this Section 4.16, the Issuers’
compliance with such laws and regulations shall not in and of itself cause a
breach of their obligations under this Section 4.16.
     On the Change of Control Payment Date, the Issuers shall, to the extent
lawful:
     (1) accept for payment all Notes or portions thereof properly tendered
pursuant to the Change of Control Offer;
     (2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes of each series or portions thereof so tendered;
and
     (3) deliver or cause to be delivered to the Trustee the Notes of each
series so accepted together with an Officers’ Certificate stating the aggregate
principal amount of Notes of such series or portions thereof being purchased by
the Issuers.
     Notwithstanding anything to the contrary in this Indenture, if the Change
of Control Payment Date is on or after an interest record date and on or before
the related interest payment date, any accrued and unpaid interest shall be paid
to the Person in whose name a Note is registered on the Change of Control
Payment Date.
     The Paying Agent shall promptly mail to each Holder of Notes so tendered
the Change of Control Payment for such Notes, and the Trustee shall promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any; provided that each such new Note shall be in a principal
amount of $1,000 or an integral multiple thereof. The Issuers shall publicly
announce the results of the Change of Control Offer on or as soon as practicable
after the Change of Control Payment Date.
     The provisions described above that require the Issuers to make a Change of
Control Offer following a Change of Control shall be applicable regardless of
whether or not any other provisions in this Indenture are applicable.
     Notwithstanding any other provision of this Section 4.16, the Issuers shall
not be required to make a Change of Control Offer with respect to any series of
Notes upon a Change of Control if a third party makes the Change of Control
Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Indenture applicable to a Change of Control Offer
made by the Issuers and purchases all such Notes validly tendered and not
withdrawn under such Change of Control Offer.
     SECTION 4.17. Limitations on Issuances of Guarantees of Indebtedness.
     The Company shall not permit any of its Restricted Subsidiaries, directly
or indirectly, to Guarantee or pledge any assets to secure the payment of any
other Indebtedness of the Company, except in respect of Credit Facilities (the
“Guaranteed Indebtedness”), unless:

62



--------------------------------------------------------------------------------



 



     (1) such Restricted Subsidiary simultaneously executes and delivers a
supplemental indenture providing for the Guarantee (a “Subsidiary Guarantee”) of
the payment of the Notes by such Restricted Subsidiary, and
     (2) until one year after all the Notes have been paid in full in cash, such
Restricted Subsidiary waives and will not in any manner whatsoever claim or take
the benefit or advantage of, any rights of reimbursement, indemnity or
subrogation or any other rights against the Company or any other Restricted
Subsidiary thereof as a result of any payment by such Restricted Subsidiary
under its Subsidiary Guarantee;
provided that this paragraph shall not be applicable to any Guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.
     If the Guaranteed Indebtedness is subordinated to the Notes, then the
Guarantee of such Guaranteed Indebtedness shall be subordinated to the
Subsidiary Guarantee at least to the extent that the Guaranteed Indebtedness is
subordinated to the Notes.
     Any Subsidiary Guarantee shall terminate upon the release of such guarantor
from its guarantee of the Guaranteed Indebtedness.
     SECTION 4.18. Payments for Consent. The Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, pay or cause to be
paid any consideration to or for the benefit of any Holder of Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to be paid
and is paid to all Holders of the Notes that consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or amendment.
     SECTION 4.19. Application of Fall-Away Covenants. During any period of time
that (a) the Notes have Investment Grade Ratings from both Rating Agencies and
(b) no Default or Event of Default has occurred and is continuing under this
Indenture, the Company and its Restricted Subsidiaries shall not be subject to
the provisions of Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13 and clause
(d) of Section 5.01 (collectively, the “Suspended Covenants”).
     If the Company and its Restricted Subsidiaries are not subject to the
Suspended Covenants for any period of time as a result of the previous sentence
and, subsequently, one, or both of the Rating Agencies withdraws its ratings or
downgrades the ratings assigned to the Notes below the required Investment Grade
Ratings or a Default or Event of Default occurs and is continuing, then the
Company and its Restricted Subsidiaries shall thereafter again be subject to the
Suspended Covenants. The ability of the Company and its Restricted Subsidiaries
to make Restricted Payments after the time of such withdrawal, downgrade,
Default or Event of Default shall be calculated in accordance with the terms of
Section 4.07 as though such covenant had been in effect during the entire period
of time from the Issue Date.

63



--------------------------------------------------------------------------------



 



ARTICLE V
SUCCESSORS
     SECTION 5.01. Merger, Consolidation, or Sale of Assets. Neither Issuer may,
directly or indirectly: (1) consolidate or merge with or into another Person
(whether or not such Issuer is the surviving Person) or (2) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to another Person;
unless:
     (a) either:
     (i) such Issuer is the surviving Person; or
     (ii) the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or to which such sale, assignment, transfer, conveyance
or other disposition shall have been made is a Person organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, provided that if the Person formed by or surviving any such
consolidation or merger with such Issuer is a Person other than a corporation, a
corporate co-issuer shall also be an obligor with respect to the Notes;
     (b) the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the obligations
of such Issuer under the Notes and this Indenture pursuant to agreements
reasonably satisfactory to the Trustee;
     (c) immediately after such transaction no Default or Event of Default
exists; and
     (d) such Issuer or the Person formed by or surviving any such consolidation
or merger (if other than such Issuer) will, on the date of such transaction
after giving pro forma effect thereto and any related financing transactions as
if the same had occurred at the beginning of the applicable period,
     (x) be permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Leverage Ratio test set forth in the first paragraph of
Section 4.10; or
     (y) have a Leverage Ratio immediately after giving effect to such
consolidation or merger no greater than the Leverage Ratio immediately prior to
such consolidation or merger.
     In addition, neither of the Issuers may, directly or indirectly, lease all
or substantially all of their properties or assets, in one or more related
transactions, to any other Person. The foregoing clause (d) shall not apply to a
sale, assignment, transfer, conveyance or other disposition of assets between or
among an Issuer and any of its Wholly Owned Restricted Subsidiaries or to the
consummation of the Exchange Offers.

64



--------------------------------------------------------------------------------



 



     SECTION 5.02. Successor Corporation Substituted. Upon any consolidation or
merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the assets of either Issuer in
accordance with Section 5.01, the successor Person formed by such consolidation
or into which either Issuer is merged or to which such transfer is made shall
succeed to and (except in the case of a lease) be substituted for, and may
exercise every right and power of, such Issuer under this Indenture with the
same effect as if such successor Person had been named therein as such Issuer,
and (except in the case of a lease) such Issuer shall be released from the
obligations under the Notes and this Indenture, except with respect to any
obligations that arise from, or are related to, such transaction.
ARTICLE VI
DEFAULTS AND REMEDIES
     SECTION 6.01. Events of Default. Each of the following is an “Event of
Default” with respect to any series of the Notes:
     (1) default for 30 consecutive days in the payment when due of interest on
such series of the Notes;
     (2) default in payment when due of the principal of or premium, if any, on
such series of the Notes;
     (3) failure by the Company or any of its Restricted Subsidiaries to comply
with the provisions of Sections 4.16 or 5.01;
     (4) failure by the Company or any of its Restricted Subsidiaries for 30
consecutive days after written notice thereof has been given to the Issuers by
the Trustee, or to the Issuers and the Trustee by Holders of at least 25% of the
aggregate principal amount of all of the series of the Notes to which such
failure relates then outstanding, to comply with any of their other covenants or
agreements in this Indenture;
     (5) default under any mortgage, indenture or instrument under which there
may be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by the Company or any of its Restricted Subsidiaries (or the
payment of which is guaranteed by the Company or any of its Restricted
Subsidiaries) whether such Indebtedness or guarantee now exists, or is created
after the Issue Date, if that default:
     (a) is caused by a failure to pay at final stated maturity the principal
amount of such Indebtedness prior to the expiration of the grace period provided
in such Indebtedness on the date of such default (a “Payment Default”); or
     (b) results in the acceleration of such Indebtedness prior to its express
maturity,
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment

65



--------------------------------------------------------------------------------



 



Default or the maturity of which has been so accelerated, aggregates
$100 million or more;
     (6) failure by the Company or any of its Restricted Subsidiaries to pay
final judgments which are non-appealable aggregating in excess of $100 million,
net of applicable insurance which has not been denied in writing by the insurer,
which judgments are not paid, discharged or stayed for a period of 60 days;
     (7) the Company or any of its Significant Subsidiaries pursuant to or
within the meaning of any Bankruptcy Law:
     (a) commences a voluntary case,
     (b) consents to the entry of an order for relief against it in an
involuntary case,
     (c) consents to the appointment of a custodian of it or for all or
substantially all of its property, or
     (d) makes a general assignment for the benefit of its creditors; or
     (8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
     (a) is for relief against the Company or any of its Significant
Subsidiaries in an involuntary case;
     (b) appoints a custodian of the Company or any of its Significant
Subsidiaries or for all or substantially all of the property of the Company or
any of its Significant Subsidiaries; or
     (c) orders the liquidation of the Company or any of its Significant
Subsidiaries;
and the order or decree remains unstayed and in effect for 60 consecutive days.
     SECTION 6.02. Acceleration. In the case of an Event of Default arising from
clauses (7) or (8) of Section 6.01 with respect to the Company, the Accreted
Value of and accrued and unpaid cash interest on all series of outstanding Notes
shall become due and payable immediately without further action or notice. If
any other Event of Default occurs and is continuing, the Trustee by notice to
the Issuers or the Holders of at least 25% in principal amount of all of the
series of Notes to which such Event of Default relates by notice to the Issuers
and the Trustee may declare the Accreted Value of and accrued and unpaid cash
interest on such series of the Notes to be due and payable immediately. The
Holders of a majority in aggregate principal amount of all of the series of the
Notes to which such Default or Event of Default relates then outstanding by
written notice to the Trustee may on behalf of all of the Holders of all of the
Notes of such series rescind an acceleration and its consequences if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default (except

66



--------------------------------------------------------------------------------



 



nonpayment of principal, interest or premium on such Notes that has become due
solely because of the acceleration) have been cured or waived.
     SECTION 6.03. Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal, premium, if any, and interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.
     The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding. A delay or omission
by the Trustee or any Holder of a Note in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.
     SECTION 6.04. Waiver of Existing Defaults. Holders of not less than a
majority in aggregate principal amount of all of the series of the then
outstanding Notes to which such Default or Event of Default relates by notice to
the Trustee may on behalf of the Holders of all of the Notes of such series
waive any existing Default or Event of Default and its consequences hereunder,
except a continuing Default or Event of Default in the payment of the principal
of, or premium, if any, or interest on, such Notes (provided, however, that the
Holders of a majority in aggregate principal amount of such then outstanding
Notes may rescind an acceleration and its consequences, including any related
payment default that resulted from such acceleration). Upon any such waiver,
such Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured for every purpose of this Indenture; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereon.
     SECTION 6.05. Control by Majority. Holders of a majority in principal
amount of the then outstanding Notes may direct the time, method and place of
conducting any proceeding for exercising any remedy available to the Trustee or
exercising any trust or power conferred on it. However, the Trustee may refuse
to follow any direction that conflicts with law or this Indenture that the
Trustee determines may be prejudicial to the rights of other Holders of Notes or
that may involve the Trustee in personal liability. The Trustee may take any
other action which it deems proper that is not inconsistent with any such
directive.
     SECTION 6.06. Limitation on Suits. A Holder of a Note may pursue a remedy
with respect to this Indenture or the Notes only if:
     (a) the Holder of a Note gives to the Trustee written notice of a
continuing Event of Default;
     (b) the Holders of at least 25% in principal amount of the then outstanding
Notes make a written request to the Trustee to pursue the remedy;
     (c) such Holder of a Note or Holders of Notes offer and, if requested,
provide to the Trustee indemnity satisfactory to the Trustee against any loss,
liability or expense;
     (d) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer and, if requested, the provision of
indemnity; and

67



--------------------------------------------------------------------------------



 



     (e) during such 60-day period the Holders of a majority in principal amount
of the then outstanding Notes do not give the Trustee a direction inconsistent
with the request.
     A Holder of a Note may not use this Indenture to prejudice the rights of
another Holder of a Note or to obtain a preference or priority over another
Holder of a Note.
     SECTION 6.07. Rights of Holders of Notes to Receive Payment.
Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, and interest on the
Note, on or after the respective due dates expressed in the Note (including in
connection with an offer to purchase), or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.
     SECTION 6.08. Collection Suit by Trustee. If an Event of Default specified
in Section 6.01(1) or (2) occurs and is continuing, the Trustee is authorized to
recover judgment in its own name and as trustee of an express trust against the
Issuers for the whole amount of principal of, premium, if any, and interest
remaining unpaid on the applicable series of Notes and interest on overdue
principal and, to the extent lawful, interest and such further amount as shall
be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.
     SECTION 6.09. Trustee May File Proofs of Claim. The Trustee is authorized
to file such proofs of claim and other papers or documents as may be necessary
or advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders of the Notes allowed in any
judicial proceedings relative to the Issuers (or any other obligor upon the
Notes), their creditors or their property and shall be entitled and empowered to
collect, receive and distribute any money or other property payable or
deliverable on any such claims and any custodian in any such judicial proceeding
is hereby authorized by each Holder to make such payments to the Trustee, and in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07. To the
extent that the payment of any such compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 7.07 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Holders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.
     SECTION 6.10. Priorities. If the Trustee collects any money pursuant to
this Article, it shall pay out the money in the following order:

68



--------------------------------------------------------------------------------



 



     First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07, including payment of all compensation, expense and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;
     Second: to Holders of Notes for amounts due and unpaid on the Notes for
interest, ratably among the series of Notes and within each series, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for interest;
     Third: to Holders of Notes for amounts due and unpaid on the Notes for
principal and premium, ratably among the series of Notes and within each series,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal and premium, respectively; and
     Fourth: to the Issuers or to such party as a court of competent
jurisdiction shall direct.
     The Trustee may fix a record date and payment date for any payment to
Holders of Notes pursuant to this Section 6.10.
     SECTION 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees and expenses, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section does not apply to a
suit by the Trustee, a suit by a Holder of a Note pursuant to Section 6.07, or a
suit by Holders of more than 10% in principal amount of the then outstanding
Notes.
ARTICLE VII
TRUSTEE
     SECTION 7.01. Duties of Trustee.
     (1) If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
     (2) Except during the continuance of an Event of Default:
     (a) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
     (b) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the

69



--------------------------------------------------------------------------------



 



opinions expressed therein, upon certificates or opinions required to be
furnished to the Trustee hereunder and conforming to the requirements of this
Indenture. However, the Trustee shall examine the certificates and opinions to
determine whether or not they conform to the requirements of this Indenture (but
need not confirm or investigate the accuracy of any mathematical calculations or
other facts stated therein).
     (3) The Trustee may not be relieved from liabilities for its own gross
negligent action, its own gross negligent failure to act, or its own willful
misconduct, except that:
     (a) this paragraph does not limit the effect of paragraph (2) of this
Section;
     (b) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was grossly
negligent in ascertaining the pertinent facts; and
     (c) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.
     (4) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (1),
(2), and (3) of this Section 7.01.
     (5) No provision of this Indenture shall require the Trustee to expend or
risk its own funds or incur any liability. The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder shall have offered to the Trustee
security and indemnity satisfactory to it against any loss, liability, claim,
damage or expense.
     (6) The Trustee shall not be liable for interest on any money received by
it except as the Trustee may agree in writing with the Issuers. Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.
     (7) The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or documents.
     SECTION 7.02. Rights of Trustee.
     (1) The Trustee may conclusively rely upon any document (whether in its
original or facsimile form) believed by it to be genuine and to have been signed
or presented by the proper Person. The Trustee need not investigate any fact or
matter stated in the document.

70



--------------------------------------------------------------------------------



 



     (2) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its own selection and the written advice or opinion of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection from liability in respect of any action taken, suffered or omitted by
it hereunder in good faith and in reliance thereon.
     (3) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
     (4) The Trustee shall not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.
     (5) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from either of the Issuers shall be sufficient if
signed by an Officer of such Issuer.
     (6) The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders unless such Holders shall have offered to the Trustee reasonable
security or indemnity satisfactory to it against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction.
     (7) The Trustee shall not be charged with knowledge of any Default or Event
of Default unless either (a) a Responsible Officer of the Trustee shall have
actual knowledge of such Default or Event of Default or (b) written notice of
such Default or Event of Default shall have been given to and received by a
Responsible Officer of the Trustee by the Issuers or any Holder.
     (8) In no event shall the Trustee be responsible or liable for special,
indirect or consequential loss or damage of any kind whatsoever (including loss
of profit) irrespective of whether the Trustee has been advised of the
likelihood of such loss or damage and regardless of the form of action.
     (9) The rights, privileges, protections, immunities and benefits given to
the Trustee, including its right to be indemnified, are extended to, and shall
be enforceable by, the Trustee in each of its capacities hereunder, and each
agent, custodian and other Person employed by the Trustee to act hereunder.
     SECTION 7.03. Individual Rights of Trustee. The Trustee in its individual
or any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Issuers or any Affiliate of the Issuers with the same rights it
would have if it were not Trustee. However, in the event that the Trustee
acquires any conflicting interest it must eliminate such conflict within
90 days, apply to the SEC for permission to continue as trustee or resign. Any
Agent may do the same with like rights and duties. The Trustee is also subject
to Sections 7.10 and 7.11.

71



--------------------------------------------------------------------------------



 



     SECTION 7.04. Trustee’s Disclaimer. The Trustee shall not be responsible
for and makes no representation as to the validity or adequacy of this Indenture
or the Notes, it shall not be accountable for the Issuers’ use of the proceeds
from the Notes or any money paid to the Issuers or upon the Issuers’ direction
under any provision of this Indenture, it shall not be responsible for the use
or application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein or any
statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication.
     SECTION 7.05. Notice of Defaults. If a Default or Event of Default occurs
and is continuing and if it is known to a Responsible Officer of the Trustee,
the Trustee shall mail to Holders of Notes a notice of the Default or Event of
Default within 90 days after the Trustee acquires knowledge thereof. Except in
the case of a Default or Event of Default in payment of principal of, premium,
if any, or interest on any Note, the Trustee may withhold the notice if and so
long as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders of the Notes.
     SECTION 7.06. Reports by Trustee to Holders of the Notes. By May 15th of
each year, and for so long as Notes remain outstanding, the Trustee shall mail
to the Holders of the Notes a brief report dated as of such reporting date that
complies with TIA Section 313(a) (but if no event described in TIA Section
313(a) has occurred within the twelve months preceding the reporting date, no
report need be transmitted). The Trustee also shall comply with TIA
Section 313(b)(2). The Trustee shall also transmit by mail all reports as
required by TIA Section 313(c).
     A copy of each report at the time of its mailing to the Holders of Notes
shall be mailed to the Company and filed with the SEC and each stock exchange on
which the Notes are listed in accordance with TIA Section 313(d). The Issuers
shall promptly notify the Trustee when the Notes are listed on any stock
exchange.
     SECTION 7.07. Compensation and Indemnity. The Issuers, jointly and
severally, shall pay to the Trustee from time to time reasonable compensation
for its acceptance of this Indenture, any Registration Rights Agreement and any
other document delivered in connection with any of such agreements and its
services under any of such agreements or other documents, as separately agreed
in writing. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Issuers shall reimburse the
Trustee promptly upon request for all reasonable disbursements, advances and
expenses incurred or made by it in addition to the compensation for its
services. Such expenses shall include the reasonable compensation, disbursements
and expenses of the Trustee’s agents and counsel.
     The Issuers shall, jointly and severally, indemnify the Trustee against any
and all losses, liabilities, claims, damages or expenses (including reasonable
legal fees and expenses) incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Indenture, including the
costs and expenses of enforcing this Indenture, any Registration Rights
Agreement and any other document delivered in connection therewith (including
this Section 7.07) and defending itself against any claim (whether asserted by
the Issuers or any Holder or any other person) or liability in connection with
the exercise or performance of any of its powers or duties hereunder, except to
the extent any such loss, liability or expense is

72



--------------------------------------------------------------------------------



 



determined to have been caused by its own gross negligence or willful
misconduct. The Trustee shall notify the Issuers promptly of any claim for which
it may seek indemnity. Failure by the Trustee to so notify the Issuers shall not
relieve the Issuers of their obligations hereunder. The Issuers shall defend the
claim and the Trustee shall cooperate in the defense. The Trustee may have
separate counsel and the Issuers shall pay the reasonable fees and expenses of
such counsel. The Issuers need not pay for any settlement made without their
consent, which consent shall not be unreasonably withheld.
     The obligations of the Issuers under this Section 7.07 shall survive
resignation or removal of the Trustee and the satisfaction and discharge of this
Indenture.
     To secure the Issuers’ payment obligations in this Section, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal and interest on
particular Notes. Such Lien shall survive the resignation or removal of the
Trustee and the satisfaction and discharge of this Indenture.
     When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(7) or (8) occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.
     The Trustee shall comply with the provisions of TIA Section 313(b)(2) to
the extent applicable.
     SECTION 7.08. Replacement of Trustee. A resignation or removal of the
Trustee and appointment of a successor Trustee shall become effective only upon
the successor Trustee’s acceptance of appointment as provided in this Section.
     The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Issuers. The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Issuers in writing. The Issuers may remove the
Trustee if:
     (a) the Trustee fails to comply with Section 7.10;
     (b) the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;
     (c) a custodian or public officer takes charge of the Trustee or its
property; or
     (d) the Trustee becomes incapable of acting.
     If the Trustee resigns or is removed or if a vacancy exists in the office
of Trustee for any reason, the Issuers shall promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.

73



--------------------------------------------------------------------------------



 



     If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuers, or
the Holders of at least 10% in principal amount of the then outstanding Notes
may petition at the expense of the Issuers any court of competent jurisdiction
for the appointment of a successor Trustee.
     If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.10, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
     A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Issuers. Thereupon, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. The successor Trustee shall mail a notice of its succession to
Holders. The retiring Trustee shall promptly transfer all property held by it as
Trustee to the successor Trustee; provided all sums owing to the Trustee
hereunder have been paid and subject to the Lien provided for in Section 7.07.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuers’ obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.
     SECTION 7.09. Successor Trustee by Merger, etc. If the Trustee
consolidates, merges or converts into, or transfers all or substantially all of
its corporate trust business to, another corporation, the successor corporation
without any further act shall be the successor Trustee.
     SECTION 7.10. Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of the United States of America or of any state thereof that is authorized
under such laws to exercise corporate trustee power, that is subject to
supervision or examination by federal or state authorities and that has a
combined capital and surplus of at least $100 million as set forth in its most
recent published annual report of condition.
     This Indenture shall always have a Trustee who satisfies the requirements
of TIA Section 310(a)(1), (2) and (5). The Trustee is subject to TIA
Section 310(b).
     SECTION 7.11. Preferential Collection of Claims Against the Issuers. The
Trustee is subject to TIA Section 311(a), excluding any creditor relationship
listed in TIA Section 311(b). A Trustee who has resigned or been removed shall
be subject to TIA Section 311(a) to the extent indicated therein.
ARTICLE VIII
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
     SECTION 8.01. Option to Effect Legal Defeasance or Covenant Defeasance. The
Issuers and the Parent Guarantor may, at any time, elect to have either
Section 8.02 or 8.03 be applied to any series of outstanding Notes and the
related Note Guarantee upon compliance with the conditions set forth below in
this Article 8.

74



--------------------------------------------------------------------------------



 



     SECTION 8.02. Legal Defeasance and Discharge. Upon the exercise by the
Issuers and the Parent Guarantor under Section 8.01 of the option applicable to
this Section 8.02, the Issuers and the Parent Guarantor shall, subject to the
satisfaction of the conditions set forth in Section 8.04, be deemed to have been
discharged from their obligations applicable to any series of outstanding Notes
and the related Note Guarantee on the date the conditions set forth below are
satisfied (hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance
means that the Issuers and the Parent Guarantor shall be deemed to have paid and
discharged the entire Indebtedness represented by such series of outstanding
Notes, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.05 and the other Sections of this Indenture referred to in
(a) and (b) below, and to have satisfied all their other obligations under such
Notes, this Indenture, the related Note Guarantee and any Registration Rights
Agreement (and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:
     (a) the rights of Holders of outstanding Notes of such series to receive
payments in respect of the principal of, premium, if any, and interest on such
Notes when such payments are due from the trust referred to below;
     (b) the Issuers’ obligations with respect to the Notes of such series
concerning issuing temporary Notes, registration of Notes, mutilated, destroyed,
lost or stolen Notes and the maintenance of an office or agency for payment and
money for security payments held in trust;
     (c) the rights, powers, trusts, duties and immunities of the Trustee and
the Issuers’ obligations in connection therewith; and
     (d) the Legal Defeasance provisions of this Indenture.
     Subject to compliance with this Article 8, the Issuers may exercise their
option under this Section 8.02 notwithstanding the prior exercise of their
option under Section 8.03.
     SECTION 8.03. Covenant Defeasance. Upon the exercise by the Issuers and the
Parent Guarantor under Section 8.01 of the option applicable to this
Section 8.03, the Issuers and the Parent Guarantor shall, subject to the
satisfaction of the conditions set forth in Section 8.04, be released from their
obligations applicable to Notes of any series under the covenants contained in
Article 5 and Sections 4.03, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14,
4.16, 4.17, 4.19 and 10.01 with respect to such series of outstanding Notes and
the related Note Guarantee on and after the date the conditions set forth in
Section 8.04 are satisfied (hereinafter, “Covenant Defeasance”), and the Notes
of such series shall thereafter be deemed not “outstanding” for the purposes of
any direction, waiver, consent or declaration or act of Holders (and the
consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such series of Notes may not be deemed outstanding for
accounting purposes). For this purpose, Covenant Defeasance means that, with
respect to the outstanding Notes of the applicable series and the related Note
Guarantee, the Issuers may omit to comply with and shall have no liability in
respect of any term, condition or limitation set forth in any such covenant,
whether directly or indirectly, by reason of any reference elsewhere herein to
any such covenant or by reason of any reference in

75



--------------------------------------------------------------------------------



 



any such covenant to any other provision herein or in any other document and
such omission to comply shall not constitute a Default or an Event of Default
under Section 6.01, but, except as specified above, the remainder of this
Indenture and such Notes shall be unaffected thereby. In addition, upon the
Issuers’ exercise under Section 8.01 of the option applicable to this
Section 8.03, subject to the satisfaction of the conditions set forth in
Section 8.04, Sections 6.01(3) through 6.01(6) shall not constitute Events of
Default. In addition, upon Covenant Defeasance, the Note Guarantee will be
released.
     SECTION 8.04. Conditions to Legal or Covenant Defeasance. The following
shall be the conditions to the application of either Section 8.02 or 8.03 to the
outstanding Notes:
     In order to exercise either Legal Defeasance or Covenant Defeasance with
respect to a series of Notes:
     (1) the Issuers or the Parent Guarantor must irrevocably deposit with the
Trustee, in trust, for the benefit of the Holders of the Notes of such series,
cash in U.S. dollars, non-callable Government Securities, or a combination
thereof, in such amounts as will be sufficient, in the opinion of a nationally
recognized firm of independent public accountants, to pay the principal of,
premium, if any, and interest on the outstanding Notes of such series on the
stated maturity or on the applicable redemption date, as the case may be, and
the Issuers and the Parent Guarantor must specify whether the Notes of such
series shall be defeased to maturity or to a particular redemption date;
     (2) in the case of Legal Defeasance, the Issuers shall have delivered to
the Trustee an Opinion of Counsel reasonably acceptable to the Trustee
confirming that
     (a) the Issuers and the Parent Guarantor have received from, or there has
been published by, the Internal Revenue Service a ruling or
     (b) since the Issue Date, there has been a change in the applicable federal
income tax law,
     in either case to the effect that, and based thereon such Opinion of
Counsel shall confirm that, the Holders of the outstanding Notes of such series
will not recognize income, gain or loss for federal income tax purposes as a
result of such Legal Defeasance and will be subject to federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such Legal Defeasance had not occurred;
     (3) in the case of Covenant Defeasance, the Issuers or the Parent Guarantor
shall have delivered to the Trustee an Opinion of Counsel confirming that the
Holders of the outstanding Notes of such series will not recognize income, gain
or loss for federal income tax purposes as a result of such Covenant Defeasance
and will be subject to federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred;
     (4) no Default or Event of Default shall have occurred and be continuing
either:

76



--------------------------------------------------------------------------------



 



     (a) on the date of such deposit with respect to such series (other than a
Default or Event of Default resulting from the borrowing of funds to be applied
to such deposit and the grant of any Lien securing such borrowing); or
     (b) insofar as Events of Default from bankruptcy or insolvency events are
concerned, at any time in the period ending on the 91st day after the date of
deposit;
     (5) such Legal Defeasance or Covenant Defeasance will not result in a
breach or violation of, or constitute a default under any material agreement or
instrument (other than this Indenture) to which the Issuers or any of their
Restricted Subsidiaries are a party or by which the Issuers or any of their
Restricted Subsidiaries are bound;
     (6) the Issuers must have delivered to the Trustee an Opinion of Counsel to
the effect that after the 91st day, assuming no intervening bankruptcy, that no
Holder is an insider of either of the Issuers following the deposit and that
such deposit would not be deemed by a court of competent jurisdiction a transfer
for the benefit of the Issuers in their capacities as such, the trust funds will
not be subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally;
     (7) the Issuers or the Parent Guarantor must have delivered to the Trustee
an Officers’ Certificate stating that the deposit was not made by the Issuers
with the intent of preferring the Holders of the Notes of such series over the
other creditors of the Issuers or the Parent Guarantor with the intent of
defeating, hindering, delaying or defrauding creditors of the Issuers, the
Parent Guarantor or others; and
     (8) the Issuers or the Parent Guarantor must have delivered to the Trustee
an Officers’ Certificate and an Opinion of Counsel, each stating that all
conditions precedent relating to the Legal Defeasance or the Covenant Defeasance
have been complied with.
     Notwithstanding the foregoing, the Opinion of Counsel required by clause
(2) above with respect to a Legal Defeasance need not be delivered and the
conditions set forth in clauses 4(b) and (6) shall not apply if all applicable
Notes not theretofore delivered to the Trustee for cancellation
     (a) have become due and payable or
     (b) will become due and payable on the maturity date or a redemption date
within one year under arrangements satisfactory to the Trustee for the giving of
notice of redemption by the Trustee in the name, and at the expense, of the
Issuers.
     SECTION 8.05. Deposited Money and Government Securities to Be Held in
Trust; Other Miscellaneous Provisions. Subject to Section 8.06, all money and
non-callable Government Securities (including the proceeds thereof) deposited
with the Trustee (or other qualifying trustee, collectively for purposes of this
Section 8.05, the “Trustee”) pursuant to Section 8.04 in respect of the
outstanding Notes of a particular series shall be held in trust and applied by
the Trustee, in accordance with the provisions of such Notes and this Indenture,
to the

77



--------------------------------------------------------------------------------



 



payment, either directly or through any Paying Agent (including the Issuers
acting as Paying Agent) as the Trustee may determine, to the Holders of such
Notes of all sums due and to become due thereon in respect of principal,
premium, if any, and interest, but such money need not be segregated from other
funds except to the extent required by law.
     The Issuers shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.
     Anything in this Article 8 to the contrary notwithstanding, the Trustee
shall deliver or pay to the Issuers from time to time upon the request of the
Issuers any money or non-callable Government Securities held by it as provided
in Section 8.04 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(1)), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.
     SECTION 8.06. Repayment to Issuers. Any money deposited with the Trustee or
any Paying Agent, or then held by the Issuers, in trust for the payment of the
principal of, premium, if any, or interest on any Note and remaining unclaimed
for two years after such principal, and premium, if any, or interest has become
due and payable shall be paid to the Issuers on their request or (if then held
by the Issuers) shall be discharged from such trust; and the Holder of such Note
shall thereafter look only to the Issuers for payment thereof, and all liability
of the Trustee or such Paying Agent with respect to such trust money, and all
liability of the Issuers as trustee thereof, shall thereupon cease; provided,
however, that the Trustee or such Paying Agent, before being required to make
any such repayment, may at the expense of the Issuers cause to be published
once, in The New York Times and The Wall Street Journal (national edition),
notice that such money remains unclaimed and that, after a date specified
therein, which shall not be less than 30 days from the date of such notification
or publication, any unclaimed balance of such money then remaining shall be
repaid to the Issuers.
     SECTION 8.07. Reinstatement. If the Trustee or Paying Agent is unable to
apply any United States dollars or non-callable Government Securities in
accordance with Section 8.02 or 8.03, as the case may be, by reason of any order
or judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Issuers’ obligations under this
Indenture and the Notes, shall be revived and reinstated as though no deposit
had occurred pursuant to Section 8.02 or 8.03 until such time as the Trustee or
Paying Agent is permitted to apply all such money in accordance with
Section 8.02 or 8.03, as the case may be; provided, however, that, if the
Issuers make any payment of principal of, premium, if any, or interest on any
Note following the reinstatement of their obligations, the Issuers shall be
subrogated to the rights of the Holders of such Notes to receive such payment
from the money held by the Trustee or Paying Agent.

78



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT, SUPPLEMENT AND WAIVER
     SECTION 9.01. Without Consent of Holders of Notes. Notwithstanding
Section 9.02 of this Indenture, the Issuers, the Parent Guarantor and the
Trustee may amend or supplement this Indenture, the Notes of any series or the
Note Guarantee without the consent of any Holder of a Note:
     (1) to cure any ambiguity, defect or inconsistency;
     (2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;
     (3) to provide for or confirm the issuance of Additional Notes;
     (4) to provide for the assumption of the Issuers’ or the Parent Guarantor’s
obligations to Holders of Notes of any series in the case of a merger or
consolidation or sale of all or substantially all of the assets of the Issuers
pursuant to Article 5;
     (5) to release any Subsidiary Guarantee in accordance with the provisions
of this Indenture;
     (6) to make any change that would provide any additional rights or benefits
to the Holders of Notes of any series or that does not adversely affect the
legal rights under this Indenture of any Holder; or
     (7) to comply with requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA or otherwise as necessary to
comply with applicable law.
     Upon the request of the Issuers and the Parent Guarantor accompanied by a
resolution of their respective boards of directors or the Board of Directors of
CCI authorizing the execution of any such amended or supplemental Indenture,
Notes or Note Guarantee (or an amendment or supplement of any of the foregoing),
and upon receipt by the Trustee of the documents described in Section 7.02, the
Trustee shall join with the Issuers and the Parent Guarantor in the execution of
any amended or supplemental Indenture, Notes or Note Guarantee authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental Indenture, Notes or
Note Guarantee that affects its own rights, duties or immunities under this
Indenture, Notes or Note Guarantee or otherwise.
     SECTION 9.02. With Consent of Holders of Notes. Except as provided below in
this Section 9.02, this Indenture, the Notes or the Note Guarantee may be
amended or supplemented with the consent of the Holders of at least a majority
in aggregate principal amount of the Notes of all series affected then
outstanding voting together as one class. This includes consents obtained in
connection with a purchase of, or a tender offer or exchange offer for, Notes.
Any existing Default or compliance with any provision of this Indenture, the
Notes or the Note

79



--------------------------------------------------------------------------------



 



Guarantee (other than any provision relating to the rights of any Holder to
bring suit for the enforcement of any payment of principal, premium, if any, and
interest on such Holder’s Notes, on or after the scheduled due dates expressed
in the Notes) may be waived with the consent of the Holders of a majority in
aggregate principal amount of the then outstanding Notes of all series to which
such Default or compliance relates voting together as one class (including
consents obtained in connection with a purchase of, or a tender offer or
exchange offer for, Notes). Section 2.08 shall determine which Notes are
considered to be “outstanding” for purposes of this Section 9.02.
     Upon the request of the Issuers and the Parent Guarantor accompanied by a
resolution of their respective boards of directors or the Board of Directors of
CCI authorizing the execution of any such amended or supplemental Indenture,
Notes or Note Guarantee (or an amendment or supplement of any of the foregoing),
and upon the filing with the Trustee of evidence satisfactory to the Trustee of
the consent of the Holders of Notes as aforesaid, and upon receipt by the
Trustee of the documents (if any) described in Section 7.02, the Trustee shall
join with the Issuers and the Parent Guarantor in the execution of such amended
or supplemental Indenture, Notes or Note Guarantee (or such amendment or
supplement) unless such amended or supplemental Indenture, Notes or Note
Guarantee (or such amendment or supplement) directly affects the Trustee’s own
rights, duties or immunities under this Indenture, Notes or Note Guarantee or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such amended or supplemental Indenture, Notes or Note
Guarantee (or such amendment or supplement).
     It shall not be necessary for the consent of the Holders of Notes under
this Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.
     After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuers to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
Indenture, Notes or Note Guarantee (or such amendment) or waiver. Without the
consent of each Holder affected thereby, an amendment, supplement or waiver
under this Section 9.02 may not (with respect to any Notes held by such Holder):
     (1) reduce the principal amount of such Notes, or change the definition of
“Accreted Value”;
     (2) change the fixed maturity of such Notes or reduce the premium payable
upon redemption of such Notes;
     (3) reduce the rate of or extend the time for payment of interest on such
Notes;
     (4) waive a Default or Event of Default in the payment of principal of, or
premium, if any, or interest on such Notes (except a rescission of acceleration
of the Notes of any series by the Holders of at least a majority in aggregate
principal amount of

80



--------------------------------------------------------------------------------



 



the Notes of such series and a waiver of the payment default that resulted from
such acceleration);
     (5) make such Notes payable in money other than that stated in such Notes;
     (6) make any change in the provisions of this Indenture relating to waivers
of past Defaults applicable to any Notes or the rights of Holders thereof to
receive payments of Accreted Value or principal of, or premium, if any, or
interest on such Notes;
     (7) waive a redemption payment with respect to such Notes (other than a
payment required by Section 4.11 or 4.16); or
     (8) make any change in this Section 9.02.
     SECTION 9.03. Compliance with Trust Indenture Act. Every amendment or
supplement to this Indenture or the Notes shall be set forth in an amended or
supplemental Indenture that complies with the TIA as then in effect.
     SECTION 9.04. Revocation and Effect of Consents. Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder of a Note is
a continuing consent by the Holder of a Note and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent is not made on any Note. However,
any such Holder of a Note or subsequent Holder of a Note may revoke the consent
as to its Note if the Trustee receives written notice of revocation before the
date the waiver, supplement or amendment becomes effective. After an amendment,
supplement or waiver becomes effective, it shall bind every Holder. An
amendment, supplement or waiver becomes effective once both (i) the requisite
number of consents have been received by the Issuers or the Trustee and
(ii) such amendment, supplement or waiver has been executed by the Company and
the Trustee.
     The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date.
     SECTION 9.05. Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note on the
affected series thereafter authenticated. The Issuers in exchange for all Notes
of the affected series may issue and the Trustee shall, upon receipt of an
Authentication Order, authenticate new Notes that reflect the amendment,
supplement or waiver.
     Failure to make the appropriate notation or issue a new Note shall not
affect the validity and effect of such amendment, supplement or waiver.

81



--------------------------------------------------------------------------------



 



     SECTION 9.06. Trustee to Sign Amendments, etc. The Trustee shall sign any
amended or supplemental Indenture, Notes or Note Guarantee (or an amendment or
supplement to any of the foregoing) authorized pursuant to this Article 9 if the
amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee under this Indenture or otherwise. The
Issuers and the Parent Guarantor may not sign an amendment or supplemental
Indenture until their respective boards of directors or the Board of Directors
of CCI approves it. In executing any amended or supplemental indenture, the
Trustee shall be provided with and (subject to Section 7.01) shall be fully
protected in relying upon, in addition to the documents required by
Section 11.04, an Officer’s Certificate and an Opinion of Counsel, in each case
from each of the Issuers, stating that the execution of such amended or
supplemental indenture is authorized or permitted by this Indenture.
ARTICLE X
GUARANTEE
     SECTION 10.01. Unconditional Guarantee. The Parent Guarantor
unconditionally guarantees, on a senior unsecured basis, to the Holders of all
Notes authenticated and delivered by the Trustee and to the Trustee and its
successors and assigns that: (i) the principal of and interest on the Notes will
be promptly paid in full when due, subject to any applicable grace period,
whether at maturity, by acceleration or otherwise, and interest on the overdue
principal, if any, and interest on any interest, to the extent lawful, of the
Notes and all other Obligations of the Issuers to the Holders or the Trustee
hereunder or thereunder will be promptly paid in full or performed, all in
accordance with the terms hereof and thereof; and (ii) in case of any extension
of time of payment or renewal of any Notes or of any such other Obligations, the
same will be promptly paid in full when due or performed in accordance with the
terms of the extension or renewal, subject to any applicable grace period,
whether at stated maturity, by acceleration or otherwise. The Parent Guarantor
agrees that its obligations hereunder shall be unconditional, irrespective of
the validity, regularity or enforceability of the Notes or this Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
with respect to any provisions hereof or thereof, the recovery of any judgment
against the Issuers, and action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor. The Parent Guarantor waives diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of any Issuer, any right to require a proceeding first against an Issuer,
protest, notice and all demands whatsoever and covenants that this Note
Guarantee will not be discharged except by complete performance of the
Obligations contained in the Notes, this Indenture and this Note Guarantee, and
waives any and all defenses available to a surety (other than payment in full).
If any Holder or the Trustee is required by any court or otherwise to return to
the Issuers or the Parent Guarantor, or any custodian, trustee, liquidator or
other similar official acting in relation to the Issuers or the Parent
Guarantor, any amount paid by the Issuers or the Parent Guarantor to the Trustee
or such Holder, this Note Guarantee, to the extent theretofore discharged, shall
be reinstated in full force and effect. The Parent Guarantor further agrees
that, as between the Parent Guarantor, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 for the purposes of this Note
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Obligations guaranteed hereby, and (y) in
the event

82



--------------------------------------------------------------------------------



 



of any acceleration of such obligations as provided in Article 6, such
Obligations (whether or not due and payable) shall forthwith become due and
payable by the Parent Guarantor for the purpose of this Note Guarantee.
     SECTION 10.02. Severability. In case any provision of this Note Guarantee
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
     SECTION 10.03. Waiver of Subrogation. Until all Obligations under the Notes
are paid in full, the Parent Guarantor irrevocably waives any claims or other
rights which it may now or hereafter acquire against the Issuer that arise from
the existence, payment, performance or enforcement of the Parent Guarantor’s
Obligations under its Note Guarantee and this Indenture, including any right of
subrogation, reimbursement, exoneration, indemnification, and any right to
participate in any claim or remedy of any Holder against the Issuers, whether or
not such claim, remedy or right arises in equity, or under contract, statute or
common law, including the right to take or receive from the Issuers, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim or other rights. If any amount
shall be paid to the Parent Guarantor in violation of the preceding sentence and
the Notes shall not have been paid in full, such amount shall have been deemed
to have been paid to the Parent Guarantor for the benefit of, and held in trust
for the benefit of, the Holders, and shall forthwith be paid to the Trustee for
the benefit of the Holders to be credited and applied upon the Notes, whether
matured or unmatured, in accordance with the terms of this Indenture. The Parent
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Indenture and that the waiver
set forth in this Section 10.03 is knowingly made in contemplation of such
benefits.
     SECTION 10.04. Execution of Note Guarantee. To evidence its Note Guarantee
to the Holders set forth in this Article 10, the Parent Guarantor agrees to
execute the Note Guarantee endorsed on each Note ordered to be authenticated and
delivered by the Trustee. The Parent Guarantor agrees that its Note Guarantee
set forth in this Article 10 shall remain in full force and effect
notwithstanding any failure to endorse on each Note a notation of such Note
Guarantee. Each such Note Guarantee shall be signed on behalf of the Parent
Guarantor by one of its authorized Officers prior to the authentication of the
Note on which it is endorsed, and the delivery of such Note by the Trustee,
after the authentication thereof hereunder, shall constitute due delivery of
such Note Guarantee on behalf of the Parent Guarantor. Such signatures upon the
Note Guarantee may be by manual or facsimile signature of such Officer and may
be imprinted or otherwise reproduced on the Note Guarantee, and in case any such
Officer who shall have signed the Note Guarantee shall cease to be such Officer
before the Note on which such Note Guarantee is endorsed shall have been
authenticated and delivered by the Trustee or disposed of by the Issuers, such
Note nevertheless may be authenticated and delivered or disposed of as though
the Person who signed the Note Guarantee had not ceased to be such Officer of
the Parent Guarantor.
     SECTION 10.05. Waiver of Stay, Extension or Usury Laws. The Parent
Guarantor covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury law or other law
that would prohibit or forgive it from performing its Note

83



--------------------------------------------------------------------------------



 



Guarantee as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
Indenture; and (to the extent that it may lawfully do so) the Parent Guarantor
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
ARTICLE XI
MISCELLANEOUS
     SECTION 11.01. Trust Indenture Act Controls. If any provision of this
Indenture limits, qualifies or conflicts with the duties imposed by TIA
Section 318(c), the imposed duties shall control.
     SECTION 11.02. Notices. Any notice or communication by the Issuers or the
Trustee to the others is duly given if in writing and delivered in Person or
mailed by first class mail (registered or certified, return receipt requested),
telex, telecopier or overnight air courier guaranteeing next day delivery, to
the others’ address:
If to the Issuers or the Parent Guarantor:
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
Charter Communications Holdings, LLC
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Telecopier No.: (314) 965-8793
Attention: General Counsel and Corporate Secretary
With a copy to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10016
Telecopier No.: (212) 351-4008
Attention: Joerg Esdorn, Esq.
If to the Trustee:
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Telecopier No.: (312) 827-8542
Attention: Corporate Trust Department

84



--------------------------------------------------------------------------------



 



     The Issuers, the Parent Guarantor or the Trustee, by notice to the others
may designate additional or different addresses for subsequent notices or
communications.
     All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if telecopied; and the next Business Day after timely delivery to the courier,
if sent by overnight air courier guaranteeing next day delivery.
     Any notice or communication to a Holder shall be mailed by first class
mail, certified or registered, return receipt requested, or by overnight air
courier guaranteeing next day delivery to its address shown on the register kept
by the Registrar. Any notice or communication shall also be so mailed to any
Person described in TIA Section 313(c), to the extent required by the TIA.
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.
     If a notice or communication is mailed in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.
     If the Issuers mail a notice or communication to Holders, it shall mail a
copy to the Trustee and each Agent at the same time.
     SECTION 11.03. Communication by Holders of Notes with Other Holders of
Notes. Holders may communicate pursuant to TIA Section 312(b) with other Holders
with respect to their rights under this Indenture or the Notes. The Issuers, the
Parent Guarantor, the Trustee, the Registrar and anyone else shall have the
protection of TIA Section 312(c).
     SECTION 11.04. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuers to the Trustee to take any action under
this Indenture, the Issuers shall furnish to the Trustee:
     (1) an Officers’ Certificate in form and substance reasonably satisfactory
to the Trustee (which shall include the statements set forth in Section 11.05)
stating that, in the opinion of the signers, all conditions precedent and
covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and
     (2) an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 11.05)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.
     SECTION 11.05. Statements Required in Certificate or Opinion. Each
certificate or opinion with respect to compliance with a condition or covenant
provided for in this Indenture (other than a certificate provided pursuant to
TIA Section 314(a)(4)) shall comply with the provisions of TIA Section 314(e)
and shall include:
     (1) a statement that the Person making such certificate or opinion has read
such covenant or condition;

85



--------------------------------------------------------------------------------



 



     (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (3) a statement that, in the opinion of such Person, he or she has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
     (4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
     SECTION 11.06. Rules by Trustee and Agents. The Trustee may make reasonable
rules for action by or at a meeting of Holders. The Registrar or Paying Agent
may make reasonable rules and set reasonable requirements for its functions.
     SECTION 11.07. No Personal Liability of Directors, Officers, Employees,
Incorporators, Members and Stockholders. No director, officer, employee or
incorporator of the Issuers or the Parent Guarantor, as such, and no member or
stockholder of the Issuers or the Parent Guarantor, as such, shall have any
liability for any obligations of the Issuers or the Parent Guarantor under the
Notes, this Indenture, the Note Guarantee or any Registration Rights Agreement,
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of Notes by accepting a Note and a Note Guarantee
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes and the Note Guarantee.
     SECTION 11.08. Governing Law. THE INTERNAL LAWS OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS INDENTURE AND THE NOTES AND ANY NOTE
GUARANTEE WITHOUT GIVING EFFECT TO THE APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE OR THE NOTES OR ANY NOTE GUARANTEE.
     SECTION 11.09. No Adverse Interpretation of Other Agreements. This
Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuers, their Parents or their Subsidiaries or of any other
Person. Any such indenture, loan or debt agreement may not be used to interpret
this Indenture.
     SECTION 11.10. Successors. All agreements of the Issuers and the Parent
Guarantor in this Indenture and the Notes, as the case may be, shall bind their
respective successors. All agreements of the Trustee in this Indenture shall
bind its successors.
     SECTION 11.11. Severability. In case any provision in this Indenture or the
Notes, as the case may be, shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

86



--------------------------------------------------------------------------------



 



     SECTION 11.12. Counterpart Originals. The parties may sign any number of
copies of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     SECTION 11.13. Table of Contents, Headings, etc. The Table of Contents,
Cross-Reference Table and Headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions.
ARTICLE XII
SATISFACTION AND DISCHARGE
     SECTION 12.01. Satisfaction and Discharge of Indenture. Any series of
Notes, the related Note Guarantee and any Registration Rights Agreement shall
cease to be of further effect (except as to any surviving rights of registration
of transfer or exchange of such Notes herein expressly provided for), and the
Trustee, on demand of and at the expense of the Issuers, shall execute proper
instruments acknowledging satisfaction and discharge of such Notes, the related
Note Guarantee and any Registration Rights Agreement, when
     (1) either:
     (a) all Notes of the applicable series theretofore authenticated and
delivered (other than (i) Notes which have been destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.07 and (ii) Notes for
whose payment money has theretofore been deposited in trust or segregated and
held in trust by the Issuers and thereafter repaid to the Issuers or discharged
from such trust,) have been delivered to the Trustee for cancellation; or
     (b) all such Notes not theretofore delivered to the Trustee for
cancellation:
     (i) have become due and payable, or
     (ii) will become due and payable at their Stated Maturity within one year,
or
     (iii) are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Issuers,
     and the Issuers, in the case of (i), (ii) or (iii) above, have deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount sufficient to pay and discharge the entire indebtedness on such Notes
not theretofore delivered to the Trustee for cancellation, for principal (and
premium, if any) and interest to the date of such deposit (in the case of such
Notes which have become due and payable) or to the maturity or redemption
thereof, as the case may be;

87



--------------------------------------------------------------------------------



 



     (2) the Issuers have paid or caused to be paid all other sums payable
hereunder by the Issuers; and
     (3) each of the Issuers has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of the
applicable series of Notes have been complied with.
     When all series of Notes have ceased to be of further effect pursuant to
this Section 12.01, then this Indenture shall cease to be of further effect, and
the Trustee, on demand of and at the expense of the Issuers, shall execute
proper instruments acknowledging satisfaction and discharge of this Indenture.
Notwithstanding the satisfaction and discharge of the applicable series of Notes
or this Indenture pursuant to this Article 12, the obligations of the Issuers to
the Trustee under Section 7.07, and, if money shall have been deposited with the
Trustee pursuant to subclause (b) of clause (1) of this Section, the obligations
of the Trustee under Section 12.02 shall survive such satisfaction and
discharge.
     SECTION 12.02. Application of Trust Money. All money deposited with the
Trustee pursuant to Section 12.01 shall be held in trust and applied by it, in
accordance with the provisions of the applicable Notes and this Indenture, to
the payment, either directly or through any Paying Agent as the Trustee may
determine, to the Persons entitled thereto, of the principal (and premium, if
any) and interest for whose payment such money has been deposited with the
Trustee.
[Signatures on following page]

88



--------------------------------------------------------------------------------



 



Dated as of September 28, 2005

                CCH I HOLDINGS, LLC, as an Issuer
 
       
 
  By:   /s/ Eloise Schmitz
 
       
 
      Name: Eloise Schmitz
 
      Title: Senior Vice-President, Treasury and Finance
 
            CCH I HOLDINGS CAPITAL CORP., as an Issuer
 
       
 
  By:   /s/ Eloise Schmitz
 
       
 
      Name: Eloise Schmitz
 
      Title: Senior Vice-President, Treasury and Finance
 
            CHARTER COMMUNICATIONS HOLDINGS, LLC, as Parent
Guarantor
 
       
 
  By:   /s/ Eloise Schmitz
 
       
 
      Name: Eloise Schmitz
 
      Title: Senior Vice-President, Treasury and Finance
 
            THE BANK OF NEW YORK TRUST COMPANY, NA, as Trustee
 
       
 
  By:   /s/ Daniel Dwyer
 
       
 
      Name: Daniel Dwyer
 
      Title:

SIGNATURE PAGE FOR INDENTURE

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
[Face of 11.125% Note]
CUSIP NO. [_________]
11.125% Senior Accreting Notes due 2014
No. ___                                              
$[__________________] Principal Amount at Maturity
     CCH I HOLDINGS, LLC and CCH I HOLDINGS CAPITAL CORP. promise to pay to
________________________ or its registered assigns, the principal amount of
________Dollars ($_______) on January 15, 2014.

     
 
  Interest Payment Dates: January 15 and July 15
 
   
 
  Record Dates: January 1 and July 1

     Subject to Restrictions set forth in this 11.125% Note.
     IN WITNESS WHEREOF, each of CCH I Holdings, LLC and CCH I Holdings Capital
Corp. has caused this instrument to be duly executed.
Dated: [                    ]

                CCH I HOLDINGS, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            CCH I HOLDINGS CAPITAL CORP.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

This is one of the 11.125% Notes referred to in the within-mentioned Indenture:
THE BANK OF NEW YORK TRUST
COMPANY, NA, as Trustee

         
By:
       
 
       
 
            Authorized Signatory    

A1-1



--------------------------------------------------------------------------------



 



[Back of 11.125% Note]
11.125% Senior Accreting Notes due 2014
     THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES
THAT, UNTIL EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE
MEANING OF RULE 903 OF REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE
MADE BY IT TO A U.S. PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
WITHIN THE MEANING OF RULE 902(k) UNDER THE SECURITIES ACT. 1
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. 2
     TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE. 3
     THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE
HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE
COMPANY THAT NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION THEREIN MAY
BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (X) PRIOR TO THE SECOND
 

1   This paragraph should be included only for Regulation S Global Notes.   2  
This paragraph should be included only if the Notes are issued in global form.  
3   This paragraph should be included only if the Notes are issued in global
form.

A1-2



--------------------------------------------------------------------------------



 



ANNIVERSARY OF THE ISSUANCE HEREOF OR (Y) AT ANY TIME BY ANY TRANSFEROR THAT WAS
AN AFFILIATE OF EITHER ISSUER DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH
OFFER, RESALE, PLEDGE OR OTHER TRANSFER, IN EITHER CASE, OTHER THAN (1) TO AN
ISSUER, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT, (3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE TRANSFEROR
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN EACH CASE, TO WHOM NOTICE IS GIVEN THAT THE OFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (4) TO
NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, OR (5) IN ANY OTHER TRANSACTION THAT DOES
NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT, IN EACH CASE, IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND SUBJECT TO THE TRUSTEE OR THE ISSUERS
RECEIVING SUCH CERTIFICATES, LEGAL OPINIONS AND OTHER INSTRUMENTS, IN THE CASE
OF TRANSFERS PURSUANT TO CLAUSES (3), (4) OR (5), AS MAY BE REQUIRED BY THE
INDENTURE. 4
     THIS 11.125% NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO
LATER THAN TEN (10) DAYS AFTER THE ISSUE DATE OF THIS 11.125% NOTE, THE HOLDER
OF THIS 11.125% NOTE MAY REQUEST, AND WILL PROMPTLY BE MADE AVAILABLE UPON SUCH
REQUEST, THE FOLLOWING INFORMATION WITH RESPECT TO THE NOTE: ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. SUCH INFORMATION
WILL BE PROVIDED BY CHIEF FINANCIAL OFFICER, 12405 POWERSCOURT DRIVE, SUITE 100,
ST. LOUIS, MISSOURI 63131.
     Capitalized terms used herein shall have the meanings assigned to them in
the Indenture referred to below unless otherwise indicated.
1. Accreted Value and Interest
     The Accreted Value of this 11.125% Note is defined as follows: For any
specified date, the amount calculated pursuant to (1), (2), (3) or (4) for each
$1,000 of principal amount of these Notes:
 

4   This paragraph should be removed upon the exchange of Notes for Exchange
Notes in a Registered Exchange Offer or upon the registration of the Notes
pursuant to the terms of a Registration Rights Agreement.

A1-3



--------------------------------------------------------------------------------



 



     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Accrual Date”) the
Accreted Value will equal the amount set forth below for such Semi-Annual
Accrual Date:

              Accreted Date   Value
Issue Date
  $ 800.00  
March 31, 2006
  $ 850.00  
September 30, 2006
  $ 900.00  
March 31, 2007
  $ 950.00  
September 30, 2007
  $ 1,000.00  

     (2) if the specified date occurs before the first Semi-Annual Accrual Date,
the Accreted Value will equal the sum of
          (a) the Accreted Value of such series on the Issue Date set forth
above and
          (b) an amount equal to the product of
     (x) the Accreted Value for the first Semi-Annual Accrual Date less the
Accreted Value on the Issue Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Accrual Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Accrual Dates, the
Accreted Value will equal the sum of
          (a) the Accreted Value for the Semi-Annual Accrual Date immediately
preceding such specified date and
          (b) an amount equal to the product of
     (x) the Accreted Value for the immediately following Semi-Annual Accrual
Date less the Accreted Value for the immediately preceding Semi-Annual Accrual
Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Accrual Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Accrual Date,
the Accreted Value will equal $1,000.
     CCH I Holdings, LLC, a Delaware limited liability company (the “Company”),
and CCH I Holdings Capital Corp., a Delaware corporation (“Capital Corp” and,
together with the

A1-4



--------------------------------------------------------------------------------



 



Company, the “Issuers”), promise to pay cash interest on the principal amount of
this 11.125% Note at the rate of 11.125% per annum from July 15, 2005 until
maturity. (Throughout this 11.125% Note, the term “principal amount” refers to
this 11.125% Note’s principal amount at maturity.) The interest rate on the
11.125% Notes is subject to increase pursuant to the provisions of the
Registration Rights Agreement entered into on the Issue Date. The Issuers will
pay interest semi-annually in arrears on January 15 and July 15 of each year
(each an “Interest Payment Date”), or if any such day is not a Business Day, on
the next succeeding Business Day. Interest on the 11.125% Notes will accrue from
and including the most recent date to which interest has been paid or, if no
interest has been paid, from July 15, 2005; provided that if there is no
existing Default in the payment of interest, and if this 11.125% Note is
authenticated between a record date referred to on the face and the next
succeeding Interest Payment Date, interest shall accrue from and including such
next succeeding Interest Payment Date; provided, further, that the first
Interest Payment Date shall be January 15, 2006. The Issuers shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand at the rate
then in effect; they shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods) from time to time on demand at
the same rate. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.
2. Method of Payment
     The Issuers shall pay interest on the 11.125% Notes (except defaulted
interest) to the Persons who are registered Holders of 11.125% Notes at the
close of business on the January 1 or July 1 next preceding the Interest Payment
Date, even if such Notes are canceled after such record date and on or before
such Interest Payment Date, except as provided in Section 2.12 of the Indenture
with respect to defaulted interest. Payments in respect of the Notes represented
by the Global Notes (including principal, premium, if any, and interest) will be
made by wire transfer of immediately available funds to the accounts specified
by the Global Note holder. With respect to Notes in certificated form, the
Issuer will make all payments of principal, premium, if any, and interest, by
wire transfer of immediately available funds to the accounts specified by the
holders thereof or, if no such account is specified, by mailing a check to each
such holder’s registered address. Such payment shall be in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.
3. Paying Agent and Registrar
     Initially, The Bank of New York Trust Company, NA, the Trustee under the
Indenture, will act as Paying Agent and Registrar. The Issuers may change any
Paying Agent or Registrar without notice to any Holder. The Company or any of
its Subsidiaries may act in any such capacity.
4. Indenture
     The Issuers issued the Notes under an Indenture dated as of September 28,
2005 (the “Indenture”) among the Issuers, the Parent Guarantor and the Trustee.
Capitalized terms not

A1-5



--------------------------------------------------------------------------------



 



otherwise defined herein are used herein as defined in the Indenture. This Note
is part of a series of 11.125% Notes issued under the Indenture. In addition,
the Indenture governs several other series of Notes. References to the “Notes”
include this 11.125% Note and all other 11.125% Notes as well as all other
series of Notes outstanding under the Indenture. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended (15 U.S. Code
Section 77aaa-77bbbb). The Notes are subject to all such terms, and Holders are
referred to the Indenture and such Act for a statement of such terms. To the
extent any provision of this 11.125% Note conflicts with the express provisions
of the Indenture, the provisions of the Indenture shall govern and be
controlling.
5. Optional Redemption
     The Issuers shall not have the option to redeem the 11.125% Notes pursuant
to this paragraph 5 prior to September 30, 2007. On September 30, 2007 and
thereafter, the Issuers shall have the option to redeem the 11.125% Notes, in
whole or in part, at the applicable redemption prices (expressed as percentages
of the principal amount) set forth below plus accrued and unpaid cash interest
thereon, if any, to the applicable redemption date, if redeemed during the
periods indicated below:

          Redemption Date   Percentage
September 30, 2007 until January 14, 2008
    103.708 %
January 15, 2008 until January 14, 2009
    101.854 %
Thereafter
    100.000 %

6. Mandatory Redemption and Repurchase
     Except as otherwise provided in Paragraph 7 below, the Issuers shall not be
required to make mandatory redemption payments with respect to the 11.125% Notes
or be required to repurchase any of the 11.125% Notes.
7. Repurchase at Option of Holder
     (a) If there is a Change of Control, the Issuers shall make an offer (a
“Change of Control Offer”) to repurchase all or any part (equal to $1,000 in
principal amount or an integral multiple thereof) of each Holder’s Notes at a
purchase price equal to the sum of (i) 100% of the aggregate Accreted Value
thereof plus (ii) accrued and unpaid cash interest thereon, if any, to the date
of purchase plus (iii) the Applicable Change of Control Premium (such sum, the
“Change of Control Payment”).
     “Applicable Change of Control Premium” is defined to mean for any series of
Notes, for any specified date, the amount calculated pursuant to (1), (2),
(3) or (4) for each $1,000 of principal amount of such Notes:
     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Reference Date”) the
Applicable Change of Control Premium will equal the amount set forth below for
such Semi-Annual Reference Date:

A1-6



--------------------------------------------------------------------------------



 



              Applicable Change of Date   Control Premium
Issue Date
  $ 200.00  
March 31, 2006
  $ 152.50  
September 30, 2006
  $ 105.00  
March 31, 2007
  $ 57.50  
September 30, 2007
  $ 10.00  

     (2) if the specified date occurs before the first Semi-Annual Reference
Date, the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium of such series on the
Issue Date set forth above minus
          (ii) an amount equal to the product of
     (x) the Applicable Change of Control Premium on the Issue Date less the
Applicable Change of Control Premium for the first Semi-Annual Reference Date
multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Reference Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Reference Dates,
the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium for the Semi-Annual
Reference Date immediately preceding such specified date minus
          (ii) an amount equal to the product of
     (x) the Applicable Change of Control Premium for the immediately preceding
Semi-Annual Reference Date less the Applicable Change of Control Premium for the
immediately following Semi-Annual Reference Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Reference Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Reference Date,
the Applicable Change of Control Premium will equal $10.00.
     Within 10 days following any Change of Control, the Issuers shall mail a
notice to each Holder describing the transaction or transactions that constitute
the Change of Control and

A1-7



--------------------------------------------------------------------------------



 



offering to repurchase Notes on the Change of Control Payment Date specified in
such notice, pursuant to the procedures required by the Indenture and described
in such notice.
     (b) If the Company or a Restricted Subsidiary thereof consummates any Asset
Sale, the Issuers may be required to offer to purchase the 11.125% Notes.
8. Denominations, Transfer, Exchange
     The 11.125% Notes are in registered form without coupons in denominations
of $1,000 and integral multiples of $1,000. The transfer of 11.125% Notes may be
registered and 11.125% Notes may be exchanged as provided in the Indenture. The
Registrar and the Trustee may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents, and the Issuers may require a
Holder to pay any taxes and fees required by law or permitted by the Indenture.
The Issuers need not exchange or register the transfer of any 11.125% Note or
portion of an 11.125% Note selected for redemption or repurchase, except for the
unredeemed or unrepurchased portion of any Note being redeemed or repurchased in
part. Also, the Issuers need not exchange or register the transfer of any
11.125% Notes for a period of 15 days before a selection of 11.125% Notes to be
redeemed or repurchased or during the period between a record date and the
corresponding Interest Payment Date.
9. Persons Deemed Owners
     The registered Holder of an 11.125% Note may be treated as its owner for
all purposes.
10. Amendment, Supplement and Waiver
     Subject to certain exceptions, the Indenture, the Notes or the Note
Guarantee may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding of
all series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes),
and any existing default or compliance with any provision of the Indenture, the
Notes or the Note Guarantee may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding of all
series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes).
Without the consent of any Holder of a Note, the Issuers, the Parent Guarantor
and the Trustee may amend or supplement the Indenture, the Notes or the Note
Guarantee to cure any ambiguity, defect or inconsistency, to provide for
uncertificated Notes in addition to or in place of certificated Notes, to
provide for or confirm the issuance of Additional Notes, to provide for the
assumption of the Issuers’ or the Parent Guarantor’s obligations to Holders of
Notes of any series in the case of a merger or consolidation or sale of all or
substantially all of the Issuers’ assets, to release any Subsidiary Guarantee in
accordance with the provisions of the Indenture, to make any change that would
provide any additional rights or benefits to the Holders of Notes of any series
or that does not adversely affect the legal rights under the Indenture of any
Holder, or to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the TIA or otherwise as
necessary to comply with applicable law.

A1-8



--------------------------------------------------------------------------------



 



11. Defaults and Remedies
     Each of the following is an Event of Default: (i) default for 30
consecutive days in the payment when due of interest on the 11.125% Notes,
(ii) default in payment when due of the principal of or premium, if any, on the
11.125% Notes, (iii) failure by the Company or any of its Restricted
Subsidiaries to comply with Sections 4.16 and 5.01 of the Indenture,
(iv) failure by the Company or any of its Restricted Subsidiaries for 30
consecutive days after written notice thereof has been given to the Issuers by
the Trustee or to the Issuers and the Trustee by the Holders of at least 25% of
the principal amount of all of the series of the Notes to which such failure
relates outstanding to comply with any of their other covenants or agreements in
the Indenture, (v) default under any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any of its Restricted
Subsidiaries (or the payment of which is guaranteed by the Company or any of its
Restricted Subsidiaries), whether such Indebtedness or guarantee now exists or
is created after the date of the Indenture, if that default: (a) is caused by a
failure to pay at final stated maturity the principal amount of such
Indebtedness prior to the expiration of the grace period provided in such
Indebtedness on the date of such default (a “Payment Default”); or (b) results
in the acceleration of such Indebtedness prior to its express maturity, and, in
each case, the principal amount of any such Indebtedness, together with the
principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$100 million or more, (vi) failure by the Company or any of its Restricted
Subsidiaries to pay final judgments which are non-appealable aggregating in
excess of $100 million (net of applicable insurance which has not been denied in
writing by the insurer), which judgments are not paid, discharged or stayed for
a period of 60 days, or (vii) certain events of bankruptcy or insolvency with
respect to the Company or any of its Significant Subsidiaries. In the case of an
Event of Default arising from certain events of bankruptcy or insolvency with
respect to the Company, the Accreted Value of and accrued and unpaid cash
interest on all series of outstanding Notes will become due and payable without
further action or notice. If any other Event of Default occurs and is
continuing, the Trustee by notice to the Issuers or the Holders of at least 25%
in principal amount of all of the series of Notes to which such Event of Default
relates may by notice to the Issuers and the Trustee declare the Accreted Value
of and accrued and unpaid cash interest on such Notes to be due and payable.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. Subject to certain limitations, Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power. The Trustee may withhold from Holders of the
Notes of any series notice of any continuing Default or Event of Default (except
a Default or Event of Default relating to the payment of principal or interest)
if it determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of all of the series of the Notes to
which such Default or Event of Default relates then outstanding by notice to the
Trustee may on behalf of the Holders of all of the Notes of such series waive
any existing Default or Event of Default and its consequences under the
Indenture except a continuing Default or Event of Default in the payment of
interest on, or the principal of, such Notes. The Issuers are required to
deliver to the Trustee annually a statement regarding compliance with the
Indenture. Upon becoming aware of any Default or Event of Default, the Issuers
are required to deliver to the Trustee a statement specifying such Default or
Event of Default.

A1-9



--------------------------------------------------------------------------------



 



12. Trustee Dealings with Issuers
     The Trustee, in its individual or any other capacity, may make loans to,
accept deposits from, and perform services for the Issuers or their Affiliates,
and may otherwise deal with the Issuers or their Affiliates, as if it were not
the Trustee.
13. No Recourse Against Others
     A director, officer, employee, incorporator, member or stockholder of
either of the Issuers or the Parent Guarantor, as such, shall not have any
liability for any obligations of the Issuers or the Parent Guarantor under the
Notes, the Indenture, the Note Guarantee or any Registration Rights Agreement or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note and a Note Guarantee waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes and the Note Guarantees.
14. Governing Law
     THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THIS 11.125% NOTE AND THE INDENTURE WITHOUT GIVING EFFECT TO THE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES
HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
11.125% NOTE.
15. Authentication
     This 11.125% Note shall not be valid until authenticated by the manual
signature of the Trustee or an authenticating agent.
16. Abbreviations
     Customary abbreviations may be used in the name of a Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint tenants with right of survivorship and not as tenants in
common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors Act).

17.   Additional Rights of Holders of Restricted Global Notes and Restricted
Definitive Notes

     In addition to the rights provided to Holders of Notes under the Indenture,
Holders of Restricted Global Notes and Restricted Definitive Notes shall have
all the rights set forth in the applicable Registration Rights Agreement.

A1-10



--------------------------------------------------------------------------------



 



18. CUSIP Numbers
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Issuers have caused CUSIP numbers to be
printed on the Notes and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.
     The Issuers will furnish to any Holder upon written request and without
charge a copy of the Indenture and/or any Registration Rights Agreement.
Requests may be made to:
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive Suite 100
St. Louis, Missouri 63131
Attention: Secretary
Telecopier No.: (314) 965-8793

A1-11



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this 11.125% Note, fill in the form below:
(I) or (we) assign and transfer this 11.125% Note to:
(Insert assignee’s legal name)
(Insert assignee’s soc. sec. or tax I.D. no.)
(Print or type assignee’s name, address and zip code)
and irrevocably appoint                      to transfer this 11.125% Note on
the books of the Issuers. The agent may substitute another to act for him.

             
Date:
      Your Signature:    
 
           
 
          (Sign exactly as your name appears
 
          on the face of this 11.125% Note)

Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A1-12



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
     If you want to elect to have this 11.125% Note purchased by the Issuers
pursuant to Section 4.11 or 4.16 of the Indenture, check the appropriate box
below:
o Section 4.11
o Section 4.16
     If you want to elect to have only part of this 11.125% Note purchased by
the Issuers pursuant to Section 4.11 or Section 4.16 of the Indenture, state the
amount you elect to have purchased: $                                        .
Date:                                                Your Signature:
(Sign exactly as your name appears
on the face of this 11.125% Note)
Tax Identification No.:
Signature Guarantee*:
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A1-13



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER RESTRICTED NOTES
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Attention: Chief Financial Officer
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
Re: CUSIP #                                         
Reference is hereby made to the Indenture, dated as of September 28, 2005 (the
“Indenture”), among CCH I Holdings, LLC (the “Company”), CCH I Holdings Capital
Corp. (“Capital Corp” and, together with the Company, the “Issuers”), Charter
Communications Holdings, LLC, as Parent Guarantor, and The Bank of New York
Trust Company, NA, as Trustee. Capitalized terms used but not defined herein
shall have the meanings set forth in the Indenture.
This certificate relates to $                                         principal
amount of Notes held in (check applicable space)                      book-entry
or                      definitive form by the undersigned.
The undersigned                                          (transferor) (check one
box below):
o      hereby requests the Registrar to deliver in exchange for its beneficial
interest in the Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above), in accordance with Section 2.06 of the
Indenture;
o       hereby requests the Trustee to exchange or register the transfer of a
Note or Notes to                      (transferee).
In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the periods referred to in Rule
144(k) under the Securities Act of 1933, as amended, the undersigned confirms
that such Notes are being transferred in accordance with its terms:
CHECK ONE BOX BELOW:

         
(1)
  o   to the Issuers or any of their subsidiaries; or

A1-14



--------------------------------------------------------------------------------



 



         
(2)
  o   pursuant to an effective registration statement under the Securities Act
of 1933, as amended; or
 
       
(3)
  o   inside the United States to a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act of 1933, as amended) that purchases for
its own account or for the account of a qualified institutional buyer to whom
notice is given that such transfer is being made in reliance on Rule 144A under
the Securities Act of 1933, as amended, in each case pursuant to and in
compliance with Rule 144A thereunder; or
 
       
(4)
  o   outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act of 1933, as amended, in compliance with
Rule 904 thereunder; or
 
       
(5)
  o   to an institutional “accredited investor” (as defined in
Rule 501(a)(1),(2),(3) or (7) under the Securities Act of 1933) that has
furnished to the Trustee a signed letter containing certain representations and
agreements; or
 
       
(6)
  o   in another transaction that does not require registration under the
Securities Act.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.

     
 
 
                                                                                                                        
Signature

Signature Guarantee:
                                                                                                                                                                
                       (Signature must be guaranteed by a participant in a
recognized signature
                       guarantee medallion program)
TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended
(“Rule 144A”), and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned’s foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
[Name of Transferee]

     
Dated:                                         
 
                                                                                
NOTICE: To be executed by an executive officer

A1-15



--------------------------------------------------------------------------------



 




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE5
     The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global Note or Definitive Note for an interest in this Global Note, have been
made:

                      Principal Amount of                       this Global Note
    Signature of     Amount of decrease     Amount of increase     following
such     authorized officer Date of   in Principal Amount     in Principal
Amount     decrease (or   of Trustee or Note Exchange   of this Global Note    
of this Global Note     increase)     Custodian

 

5   Should be included only in Notes issued in global form.

A1-16



--------------------------------------------------------------------------------



 



NOTE GUARANTEE
For value received, the undersigned hereby unconditionally guarantees, on a
senior unsecured basis, to the Holder of this 11.125% Note the cash payments in
United States dollars of principal of, premium, if any, and interest on this
11.125% Note in the amounts and at the times when due and interest on the
overdue principal, premium, if any, and interest, if any, of this 11.125% Note,
if lawful, and the payment or performance of all other Obligations of the
Issuers under the Indenture or this 11.125% Note, to the Holder of this 11.125%
Note and the Trustee, in accordance with the Note, Article 11 of the Indenture
and this Note Guarantee, including the terms stated in the Note, the Indenture
and this Note Guarantee. The validity and enforceability of this Note Guarantee
shall not be affected by the fact that it is not affixed to any particular Note.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of September 28, 2005 among CCH I Holdings,
LLC, a Delaware limited liability company, CCH I Holdings Capital Corp., a
Delaware corporation, the undersigned, and The Bank of New York Trust Company,
NA, as trustee (as amended or supplemented, the “Indenture”).
THIS NOTE GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The undersigned hereby agrees to submit
to the jurisdiction of the courts of the State of New York in any action or
proceeding arising out of or relating to this Note Guarantee.
This Note Guarantee is subject to release upon the terms set forth in the
Indenture.

            CHARTER COMMUNICATIONS HOLDINGS, LLC
      By:           Name:           Title:      

A1-17



--------------------------------------------------------------------------------



 



         

EXHIBIT A-2
[Face of 9.920% Note]
CUSIP NO. [                    ]
9.920% Senior Accreting Notes due 2014
                          No. ___
$[                                        ] Principal Amount at Maturity
     CCH I HOLDINGS, LLC and CCH I HOLDINGS CAPITAL CORP. promise to pay to
                                                                                
or its registered assigns, the principal amount of
                                         Dollars
($                                        ) on April 1, 2014.
Interest Payment Dates: April 1 and October 1
Record Dates: March 15 and September 15
     Subject to Restrictions set forth in this 9.920% Note.
     IN WITNESS WHEREOF, each of CCH I Holdings, LLC and CCH I Holdings Capital
Corp. has caused this instrument to be duly executed.
Dated: [      ]

            CCH I HOLDINGS, LLC
      By:           Name:           Title:           CCH I HOLDINGS CAPITAL
CORP.
      By:           Name:           Title:        

This is one of the 9.920% Notes referred to in the within-mentioned Indenture:
THE BANK OF NEW YORK TRUST
COMPANY, NA, as Trustee
By:                                                             
             Authorized Signatory

A2-1



--------------------------------------------------------------------------------



 



[Back of 9.920% Note]
9.920% Senior Accreting Notes due 2014
     THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES
THAT, UNTIL EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE
MEANING OF RULE 903 OF REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE
MADE BY IT TO A U.S. PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
WITHIN THE MEANING OF RULE 902(k) UNDER THE SECURITIES ACT. 1
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.2
     TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE. 3
     THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE
HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE
COMPANY THAT NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION THEREIN MAY
BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (X) PRIOR TO THE SECOND
 

1   This paragraph should be included only for Regulation S Global Notes.   2  
This paragraph should be included only if the Notes are issued in global form.  
3   This paragraph should be included only if the Notes are issued in global
form.

A2-2



--------------------------------------------------------------------------------



 



ANNIVERSARY OF THE ISSUANCE HEREOF OR (Y) AT ANY TIME BY ANY TRANSFEROR THAT WAS
AN AFFILIATE OF EITHER ISSUER DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH
OFFER, RESALE, PLEDGE OR OTHER TRANSFER, IN EITHER CASE, OTHER THAN (1) TO AN
ISSUER, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT, (3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE TRANSFEROR
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN EACH CASE, TO WHOM NOTICE IS GIVEN THAT THE OFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (4) TO
NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, OR (5) IN ANY OTHER TRANSACTION THAT DOES
NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT, IN EACH CASE, IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND SUBJECT TO THE TRUSTEE OR THE ISSUERS
RECEIVING SUCH CERTIFICATES, LEGAL OPINIONS AND OTHER INSTRUMENTS, IN THE CASE
OF TRANSFERS PURSUANT TO CLAUSES (3), (4) OR (5), AS MAY BE REQUIRED BY THE
INDENTURE. 4
     THIS 9.920% NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO
LATER THAN TEN (10) DAYS AFTER THE ISSUE DATE OF THIS 9.920% NOTE, THE HOLDER OF
THIS 9.920% NOTE MAY REQUEST, AND WILL PROMPTLY BE MADE AVAILABLE UPON SUCH
REQUEST, THE FOLLOWING INFORMATION WITH RESPECT TO THE NOTE: ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. SUCH INFORMATION
WILL BE PROVIDED BY CHIEF FINANCIAL OFFICER, 12405 POWERSCOURT DRIVE, SUITE 100,
ST. LOUIS, MISSOURI 63131.
     Capitalized terms used herein shall have the meanings assigned to them in
the Indenture referred to below unless otherwise indicated.
1. Accreted Value and Interest
     The Accreted Value of this 9.920% Note is defined as follows: For any
specified date, the amount calculated pursuant to (1), (2), (3) or (4) for each
$1,000 of principal amount of these Notes:
 

4   This paragraph should be removed upon the exchange of Notes for Exchange
Notes in a Registered Exchange Offer or upon the registration of the Notes
pursuant to the terms of a Registration Rights Agreement.

A2-3



--------------------------------------------------------------------------------



 



     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Accrual Date”) the
Accreted Value will equal the amount set forth below for such Semi-Annual
Accrual Date:

          Date   Accreted Value
Issue Date
  $ 800.00  
March 31, 2006
  $ 850.00  
September 30, 2006
  $ 900.00  
March 31, 2007
  $ 950.00  
September 30, 2007
  $ 1,000.00  

     (2) if the specified date occurs before the first Semi-Annual Accrual Date,
the Accreted Value will equal the sum of
     (a) the Accreted Value of such series on the Issue Date set forth above and
     (b) an amount equal to the product of
     (x) the Accreted Value for the first Semi-Annual Accrual Date less the
Accreted Value on the Issue Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Accrual Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Accrual Dates, the
Accreted Value will equal the sum of
          (a) the Accreted Value for the Semi-Annual Accrual Date immediately
preceding such specified date and
          (b) an amount equal to the product of
     (x) the Accreted Value for the immediately following Semi-Annual Accrual
Date less the Accreted Value for the immediately preceding Semi-Annual Accrual
Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Accrual Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Accrual Date,
the Accreted Value will equal $1,000.
     CCH I Holdings, LLC, a Delaware limited liability company (the “Company”),
and CCH I Holdings Capital Corp., a Delaware corporation (“Capital Corp” and,
together with the

A2-4



--------------------------------------------------------------------------------



 



Company, the “Issuers”), promise to pay cash interest on the principal amount of
this 9.920% Note at the rate of 9.920% per annum from April 1, 2005 until
maturity. (Throughout this 9.920% Note, the term “principal amount” refers to
this 9.920% Note’s principal amount at maturity.) The interest rate on the
9.920% Notes is subject to increase pursuant to the provisions of the
Registration Rights Agreement entered into on the Issue Date. The Issuers will
pay interest semi-annually in arrears on October 1 and April 1 of each year
(each an “Interest Payment Date”), or if any such day is not a Business Day, on
the next succeeding Business Day. Interest on the 9.920% Notes will accrue from
and including the most recent date to which interest has been paid or, if no
interest has been paid, from April 1, 2005; provided that if there is no
existing Default in the payment of interest, and if this 9.920% Note is
authenticated between a record date referred to on the face and the next
succeeding Interest Payment Date, interest shall accrue from and including such
next succeeding Interest Payment Date; provided, further, that the first
Interest Payment Date shall be October 1, 2005. The Issuers shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand at the rate
then in effect; they shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods) from time to time on demand at
the same rate. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.
2. Method of Payment
     The Issuers shall pay interest on the 9.920% Notes (except defaulted
interest) to the Persons who are registered Holders of 9.920% Notes at the close
of business on the March 15 or September 15 next preceding the Interest Payment
Date (or in the case of the first such payment, on the Issue Date), even if such
Notes are canceled after such record date and on or before such Interest Payment
Date, except as provided in Section 2.12 of the Indenture with respect to
defaulted interest. Payments in respect of the Notes represented by the Global
Notes (including principal, premium, if any, and interest) will be made by wire
transfer of immediately available funds to the accounts specified by the Global
Note holder. With respect to Notes in certificated form, the Issuer will make
all payments of principal, premium, if any, and interest, by wire transfer of
immediately available funds to the accounts specified by the holders thereof or,
if no such account is specified, by mailing a check to each such holder’s
registered address. Such payment shall be in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts.
3. Paying Agent and Registrar
     Initially, The Bank of New York Trust Company, NA, the Trustee under the
Indenture, will act as Paying Agent and Registrar. The Issuers may change any
Paying Agent or Registrar without notice to any Holder. The Company or any of
its Subsidiaries may act in any such capacity.
4. Indenture
     The Issuers issued the Notes under an Indenture dated as of September 28,
2005 (the “Indenture”) among the Issuers, the Parent Guarantor and the Trustee.
Capitalized terms not

A2-5



--------------------------------------------------------------------------------



 



otherwise defined herein are used herein as defined in the Indenture. This Note
is part of a series of 9.920% Notes issued under the Indenture. In addition, the
Indenture governs several other series of Notes. References to the “Notes”
include this 9.920% Note and all other 9.920% Notes as well as all other series
of Notes outstanding under the Indenture. The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939, as amended (15 U.S. Code Section 77aaa-77bbbb). The
Notes are subject to all such terms, and Holders are referred to the Indenture
and such Act for a statement of such terms. To the extent any provision of this
9.920% Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling.
5. Optional Redemption
     The Issuers shall not have the option to redeem the 9.920% Notes pursuant
to this paragraph 5 prior to September 30, 2007. On September 30, 2007 and
thereafter, the Issuers shall have the option to redeem the 9.920% Notes, in
whole or in part, at the applicable redemption price (expressed as percentages
of the principal amount) set forth below plus accrued and unpaid cash interest
thereon, if any, to the applicable redemption date, if redeemed during the
periods indicated below:

          Redemption Date   Percentage  
September 30, 2007 and Thereafter
    100.000 %

6. Mandatory Redemption and Repurchase
     Except as otherwise provided in Paragraph 7 below, the Issuers shall not be
required to make mandatory redemption payments with respect to the 9.920% Notes
or be required to repurchase any of the 9.920% Notes.
7. Repurchase at Option of Holder
     (a) If there is a Change of Control, the Issuers shall make an offer (a
“Change of Control Offer”) to repurchase all or any part (equal to $1,000 in
principal amount or an integral multiple thereof) of each Holder’s Notes at a
purchase price equal to the sum of (i) 100% of the aggregate Accreted Value
thereof plus (ii) accrued and unpaid cash interest thereon, if any, to the date
of purchase plus (iii) the Applicable Change of Control Premium (such sum, the
“Change of Control Payment”).
     “Applicable Change of Control Premium” is defined to mean for any series of
Notes, for any specified date, the amount calculated pursuant to (1), (2),
(3) or (4) for each $1,000 of principal amount of such Notes:
     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Reference Date”) the
Applicable Change of Control Premium will equal the amount set forth below for
such Semi-Annual Reference Date:

A2-6



--------------------------------------------------------------------------------



 



              Applicable Change of Date   Control Premium
Issue Date
  $ 200.00  
March 31, 2006
  $ 152.50  
September 30, 2006
  $ 105.00  
March 31, 2007
  $ 57.50  
September 30, 2007
  $ 10.00  

     (2) if the specified date occurs before the first Semi-Annual Reference
Date, the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium of such series on the
Issue Date set forth above minus
          (ii) an amount equal to the product of
     (x) the Applicable Change of Control Premium on the Issue Date less the
Applicable Change of Control Premium for the first Semi-Annual Reference Date
multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Reference Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Reference Dates,
the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium for the Semi-Annual
Reference Date immediately preceding such specified date minus
          (ii) an amount equal to the product of
     (x) the Applicable Change of Control Premium for the immediately preceding
Semi-Annual Reference Date less the Applicable Change of Control Premium for the
immediately following Semi-Annual Reference Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Reference Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Reference Date,
the Applicable Change of Control Premium will equal $10.00.
     Within 10 days following any Change of Control, the Issuers shall mail a
notice to each Holder describing the transaction or transactions that constitute
the Change of Control and offering to repurchase Notes on the Change of Control
Payment Date specified in such notice, pursuant to the procedures required by
the Indenture and described in such notice.

A2-7



--------------------------------------------------------------------------------



 



     (b) If the Company or a Restricted Subsidiary thereof consummates any Asset
Sale, the Issuers may be required to offer to purchase the 9.920% Notes.
8. Denominations, Transfer, Exchange
     The 9.920% Notes are in registered form without coupons in denominations of
$1,000 and integral multiples of $1,000. The transfer of 9.920% Notes may be
registered and 9.920% Notes may be exchanged as provided in the Indenture. The
Registrar and the Trustee may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents, and the Issuers may require a
Holder to pay any taxes and fees required by law or permitted by the Indenture.
The Issuers need not exchange or register the transfer of any 9.920% Note or
portion of a 9.920% Note selected for redemption or repurchase, except for the
unredeemed or unrepurchased portion of any 9.920% Note being redeemed or
repurchased in part. Also, the Issuers need not exchange or register the
transfer of any 9.920% Notes for a period of 15 days before a selection of
9.920% Notes to be redeemed or repurchased or during the period between a record
date and the corresponding Interest Payment Date.
9. Persons Deemed Owners
     The registered Holder of a 9.920% Note may be treated as its owner for all
purposes.
10. Amendment, Supplement and Waiver
     Subject to certain exceptions, the Indenture, the Notes or the Note
Guarantee may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding of
all series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes),
and any existing default or compliance with any provision of the Indenture, the
Notes or the Note Guarantee may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding of all
series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes).
Without the consent of any Holder of a Note, the Issuers, the Parent Guarantor
and the Trustee may amend or supplement the Indenture, the Notes or the Note
Guarantee to cure any ambiguity, defect or inconsistency, to provide for
uncertificated Notes in addition to or in place of certificated Notes, to
provide for or confirm the issuance of Additional Notes, to provide for the
assumption of the Issuers’ or the Parent Guarantor’s obligations to Holders of
Notes of any series in the case of a merger or consolidation or sale of all or
substantially all of the Issuers’ assets, to release any Subsidiary Guarantee in
accordance with the provisions of the Indenture, to make any change that would
provide any additional rights or benefits to the Holders of Notes of any series
or that does not adversely affect the legal rights under the Indenture of any
Holder, or to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the TIA or otherwise as
necessary to comply with applicable law.
11. Defaults and Remedies
     Each of the following is an Event of Default: (i) default for 30
consecutive days in the payment when due of interest on the 9.920% Notes,
(ii) default in payment when due of the

A2-8



--------------------------------------------------------------------------------



 



principal of or premium, if any, on the 9.920% Notes, (iii) failure by the
Company or any of its Restricted Subsidiaries to comply with Sections 4.16 and
5.01 of the Indenture, (iv) failure by the Company or any of its Restricted
Subsidiaries for 30 consecutive days after written notice thereof has been given
to the Issuers by the Trustee or to the Issuers and the Trustee by the Holders
of at least 25% of the principal amount of all of the series of the Notes to
which such failure relates outstanding to comply with any of their other
covenants or agreements in the Indenture, (v) default under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by the Company or any
of its Restricted Subsidiaries (or the payment of which is guaranteed by the
Company or any of its Restricted Subsidiaries), whether such Indebtedness or
guarantee now exists or is created after the date of the Indenture, if that
default: (a) is caused by a failure to pay at final stated maturity the
principal amount of such Indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (a “Payment
Default”); or (b) results in the acceleration of such Indebtedness prior to its
express maturity, and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a Payment Default or the maturity of which has been
so accelerated, aggregates $100 million or more, (vi) failure by the Company or
any of its Restricted Subsidiaries to pay final judgments which are
non-appealable aggregating in excess of $100 million (net of applicable
insurance which has not been denied in writing by the insurer), which judgments
are not paid, discharged or stayed for a period of 60 days, or (vii) certain
events of bankruptcy or insolvency with respect to the Company or any of its
Significant Subsidiaries. In the case of an Event of Default arising from
certain events of bankruptcy or insolvency with respect to the Company, the
Accreted Value of and accrued and unpaid cash interest on all series of
outstanding Notes will become due and payable without further action or notice.
If any other Event of Default occurs and is continuing, the Trustee by notice to
the Issuers or the Holders of at least 25% in principal amount of all of the
series of Notes to which such Event of Default relates may by notice to the
Issuers and the Trustee declare the Accreted Value of and accrued and unpaid
cash interest on such Notes to be due and payable. Holders may not enforce the
Indenture or the Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in aggregate principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power.
The Trustee may withhold from Holders of the Notes of any series notice of any
continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal or interest) if it determines that
withholding notice is in their interest. The Holders of a majority in aggregate
principal amount of all of the series of the Notes to which such Default or
Event of Default relates then outstanding by notice to the Trustee may on behalf
of the Holders of all of the Notes of such series waive any existing Default or
Event of Default and its consequences under the Indenture except a continuing
Default or Event of Default in the payment of interest on, or the principal of,
such Notes. The Issuers are required to deliver to the Trustee annually a
statement regarding compliance with the Indenture. Upon becoming aware of any
Default or Event of Default, the Issuers are required to deliver to the Trustee
a statement specifying such Default or Event of Default.
12. Trustee Dealings with Issuers
     The Trustee, in its individual or any other capacity, may make loans to,
accept deposits from, and perform services for the Issuers or their Affiliates,
and may otherwise deal with the Issuers or their Affiliates, as if it were not
the Trustee.

A2-9



--------------------------------------------------------------------------------



 



13. No Recourse Against Others
     A director, officer, employee, incorporator, member or stockholder of
either of the Issuers or the Parent Guarantor, as such, shall not have any
liability for any obligations of the Issuers or the Parent Guarantor under the
Notes, the Indenture, the Note Guarantee or any Registration Rights Agreement or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note and a Note Guarantee waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes and the Note Guarantees.
14. Governing Law
     THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THIS 9.920% NOTE AND THE INDENTURE WITHOUT GIVING EFFECT TO THE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES
HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
9.920% NOTE.
15. Authentication
     This 9.920% Note shall not be valid until authenticated by the manual
signature of the Trustee or an authenticating agent.
16. Abbreviations
     Customary abbreviations may be used in the name of a Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT
(= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).

17.   Additional Rights of Holders of Restricted Global Notes and Restricted
Definitive Notes

     In addition to the rights provided to Holders of Notes under the Indenture,
Holders of Restricted Global Notes and Restricted Definitive Notes shall have
all the rights set forth in the applicable Registration Rights Agreement.
18. CUSIP Numbers
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Issuers have caused CUSIP numbers to be
printed on the Notes and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.

A2-10



--------------------------------------------------------------------------------



 



     The Issuers will furnish to any Holder upon written request and without
charge a copy of the Indenture and/or any Registration Rights Agreement.
Requests may be made to:
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive Suite 100
St. Louis, Missouri 63131
Attention: Secretary
Telecopier No.: (314) 965-8793

A2-11



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this 9.920% Note, fill in the form below:
(I) or (we) assign and transfer this 9.920% Note to:
(Insert assignee’s legal name)
(Insert assignee’s soc. sec. or tax I.D. no.)
(Print or type assignee’s name, address and zip code)
and irrevocably appoint
                                                                                                    
to transfer this 9.920% Note on the books of the Issuers. The agent may
substitute another to act for him.
Date:
                                                                             
Your Signature:

     
 
  (Sign exactly as your name appears
 
     on the face of this 9.920% Note)

Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A2-12



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
     If you want to elect to have this 9.920% Note purchased by the Issuers
pursuant to Section 4.11 or 4.16 of the Indenture, check the appropriate box
below:
     o Section 4.11
     o Section 4.16
     If you want to elect to have only part of this 9.920% Note purchased by the
Issuers pursuant to Section 4.11 or Section 4.16 of the Indenture, state the
amount you elect to have purchased: $                                        .
Date:
                                                                                              
Your Signature:

     
 
  (Sign exactly as your name appears
 
     on the face of this 9.920% Note)

Tax Identification No.:
Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A2-13



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER RESTRICTED NOTES
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Attention: Chief Financial Officer
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
Re: CUSIP #                                         
Reference is hereby made to the Indenture, dated as of September 28, 2005 (the
“Indenture”), among CCH I Holdings, LLC (the “Company”), CCH I Holdings Capital
Corp. (“Capital Corp” and, together with the Company, the “Issuers”), Charter
Communications Holdings, LLC, as Parent Guarantor, and The Bank of New York
Trust Company, NA, as Trustee. Capitalized terms used but not defined herein
shall have the meanings set forth in the Indenture.
This certificate relates to $                                         principal
amount of Notes held in (check applicable space)                      book-entry
or                      definitive form by the undersigned.
The undersigned                                          (transferor) (check one
box below):

o   hereby requests the Registrar to deliver in exchange for its beneficial
interest in the Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above), in accordance with Section 2.06 of the
Indenture;

o hereby requests the Trustee to exchange or register the transfer of a Note or
Notes to                                          (transferee).
In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the periods referred to in Rule
144(k) under the Securities Act of 1933, as amended, the undersigned confirms
that such Notes are being transferred in accordance with its terms:
CHECK ONE BOX BELOW:

(1)   o to the Issuers or any of their subsidiaries; or

A2-14



--------------------------------------------------------------------------------



 



(2)   o pursuant to an effective registration statement under the Securities Act
of 1933, as amended; or   (3)  
o inside the United States to a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act of 1933, as amended) that purchases for its
own account or for the account of a qualified institutional buyer to whom notice
is given that such transfer is being made in reliance on Rule 144A under the
Securities Act of 1933, as amended, in each case pursuant to and in compliance
with Rule 144A thereunder; or
  (4)  
o outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act of 1933, as amended, in compliance with
Rule 904 thereunder; or
  (5)  
o to an institutional “accredited investor” (as defined in
Rule 501(a)(1),(2),(3) or (7) under the Securities Act of 1933) that has
furnished to the Trustee a signed letter containing certain representations and
agreements; or
  (6)  
o in another transaction that does not require registration under the Securities
Act.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.

     
 
   
 
  Signature

         
Signature Guarantee:
       
 
     
 
    (Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended
(“Rule 144A”), and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned’s foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
[Name of Transferee]

     
Dated:
   
 
   
NOTICE: To be executed by an executive officer
   

A2-15



--------------------------------------------------------------------------------



 




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE5
     The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global Note or Definitive Note for an interest in this Global Note, have been
made:

                      Principal Amount of           Amount of decrease    
Amount of increase     this Global Note     Signature of authorized Date of   in
Principal Amount     in Principal Amount     following such     officer of
Trustee or Exchange   of this Global Note     of this Global Note     decrease
(or increase)     Note Custodian    

 

5   Should be included only in Notes issued in global form.

A2-16



--------------------------------------------------------------------------------



 



NOTE GUARANTEE
For value received, the undersigned hereby unconditionally guarantees, on a
senior unsecured basis, to the Holder of this 9.920% Note the cash payments in
United States dollars of principal of, premium, if any, and interest on this
9.920% Note in the amounts and at the times when due and interest on the overdue
principal, premium, if any, and interest, if any, of this 9.920% Note, if
lawful, and the payment or performance of all other Obligations of the Issuers
under the Indenture or this 9.920% Note, to the Holder of this 9.920% Note and
the Trustee, in accordance with the Note, Article 11 of the Indenture and this
Note Guarantee, including the terms stated in the Note, the Indenture and this
Note Guarantee. The validity and enforceability of this Note Guarantee shall not
be affected by the fact that it is not affixed to any particular Note.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of September 28, 2005 among CCH I Holdings,
LLC, a Delaware limited liability company, CCH I Holdings Capital Corp., a
Delaware corporation, the undersigned, and The Bank of New York Trust Company,
NA, as trustee (as amended or supplemented, the “Indenture”).
THIS NOTE GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The undersigned hereby agrees to submit
to the jurisdiction of the courts of the State of New York in any action or
proceeding arising out of or relating to this Note Guarantee.
This Note Guarantee is subject to release upon the terms set forth in the
Indenture.

            CHARTER COMMUNICATIONS HOLDINGS, LLC
      By:           Name:           Title:      

A2-17



--------------------------------------------------------------------------------



 



         

EXHIBIT A-3
[Face of 10.00% Note]
CUSIP NO. [                    ]
10.00% Senior Accreting Notes due 2014
No.                     
$[__________________] Principal Amount at Maturity
     CCH I HOLDINGS, LLC and CCH I HOLDINGS CAPITAL CORP. promise to pay to
                                                                              
                                                                    
                     or its registered assigns, the principal amount of
                                        
                                                                                
Dollars
($                                                                                )
on May 15, 2014.
Interest Payment Dates: May 15 and November 15
Record Dates: May 1 and November 1
     Subject to Restrictions set forth in this 10.00% Note.
     IN WITNESS WHEREOF, each of CCH I Holdings, LLC and CCH I Holdings Capital
Corp. has caused this instrument to be duly executed.
Dated: [          ]

            CCH I HOLDINGS, LLC
      By:           Name:           Title:           CCH I HOLDINGS CAPITAL
CORP.
      By:           Name:           Title:        

This is one of the 10.00% Notes referred to in the within-mentioned Indenture:
THE BANK OF NEW YORK TRUST
COMPANY, NA, as Trustee

         
By:
       
 
 
 
Authorized Signatory    

A3-1



--------------------------------------------------------------------------------



 



[Back of 10.00% Note]
10.00% Senior Accreting Notes due 2014
     THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES
THAT, UNTIL EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE
MEANING OF RULE 903 OF REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE
MADE BY IT TO A U.S. PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
WITHIN THE MEANING OF RULE 902(k) UNDER THE SECURITIES ACT. 1
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. 2
     TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE. 3
     THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE
HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE
COMPANY THAT NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION THEREIN MAY
BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (X) PRIOR TO THE SECOND
 

1   This paragraph should be included only for Regulation S Global Notes.   2  
This paragraph should be included only if the Notes are issued in global form.  
3   This paragraph should be included only if the Notes are issued in global
form.

A3-2



--------------------------------------------------------------------------------



 



ANNIVERSARY OF THE ISSUANCE HEREOF OR (Y) AT ANY TIME BY ANY TRANSFEROR THAT WAS
AN AFFILIATE OF EITHER ISSUER DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH
OFFER, RESALE, PLEDGE OR OTHER TRANSFER, IN EITHER CASE, OTHER THAN (1) TO AN
ISSUER, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT, (3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE TRANSFEROR
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN EACH CASE, TO WHOM NOTICE IS GIVEN THAT THE OFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (4) TO
NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, OR (5) IN ANY OTHER TRANSACTION THAT DOES
NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT, IN EACH CASE, IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND SUBJECT TO THE TRUSTEE OR THE ISSUERS
RECEIVING SUCH CERTIFICATES, LEGAL OPINIONS AND OTHER INSTRUMENTS, IN THE CASE
OF TRANSFERS PURSUANT TO CLAUSES (3), (4) OR (5), AS MAY BE REQUIRED BY THE
INDENTURE. 4
     THIS 10.00% NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO
LATER THAN TEN (10) DAYS AFTER THE ISSUE DATE OF THIS 10.00% NOTE, THE HOLDER OF
THIS 10.00% NOTE MAY REQUEST, AND WILL PROMPTLY BE MADE AVAILABLE UPON SUCH
REQUEST, THE FOLLOWING INFORMATION WITH RESPECT TO THE NOTE: ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. SUCH INFORMATION
WILL BE PROVIDED BY CHIEF FINANCIAL OFFICER, 12405 POWERSCOURT DRIVE, SUITE 100,
ST. LOUIS, MISSOURI 63131.
     Capitalized terms used herein shall have the meanings assigned to them in
the Indenture referred to below unless otherwise indicated.

1.   Accreted Value and Interest

     The Accreted Value of this 10.00% Note is defined as follows: For any
specified date, the amount calculated pursuant to (1), (2), (3) or (4) for each
$1,000 of principal amount of these Notes:
 

4   This paragraph should be removed upon the exchange of Notes for Exchange
Notes in a Registered Exchange Offer or upon the registration of the Notes
pursuant to the terms of a Registration Rights Agreement.

A3-3



--------------------------------------------------------------------------------



 



     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Accrual Date”) the
Accreted Value will equal the amount set forth below for such Semi-Annual
Accrual Date:

          Date   Accreted Value
Issue Date
  $ 800.00  
March 31, 2006
  $ 850.00  
September 30, 2006
  $ 900.00  
March 31, 2007
  $ 950.00  
September 30, 2007
  $ 1,000.00  

     (2) if the specified date occurs before the first Semi-Annual Accrual Date,
the Accreted Value will equal the sum of
          (a) the Accreted Value of such series on the Issue Date set forth
above and
          (b) an amount equal to the product of
               (x) the Accreted Value for the first Semi-Annual Accrual Date
less the Accreted Value on the Issue Date multiplied by
               (y) a fraction, the numerator of which is the number of days from
the Issue Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is the number
of days from the Issue Date to the first Semi-Annual Accrual Date, using a
360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Accrual Dates, the
Accreted Value will equal the sum of
          (a) the Accreted Value for the Semi-Annual Accrual Date immediately
preceding such specified date and
          (b) an amount equal to the product of
               (x) the Accreted Value for the immediately following Semi-Annual
Accrual Date less the Accreted Value for the immediately preceding Semi-Annual
Accrual Date multiplied by
               (y) a fraction, the numerator of which is the number of days from
the immediately preceding Semi-Annual Accrual Date to the specified date, using
a 360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Accrual Date,
the Accreted Value will equal $1,000.
     CCH I Holdings, LLC, a Delaware limited liability company (the “Company”),
and CCH I Holdings Capital Corp., a Delaware corporation (“Capital Corp” and,
together with the

A3-4



--------------------------------------------------------------------------------



 



Company, the “Issuers”), promise to pay cash interest on the principal amount of
this 10.00% Note at the rate of 10.00% per annum from May 15, 2006 until
maturity. (Throughout this 10.00% Note, the term “principal amount” refers to
this 10.00% Note’s principal amount at maturity.) The interest rate on the
10.00% Notes is subject to increase pursuant to the provisions of the
Registration Rights Agreement entered into on the Issue Date. The Issuers will
pay interest semi-annually in arrears on May 15 and November 15 of each year
(each an “Interest Payment Date”), or if any such day is not a Business Day, on
the next succeeding Business Day. Interest on the 10.00% Notes will accrue from
and including the most recent date to which interest has been paid or, if no
interest has been paid, from May 15, 2006; provided that if there is no existing
Default in the payment of interest, and if this 10.00% Note is authenticated
between a record date referred to on the face and the next succeeding Interest
Payment Date, interest shall accrue from and including such next succeeding
Interest Payment Date; provided, further, that the first Interest Payment Date
shall be November 15, 2006. The Issuers shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal and premium, if any, from time to time on demand at the rate then in
effect; they shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods) from time to time on demand at
the same rate. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

2.   Method of Payment

     The Issuers shall pay interest on the 10.00% Notes (except defaulted
interest) to the Persons who are registered Holders of 10.00% Notes at the close
of business on the May 1 or November 1 next preceding the Interest Payment Date,
even if such Notes are canceled after such record date and on or before such
Interest Payment Date, except as provided in Section 2.12 of the Indenture with
respect to defaulted interest. Payments in respect of the Notes represented by
the Global Notes (including principal, premium, if any, and interest) will be
made by wire transfer of immediately available funds to the accounts specified
by the Global Note holder. With respect to Notes in certificated form, the
Issuer will make all payments of principal, premium, if any, and interest, by
wire transfer of immediately available funds to the accounts specified by the
holders thereof or, if no such account is specified, by mailing a check to each
such holder’s registered address. Such payment shall be in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.

3.   Paying Agent and Registrar

     Initially, The Bank of New York Trust Company, NA, the Trustee under the
Indenture, will act as Paying Agent and Registrar. The Issuers may change any
Paying Agent or Registrar without notice to any Holder. The Company or any of
its Subsidiaries may act in any such capacity.

4.   Indenture

     The Issuers issued the Notes under an Indenture dated as of September 28,
2005 (the “Indenture”) among the Issuers, the Parent Guarantor and the Trustee.
Capitalized terms not

A3-5



--------------------------------------------------------------------------------



 



otherwise defined herein are used herein as defined in the Indenture. This Note
is part of a series of 10.00% Notes issued under the Indenture. In addition, the
Indenture governs several other series of Notes. References to the “Notes”
include this 10.00% Note and all other 10.00% Notes as well as all other series
of Notes outstanding under the Indenture. The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939, as amended (15 U.S. Code Section 77aaa-77bbbb). The
Notes are subject to all such terms, and Holders are referred to the Indenture
and such Act for a statement of such terms. To the extent any provision of this
10.00% Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling.

5.   Optional Redemption

     The Issuers shall not have the option to redeem the 10.00% Notes pursuant
to this paragraph 5 prior to September 30, 2007. On September 30, 2007 and
thereafter, the Issuers shall have the option to redeem the 10.00% Notes, in
whole or in part, at the applicable redemption prices (expressed as percentages
of the principal amount) set forth below plus accrued and unpaid cash interest
thereon, if any, to the applicable redemption date, if redeemed during the
periods indicated below:

          Redemption Date   Percentage
September 30, 2007 until May 14, 2008
    103.333 %
May 15, 2008 until May 14, 2009
    101.667 %
Thereafter
    100.000 %

6.   Mandatory Redemption and Repurchase

     Except as otherwise provided in Paragraph 7 below, the Issuers shall not be
required to make mandatory redemption payments with respect to the 10.00% Notes
or be required to repurchase any of the 10.00% Notes.

7.   Repurchase at Option of Holder

     (a) If there is a Change of Control, the Issuers shall make an offer (a
“Change of Control Offer”) to repurchase all or any part (equal to $1,000 in
principal amount or an integral multiple thereof) of each Holder’s Notes at a
purchase price equal to the sum of (i) 100% of the aggregate Accreted Value
thereof plus (ii) accrued and unpaid cash interest thereon, if any, to the date
of purchase plus (iii) the Applicable Change of Control Premium (such sum, the
“Change of Control Payment”).
     “Applicable Change of Control Premium” is defined to mean for any series of
Notes, for any specified date, the amount calculated pursuant to (1), (2),
(3) or (4) for each $1,000 of principal amount of such Notes:
     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Reference Date”) the
Applicable Change of Control Premium will equal the amount set forth below for
such Semi-Annual Reference Date:

A3-6



--------------------------------------------------------------------------------



 



              Applicable Change of Date   Control Premium
Issue Date
  $ 200.00  
March 31, 2006
  $ 152.50  
September 30, 2006
  $ 105.00  
March 31, 2007
  $ 57.50  
September 30, 2007
  $ 10.00  

     (2) if the specified date occurs before the first Semi-Annual Reference
Date, the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium of such series on the
Issue Date set forth above minus
          (ii) an amount equal to the product of
               (x) the Applicable Change of Control Premium on the Issue Date
less the Applicable Change of Control Premium for the first Semi-Annual
Reference Date multiplied by
               (y) a fraction, the numerator of which is the number of days from
the Issue Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is the number
of days from the Issue Date to the first Semi-Annual Reference Date, using a
360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Reference Dates,
the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium for the Semi-Annual
Reference Date immediately preceding such specified date minus
          (ii) an amount equal to the product of
               (x) the Applicable Change of Control Premium for the immediately
preceding Semi-Annual Reference Date less the Applicable Change of Control
Premium for the immediately following Semi-Annual Reference Date multiplied by
               (y) a fraction, the numerator of which is the number of days from
the immediately preceding Semi-Annual Reference Date to the specified date,
using a 360-day year of twelve 30-day months, and the denominator of which is
180; or
     (4) if the specified date occurs after the last Semi-Annual Reference Date,
the Applicable Change of Control Premium will equal $10.00.
     Within 10 days following any Change of Control, the Issuers shall mail a
notice to each Holder describing the transaction or transactions that constitute
the Change of Control and

A3-7



--------------------------------------------------------------------------------



 



offering to repurchase Notes on the Change of Control Payment Date specified in
such notice, pursuant to the procedures required by the Indenture and described
in such notice.
     (b) If the Company or a Restricted Subsidiary thereof consummates any Asset
Sale, the Issuers may be required to offer to purchase the 10.00% Notes.

8.   Denominations, Transfer, Exchange

     The 10.00% Notes are in registered form without coupons in denominations of
$1,000 and integral multiples of $1,000. The transfer of 10.00% Notes may be
registered and 10.00% Notes may be exchanged as provided in the Indenture. The
Registrar and the Trustee may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents, and the Issuers may require a
Holder to pay any taxes and fees required by law or permitted by the Indenture.
The Issuers need not exchange or register the transfer of any 10.00% Note or
portion of an 10.00% Note selected for redemption or repurchase, except for the
unredeemed or unrepurchased portion of any 10.00% Note being redeemed or
repurchased in part. Also, the Issuers need not exchange or register the
transfer of any 10.00% Notes for a period of 15 days before a selection of
10.00% Notes to be redeemed or repurchased or during the period between a record
date and the corresponding Interest Payment Date.

9.   Persons Deemed Owners

     The registered Holder of an 10.00% Note may be treated as its owner for all
purposes.

10.   Amendment, Supplement and Waiver

     Subject to certain exceptions, the Indenture, the Notes or the Note
Guarantee may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding of
all series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes),
and any existing default or compliance with any provision of the Indenture, the
Notes or the Note Guarantee may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding of all
series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes).
Without the consent of any Holder of a Note, the Issuers, the Parent Guarantor
and the Trustee may amend or supplement the Indenture, the Notes or the Note
Guarantee to cure any ambiguity, defect or inconsistency, to provide for
uncertificated Notes in addition to or in place of certificated Notes, to
provide for or confirm the issuance of Additional Notes, to provide for the
assumption of the Issuers’ or the Parent Guarantor’s obligations to Holders of
Notes of any series in the case of a merger or consolidation or sale of all or
substantially all of the Issuers’ assets, to release any Subsidiary Guarantee in
accordance with the provisions of the Indenture, to make any change that would
provide any additional rights or benefits to the Holders of Notes of any series
or that does not adversely affect the legal rights under the Indenture of any
Holder, or to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the TIA or otherwise as
necessary to comply with applicable law.

A3-8



--------------------------------------------------------------------------------



 



11.   Defaults and Remedies

     Each of the following is an Event of Default: (i) default for 30
consecutive days in the payment when due of interest on the 10.00% Notes,
(ii) default in payment when due of the principal of or premium, if any, on the
10.00% Notes, (iii) failure by the Company or any of its Restricted Subsidiaries
to comply with Sections 4.16 and 5.01 of the Indenture, (iv) failure by the
Company or any of its Restricted Subsidiaries for 30 consecutive days after
written notice thereof has been given to the Issuers by the Trustee or to the
Issuers and the Trustee by the Holders of at least 25% of the principal amount
of all of the series of the Notes to which such failure relates outstanding to
comply with any of their other covenants or agreements in the Indenture,
(v) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is guaranteed by the Company or any of its Restricted Subsidiaries),
whether such Indebtedness or guarantee now exists or is created after the date
of the Indenture, if that default: (a) is caused by a failure to pay at final
stated maturity the principal amount of such Indebtedness prior to the
expiration of the grace period provided in such Indebtedness on the date of such
default (a “Payment Default”); or (b) results in the acceleration of such
Indebtedness prior to its express maturity, and, in each case, the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a Payment Default or the maturity
of which has been so accelerated, aggregates $100 million or more, (vi) failure
by the Company or any of its Restricted Subsidiaries to pay final judgments
which are non-appealable aggregating in excess of $100 million (net of
applicable insurance which has not been denied in writing by the insurer), which
judgments are not paid, discharged or stayed for a period of 60 days, or
(vii) certain events of bankruptcy or insolvency with respect to the Company or
any of its Significant Subsidiaries. In the case of an Event of Default arising
from certain events of bankruptcy or insolvency with respect to the Company, the
Accreted Value of and accrued and unpaid cash interest on all series of
outstanding Notes will become due and payable without further action or notice.
If any other Event of Default occurs and is continuing, the Trustee by notice to
the Issuers or the Holders of at least 25% in principal amount of all of the
series of Notes to which such Event of Default relates may by notice to the
Issuers and the Trustee declare the Accreted Value of and accrued and unpaid
cash interest on such Notes to be due and payable. Holders may not enforce the
Indenture or the Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in aggregate principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power.
The Trustee may withhold from Holders of the Notes of any series notice of any
continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal or interest) if it determines that
withholding notice is in their interest. The Holders of a majority in aggregate
principal amount of all of the series of the Notes to which such Default or
Event of Default relates then outstanding by notice to the Trustee may on behalf
of the Holders of all of the Notes of such series waive any existing Default or
Event of Default and its consequences under the Indenture except a continuing
Default or Event of Default in the payment of interest on, or the principal of,
such Notes. The Issuers are required to deliver to the Trustee annually a
statement regarding compliance with the Indenture. Upon becoming aware of any
Default or Event of Default, the Issuers are required to deliver to the Trustee
a statement specifying such Default or Event of Default.

A3-9



--------------------------------------------------------------------------------



 



12.   Trustee Dealings with Issuers

     The Trustee, in its individual or any other capacity, may make loans to,
accept deposits from, and perform services for the Issuers or their Affiliates,
and may otherwise deal with the Issuers or their Affiliates, as if it were not
the Trustee.

13.   No Recourse Against Others

     A director, officer, employee, incorporator, member or stockholder of
either of the Issuers or the Parent Guarantor, as such, shall not have any
liability for any obligations of the Issuers or the Parent Guarantor under the
Notes, the Indenture, the Note Guarantee or any Registration Rights Agreement or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note and a Note Guarantee waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes and the Note Guarantees.

14.   Governing Law

     THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THIS 10.00% NOTE AND THE INDENTURE WITHOUT GIVING EFFECT TO THE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES
HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
10.00% NOTE.

15.   Authentication

     This 10.00% Note shall not be valid until authenticated by the manual
signature of the Trustee or an authenticating agent.

16.   Abbreviations

     Customary abbreviations may be used in the name of a Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT
(= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).

17.   Additional Rights of Holders of Restricted Global Notes and Restricted
Definitive Notes

     In addition to the rights provided to Holders of Notes under the Indenture,
Holders of Restricted Global Notes and Restricted Definitive Notes shall have
all the rights set forth in the applicable Registration Rights Agreement.

A3-10



--------------------------------------------------------------------------------



 



18.   CUSIP Numbers

     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Issuers have caused CUSIP numbers to be
printed on the Notes and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.
     The Issuers will furnish to any Holder upon written request and without
charge a copy of the Indenture and/or any Registration Rights Agreement.
Requests may be made to:
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive Suite 100
St. Louis, Missouri 63131
Attention: Secretary
Telecopier No.: (314) 965-8793

A3-11



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this 10.00% Note, fill in the form below:
(I) or (we) assign and transfer this 10.00% Note to:
(Insert assignee’s legal name)
(Insert assignee’s soc. sec. or tax I.D. no.)
(Print or type assignee’s name, address and zip code)
and irrevocably appoint
                                                                                                    
to transfer this 10.00% Note on the books of the Issuers. The agent may
substitute another to act for him.
Date:                                                                      Your
Signature:

     
 
  (Sign exactly as your name appears
on the face of this 10.00% Note)

Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A3-12



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
     If you want to elect to have this 10.00% Note purchased by the Issuers
pursuant to Section 4.11 or 4.16 of the Indenture, check the appropriate box
below:
     o Section 4.11
     o Section 4.16
     If you want to elect to have only part of this 10.00% Note purchased by the
Issuers pursuant to Section 4.11 or Section 4.16 of the Indenture, state the
amount you elect to have purchased: $                                        .
Date:
                                                                                                    
Your Signature:

          (Sign exactly as your name appears
on the face of this 10.00% Note)

Tax Identification No.:
Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A3-13



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER RESTRICTED NOTES
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Attention: Chief Financial Officer
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
     Re: CUSIP #                                         
Reference is hereby made to the Indenture, dated as of September 28, 2005 (the
“Indenture”), among CCH I Holdings, LLC (the “Company”), CCH I Holdings Capital
Corp. (“Capital Corp” and, together with the Company, the “Issuers”), Charter
Communications Holdings, LLC, as Parent Guarantor, and The Bank of New York
Trust Company, NA, as Trustee. Capitalized terms used but not defined herein
shall have the meanings set forth in the Indenture.
This certificate relates to $___ principal amount of Notes held in (check
applicable space) ___ book-entry or ___ definitive form by the undersigned.
The undersigned                                          (transferor) (check one
box below):

     
o
  hereby requests the Registrar to deliver in exchange for its beneficial
interest in the Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above), in accordance with Section 2.06 of the
Indenture;

o hereby requests the Trustee to exchange or register the transfer of a Note or
Notes to                                          (transferee).
In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the periods referred to in Rule
144(k) under the Securities Act of 1933, as amended, the undersigned confirms
that such Notes are being transferred in accordance with its terms:
CHECK ONE BOX BELOW:

         
(1)
  o   to the Issuers or any of their subsidiaries; or

A3-14



--------------------------------------------------------------------------------



 



         
(2)
  o   pursuant to an effective registration statement under the Securities Act
of 1933, as amended; or
 
       
(3)
  o   inside the United States to a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act of 1933, as amended) that purchases for
its own account or for the account of a qualified institutional buyer to whom
notice is given that such transfer is being made in reliance on Rule 144A under
the Securities Act of 1933, as amended, in each case pursuant to and in
compliance with Rule 144A thereunder; or
 
       
(4)
  o   outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act of 1933, as amended, in compliance with
Rule 904 thereunder; or
 
       
(5)
  o   to an institutional “accredited investor” (as defined in
Rule 501(a)(1),(2),(3) or (7) under the Securities Act of 1933) that has
furnished to the Trustee a signed letter containing certain representations and
agreements; or
 
       
(6)
  o   in another transaction that does not require registration under the
Securities Act.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.

                Signature

     
Signature Guarantee:
         
 
  (Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended
(“Rule 144A”), and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned’s foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
[Name of Transferee]

        Dated:
NOTICE: To be executed by an executive officer  
 

A3-15



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE5
     The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global Note or Definitive Note for an interest in this Global Note, have been
made:

                              Principal Amount of         Amount of decrease  
Amount of increase   this Global Note   Signature of authorized Date of   in
Principal Amount   in Principal Amount   following such   officer of Trustee or
Exchange   of this Global Note   of this Global Note   decrease (or increase)  
Note Custodian
 
                   

 

5   Should be included only in Notes issued in global form.

A3-16



--------------------------------------------------------------------------------



 



NOTE GUARANTEE
For value received, the undersigned hereby unconditionally guarantees, on a
senior unsecured basis, to the Holder of this 10.00% Note the cash payments in
United States dollars of principal of, premium, if any, and interest on this
10.00% Note in the amounts and at the times when due and interest on the overdue
principal, premium, if any, and interest, if any, of this 10.00% Note, if
lawful, and the payment or performance of all other Obligations of the Issuers
under the Indenture or this 10.00% Note, to the Holder of this 10.00% Note and
the Trustee, in accordance with the Note, Article 11 of the Indenture and this
Note Guarantee, including the terms stated in the Note, the Indenture and this
Note Guarantee. The validity and enforceability of this Note Guarantee shall not
be affected by the fact that it is not affixed to any particular Note.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of September 28, 2005 among CCH I Holdings,
LLC, a Delaware limited liability company, CCH I Holdings Capital Corp., a
Delaware corporation, the undersigned, and The Bank of New York Trust Company,
NA, as trustee (as amended or supplemented, the “Indenture”).
THIS NOTE GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The undersigned hereby agrees to submit
to the jurisdiction of the courts of the State of New York in any action or
proceeding arising out of or relating to this Note Guarantee.
This Note Guarantee is subject to release upon the terms set forth in the
Indenture.

            CHARTER COMMUNICATIONS HOLDINGS, LLC
      By:           Name:           Title:      

A3-17



--------------------------------------------------------------------------------



 



         

EXHIBIT A-4
[Face of 11.75% Note]
CUSIP NO. [_________]
11.75% Senior Accreting Notes due 2014
           No. ___
$[                                        ] Principal Amount at Maturity
     CCH I HOLDINGS, LLC and CCH I HOLDINGS CAPITAL CORP. promise to pay to
                                                                                
or its registered assigns, the principal amount of
                                                                           
      Dollars ($                                                   ) on
April 15, 2014.

     
 
  Interest Payment Dates: May 15 and November 15  
 
  Record Dates: May 1 and November 1

     Subject to Restrictions set forth in this 11.75% Note.
     IN WITNESS WHEREOF, each of CCH I Holdings, LLC and CCH I Holdings Capital
Corp. has caused this instrument to be duly executed.
Dated: [      ]

            CCH I HOLDINGS, LLC
      By:           Name:           Title:        

            CCH I HOLDINGS CAPITAL CORP.
      By:           Name:           Title:        

This is one of the 11.75% Notes referred to in the within-mentioned Indenture:
THE BANK OF NEW YORK TRUST
COMPANY, NA, as Trustee

         
By:
                 
 
       Authorized Signatory    

A4-1



--------------------------------------------------------------------------------



 



[Back of 11.75% Note]
11.75% Senior Accreting Notes due 2014
     THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES
THAT, UNTIL EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE
MEANING OF RULE 903 OF REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE
MADE BY IT TO A U.S. PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
WITHIN THE MEANING OF RULE 902(k) UNDER THE SECURITIES ACT. 1
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. 2
     TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE. 3
     THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE
HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE
COMPANY THAT NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION THEREIN MAY
BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (X) PRIOR TO THE SECOND
 

1   This paragraph should be included only for Regulation S Global Notes.   2  
This paragraph should be included only if the Notes are issued in global form.  
3   This paragraph should be included only if the Notes are issued in global
form.

A4-2



--------------------------------------------------------------------------------



 



ANNIVERSARY OF THE ISSUANCE HEREOF OR (Y) AT ANY TIME BY ANY TRANSFEROR THAT WAS
AN AFFILIATE OF EITHER ISSUER DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH
OFFER, RESALE, PLEDGE OR OTHER TRANSFER, IN EITHER CASE, OTHER THAN (1) TO AN
ISSUER, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT, (3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE TRANSFEROR
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN EACH CASE, TO WHOM NOTICE IS GIVEN THAT THE OFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (4) TO
NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, OR (5) IN ANY OTHER TRANSACTION THAT DOES
NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT, IN EACH CASE, IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND SUBJECT TO THE TRUSTEE OR THE ISSUERS
RECEIVING SUCH CERTIFICATES, LEGAL OPINIONS AND OTHER INSTRUMENTS, IN THE CASE
OF TRANSFERS PURSUANT TO CLAUSES (3), (4) OR (5), AS MAY BE REQUIRED BY THE
INDENTURE. 4
     THIS 11.75% NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO
LATER THAN TEN (10) DAYS AFTER THE ISSUE DATE OF THIS 11.75% NOTE, THE HOLDER OF
THIS 11.75% NOTE MAY REQUEST, AND WILL PROMPTLY BE MADE AVAILABLE UPON SUCH
REQUEST, THE FOLLOWING INFORMATION WITH RESPECT TO THE NOTE: ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. SUCH INFORMATION
WILL BE PROVIDED BY CHIEF FINANCIAL OFFICER, 12405 POWERSCOURT DRIVE, SUITE 100,
ST. LOUIS, MISSOURI 63131.
     Capitalized terms used herein shall have the meanings assigned to them in
the Indenture referred to below unless otherwise indicated.

1.   Accreted Value and Interest

     The Accreted Value of this 11.75% Note is defined as follows: For any
specified date, the amount calculated pursuant to (1), (2), (3) or (4) for each
$1,000 of principal amount of these Notes:
 

4   This paragraph should be removed upon the exchange of Notes for Exchange
Notes in a Registered Exchange Offer or upon the registration of the Notes
pursuant to the terms of a Registration Rights Agreement.

A4-3



--------------------------------------------------------------------------------



 



     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Accrual Date”) the
Accreted Value will equal the amount set forth below for such Semi-Annual
Accrual Date:

              Accreted   Date   Value  
Issue Date
  $ 800.00  
March 31, 2006
  $ 850.00  
September 30, 2006
  $ 900.00  
March 31, 2007
  $ 950.00  
September 30, 2007
  $ 1,000.00  

     (2) if the specified date occurs before the first Semi-Annual Accrual Date,
the Accreted Value will equal the sum of
          (a) the Accreted Value of such series on the Issue Date set forth
above and
          (b) an amount equal to the product of
     (x) the Accreted Value for the first Semi-Annual Accrual Date less the
Accreted Value on the Issue Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Accrual Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Accrual Dates, the
Accreted Value will equal the sum of
          (a) the Accreted Value for the Semi-Annual Accrual Date immediately
preceding such specified date and
          (b) an amount equal to the product of
     (x) the Accreted Value for the immediately following Semi-Annual Accrual
Date less the Accreted Value for the immediately preceding Semi-Annual Accrual
Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Accrual Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Accrual Date,
the Accreted Value will equal $1,000.
     CCH I Holdings, LLC, a Delaware limited liability company (the “Company”),
and CCH I Holdings Capital Corp., a Delaware corporation (“Capital Corp” and,
together with the

A4-4



--------------------------------------------------------------------------------



 



Company, the “Issuers”), promise to pay cash interest on the principal amount of
this 11.75% Note at the rate of 11.75% per annum from May 15, 2006 until
maturity. (Throughout this 11.75% Note, the term “principal amount” refers to
this 11.75% Note’s principal amount at maturity.) The interest rate on the
11.75% Notes is subject to increase pursuant to the provisions of the
Registration Rights Agreement entered into on the Issue Date. The Issuers will
pay interest semi-annually in arrears on May 15 and November 15 of each year
(each an “Interest Payment Date”), or if any such day is not a Business Day, on
the next succeeding Business Day. Interest on the 11.75% Notes will accrue from
and including the most recent date to which interest has been paid or, if no
interest has been paid, from May 15, 2006; provided that if there is no existing
Default in the payment of interest, and if this 11.75% Note is authenticated
between a record date referred to on the face and the next succeeding Interest
Payment Date, interest shall accrue from and including such next succeeding
Interest Payment Date; provided, further, that the first Interest Payment Date
shall be November 15, 2006. The Issuers shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal and premium, if any, from time to time on demand at the rate then in
effect; they shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods) from time to time on demand at
the same rate. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

2.   Method of Payment

     The Issuers shall pay interest on the 11.75% Notes (except defaulted
interest) to the Persons who are registered Holders of 11.75% Notes at the close
of business on the May 1 or November 1 next preceding the Interest Payment Date
(or in the case of the first such payment, on the Issue Date), even if such
Notes are canceled after such record date and on or before such Interest Payment
Date, except as provided in Section 2.12 of the Indenture with respect to
defaulted interest. Payments in respect of the Notes represented by the Global
Notes (including principal, premium, if any, and interest) will be made by wire
transfer of immediately available funds to the accounts specified by the Global
Note holder. With respect to Notes in certificated form, the Issuer will make
all payments of principal, premium, if any, and interest, by wire transfer of
immediately available funds to the accounts specified by the holders thereof or,
if no such account is specified, by mailing a check to each such holder’s
registered address. Such payment shall be in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts.

3.   Paying Agent and Registrar

     Initially, The Bank of New York Trust Company, NA, the Trustee under the
Indenture, will act as Paying Agent and Registrar. The Issuers may change any
Paying Agent or Registrar without notice to any Holder. The Company or any of
its Subsidiaries may act in any such capacity.

4.   Indenture

     The Issuers issued the Notes under an Indenture dated as of September 28,
2005 (the “Indenture”) among the Issuers, the Parent Guarantor and the Trustee.
Capitalized terms not

A4-5



--------------------------------------------------------------------------------



 



otherwise defined herein are used herein as defined in the Indenture. This Note
is part of a series of 11.75% Notes issued under the Indenture. In addition, the
Indenture governs several other series of Notes. References to the “Notes”
include this 11.75% Note and all other 11.75% Notes as well as all other series
of Notes outstanding under the Indenture. The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939, as amended (15 U.S. Code Section 77aaa-77bbbb). The
Notes are subject to all such terms, and Holders are referred to the Indenture
and such Act for a statement of such terms. To the extent any provision of this
11.75% Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling.

5.   Optional Redemption

     The Issuers shall not have the option to redeem the 11.75% Notes pursuant
to this paragraph 5 prior to September 30, 2007. On September 30, 2007 and
thereafter, the Issuers shall have the option to redeem the 11.75% Notes, in
whole or in part, at the applicable redemption price (expressed as percentages
of the principal amount) set forth below plus accrued and unpaid cash interest
thereon, if any, to the applicable redemption date, if redeemed during the
periods indicated below:

          Redemption Date   Percentage
September 30, 2007 until May 14, 2008
    103.917 %
May 15, 2008 until May 14, 2009
    101.958 %
Thereafter
    100.000 %

6.   Mandatory Redemption and Repurchase

     Except as otherwise provided in Paragraph 7 below, the Issuers shall not be
required to make mandatory redemption payments with respect to the 11.75% Notes
or be required to repurchase any of the 11.75% Notes.

7.   Repurchase at Option of Holder

     (a) If there is a Change of Control, the Issuers shall make an offer (a
“Change of Control Offer”) to repurchase all or any part (equal to $1,000 in
principal amount or an integral multiple thereof) of each Holder’s Notes at a
purchase price equal to the sum of (i) 100% of the aggregate Accreted Value
thereof plus (ii) accrued and unpaid cash interest thereon, if any, to the date
of purchase plus (iii) the Applicable Change of Control Premium (such sum, the
“Change of Control Payment”).
     “Applicable Change of Control Premium” is defined to mean for any series of
Notes, for any specified date, the amount calculated pursuant to (1), (2),
(3) or (4) for each $1,000 of principal amount of such Notes:
     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Reference Date”) the
Applicable Change of Control Premium will equal the amount set forth below for
such Semi-Annual Reference Date:

A4-6



--------------------------------------------------------------------------------



 



              Applicable Change of Date   Control Premium
Issue Date
  $ 200.00  
March 31, 2006
  $ 152.50  
September 30, 2006
  $ 105.00  
March 31, 2007
  $ 57.50  
September 30, 2007
  $ 10.00  

     (2) if the specified date occurs before the first Semi-Annual Reference
Date, the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium of such series on the
Issue Date set forth above minus
          (ii) an amount equal to the product of
     (x) the Applicable Change of Control Premium on the Issue Date less the
Applicable Change of Control Premium for the first Semi-Annual Reference Date
multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Reference Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Reference Dates,
the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium for the Semi-Annual
Reference Date immediately preceding such specified date minus
          (ii) an amount equal to the product of
     (x) the Applicable Change of Control Premium for the immediately preceding
Semi-Annual Reference Date less the Applicable Change of Control Premium for the
immediately following Semi-Annual Reference Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Reference Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Reference Date,
the Applicable Change of Control Premium will equal $10.00.
     Within 10 days following any Change of Control, the Issuers shall mail a
notice to each Holder describing the transaction or transactions that constitute
the Change of Control and

A4-7



--------------------------------------------------------------------------------



 



offering to repurchase Notes on the Change of Control Payment Date specified in
such notice, pursuant to the procedures required by the Indenture and described
in such notice.
     (b) If the Company or a Restricted Subsidiary thereof consummates any Asset
Sale, the Issuers may be required to offer to purchase the 11.75% Notes.

8.   Denominations, Transfer, Exchange

     The 11.75% Notes are in registered form without coupons in denominations of
$1,000 and integral multiples of $1,000. The transfer of 11.75% Notes may be
registered and 11.75% Notes may be exchanged as provided in the Indenture. The
Registrar and the Trustee may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents, and the Issuers may require a
Holder to pay any taxes and fees required by law or permitted by the Indenture.
The Issuers need not exchange or register the transfer of any 11.75% Note or
portion of a 11.75% Note selected for redemption or repurchase, except for the
unredeemed or unrepurchased portion of any 11.75% Note being redeemed or
repurchased in part. Also, the Issuers need not exchange or register the
transfer of any 11.75% Notes for a period of 15 days before a selection of
11.75% Notes to be redeemed or repurchased or during the period between a record
date and the corresponding Interest Payment Date.

9.   Persons Deemed Owners

     The registered Holder of a 11.75% Note may be treated as its owner for all
purposes.

10.   Amendment, Supplement and Waiver

     Subject to certain exceptions, the Indenture, the Notes or the Note
Guarantee may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding of
all series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes),
and any existing default or compliance with any provision of the Indenture, the
Notes or the Note Guarantee may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding of all
series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes).
Without the consent of any Holder of a Note, the Issuers, the Parent Guarantor
and the Trustee may amend or supplement the Indenture, the Notes or the Note
Guarantee to cure any ambiguity, defect or inconsistency, to provide for
uncertificated Notes in addition to or in place of certificated Notes, to
provide for or confirm the issuance of Additional Notes, to provide for the
assumption of the Issuers’ or the Parent Guarantor’s obligations to Holders of
Notes of any series in the case of a merger or consolidation or sale of all or
substantially all of the Issuers’ assets, to release any Subsidiary Guarantee in
accordance with the provisions of the Indenture, to make any change that would
provide any additional rights or benefits to the Holders of Notes of any series
or that does not adversely affect the legal rights under the Indenture of any
Holder, or to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the TIA or otherwise as
necessary to comply with applicable law.

A4-8



--------------------------------------------------------------------------------



 



11.   Defaults and Remedies

     Each of the following is an Event of Default: (i) default for 30
consecutive days in the payment when due of interest on the 11.75% Notes,
(ii) default in payment when due of the principal of or premium, if any, on the
11.75% Notes, (iii) failure by the Company or any of its Restricted Subsidiaries
to comply with Sections 4.16 and 5.01 of the Indenture, (iv) failure by the
Company or any of its Restricted Subsidiaries for 30 consecutive days after
written notice thereof has been given to the Issuers by the Trustee or to the
Issuers and the Trustee by the Holders of at least 25% of the principal amount
of all of the series of the Notes to which such failure relates outstanding to
comply with any of their other covenants or agreements in the Indenture,
(v) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is guaranteed by the Company or any of its Restricted Subsidiaries),
whether such Indebtedness or guarantee now exists or is created after the date
of the Indenture, if that default: (a) is caused by a failure to pay at final
stated maturity the principal amount of such Indebtedness prior to the
expiration of the grace period provided in such Indebtedness on the date of such
default (a “Payment Default”); or (b) results in the acceleration of such
Indebtedness prior to its express maturity, and, in each case, the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a Payment Default or the maturity
of which has been so accelerated, aggregates $100 million or more, (vi) failure
by the Company or any of its Restricted Subsidiaries to pay final judgments
which are non-appealable aggregating in excess of $100 million (net of
applicable insurance which has not been denied in writing by the insurer), which
judgments are not paid, discharged or stayed for a period of 60 days, or
(vii) certain events of bankruptcy or insolvency with respect to the Company or
any of its Significant Subsidiaries. In the case of an Event of Default arising
from certain events of bankruptcy or insolvency with respect to the Company, the
Accreted Value of and accrued and unpaid cash interest on all series of
outstanding Notes will become due and payable without further action or notice.
If any other Event of Default occurs and is continuing, the Trustee by notice to
the Issuers or the Holders of at least 25% in principal amount of all of the
series of Notes to which such Event of Default relates may by notice to the
Issuers and the Trustee declare the Accreted Value of and accrued and unpaid
cash interest on such Notes to be due and payable. Holders may not enforce the
Indenture or the Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in aggregate principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power.
The Trustee may withhold from Holders of the Notes of any series notice of any
continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal or interest) if it determines that
withholding notice is in their interest. The Holders of a majority in aggregate
principal amount of all of the series of the Notes to which such Default or
Event of Default relates then outstanding by notice to the Trustee may on behalf
of the Holders of all of the Notes of such series waive any existing Default or
Event of Default and its consequences under the Indenture except a continuing
Default or Event of Default in the payment of interest on, or the principal of,
such Notes. The Issuers are required to deliver to the Trustee annually a
statement regarding compliance with the Indenture. Upon becoming aware of any
Default or Event of Default, the Issuers are required to deliver to the Trustee
a statement specifying such Default or Event of Default.

A4-9



--------------------------------------------------------------------------------



 



12.   Trustee Dealings with Issuers

     The Trustee, in its individual or any other capacity, may make loans to,
accept deposits from, and perform services for the Issuers or their Affiliates,
and may otherwise deal with the Issuers or their Affiliates, as if it were not
the Trustee.

13.   No Recourse Against Others

     A director, officer, employee, incorporator, member or stockholder of
either of the Issuers or the Parent Guarantor, as such, shall not have any
liability for any obligations of the Issuers or the Parent Guarantor under the
Notes, the Indenture, the Note Guarantee or any Registration Rights Agreement or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note and a Note Guarantee waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes and the Note Guarantees.

14.   Governing Law

     THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THIS 11.75% NOTE AND THE INDENTURE WITHOUT GIVING EFFECT TO THE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES
HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
11.75% NOTE.

15.   Authentication

     This 11.75% Note shall not be valid until authenticated by the manual
signature of the Trustee or an authenticating agent.

16.   Abbreviations

     Customary abbreviations may be used in the name of a Holder or an assignee,
such as: TEN COM (= tenants in common),
TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common),
CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors Act).

17.   Additional Rights of Holders of Restricted Global Notes and Restricted
Definitive Notes

     In addition to the rights provided to Holders of Notes under the Indenture,
Holders of Restricted Global Notes and Restricted Definitive Notes shall have
all the rights set forth in the applicable Registration Rights Agreement.

A4-10



--------------------------------------------------------------------------------



 



18.   CUSIP Numbers

     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Issuers have caused CUSIP numbers to be
printed on the Notes and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.
     The Issuers will furnish to any Holder upon written request and without
charge a copy of the Indenture and/or any Registration Rights Agreement.
Requests may be made to:
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive Suite 100
St. Louis, Missouri 63131
Attention: Secretary
Telecopier No.: (314) 965-8793

A4-11



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this 11.75% Note, fill in the form below:
(I) or (we) assign and transfer this 11.75% Note to:
(Insert assignee’s legal name)
(Insert assignee’s soc. sec. or tax I.D. no.)
(Print or type assignee’s name, address and zip code)
and irrevocably appoint                                                       
                                                                    to transfer
this 11.75% Note on the books of the Issuers. The agent may substitute another
to act for him.

             
Date:
      Your Signature:                  
 
          (Sign exactly as your name appears on the face of this 11.75% Note)

Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A4-12



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
     If you want to elect to have this 11.75% Note purchased by the Issuers
pursuant to Section 4.11 or 4.16 of the Indenture, check the appropriate box
below:
o Section 4.11
o Section 4.16
     If you want to elect to have only part of this 11.75% Note purchased by the
Issuers pursuant to Section 4.11 or Section 4.16 of the Indenture, state the
amount you elect to have purchased: $                                        .

             
Date:
      Your Signature:                  
 
          (Sign exactly as your name appears on the face of this 11.75% Note)

Tax Identification No.:
Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A4-13



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER RESTRICTED NOTES
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Attention: Chief Financial Officer
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602

Attention: Corporate Trust Department
     Re: CUSIP #                                         
Reference is hereby made to the Indenture, dated as of September 28, 2005 (the
“Indenture”), among CCH I Holdings, LLC (the “Company”), CCH I Holdings Capital
Corp. (“Capital Corp” and, together with the Company, the “Issuers”), Charter
Communications Holdings, LLC, as Parent Guarantor, and The Bank of New York
Trust Company, NA, as Trustee. Capitalized terms used but not defined herein
shall have the meanings set forth in the Indenture.
This certificate relates to $___ principal amount of Notes held in (check
applicable space) ___ book-entry or ___ definitive form by the undersigned.
The undersigned                                          (transferor) (check one
box below):

     
o
  hereby requests the Registrar to deliver in exchange for its beneficial
interest in the Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above), in accordance with Section 2.06 of the
Indenture;

o      hereby requests the Trustee to exchange or register the transfer of a
Note or Notes to                                          (transferee).
In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the periods referred to in Rule
144(k) under the Securities Act of 1933, as amended, the undersigned confirms
that such Notes are being transferred in accordance with its terms:
CHECK ONE BOX BELOW:

         
(1)
  o   to the Issuers or any of their subsidiaries; or

A4-14



--------------------------------------------------------------------------------



 



         
(2)
  o   pursuant to an effective registration statement under the Securities Act
of 1933, as amended; or
 
       
(3)
  o   inside the United States to a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act of 1933, as amended) that purchases for
its own account or for the account of a qualified institutional buyer to whom
notice is given that such transfer is being made in reliance on Rule 144A under
the Securities Act of 1933, as amended, in each case pursuant to and in
compliance with Rule 144A thereunder; or
 
       
(4)
  o   outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act of 1933, as amended, in compliance with
Rule 904 thereunder; or
 
       
(5)
  o   to an institutional “accredited investor” (as defined in
Rule 501(a)(1),(2),(3) or (7) under the Securities Act of 1933) that has
furnished to the Trustee a signed letter containing certain representations and
agreements; or
 
       
(6)
  o   in another transaction that does not require registration under the
Securities Act.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.

                Signature

     
Signature Guarantee:
         
 
  (Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended
(“Rule 144A”), and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned’s foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
[Name of Transferee]

    Dated:
NOTICE: To be executed by an executive officer  
 

A4-15



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE5
     The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global Note or Definitive Note for an interest in this Global Note, have been
made:

                              Principal Amount of         Amount of decrease  
Amount of increase   this Global Note   Signature of authorized Date of   in
Principal Amount   in Principal Amount   following such   officer of Trustee or
Exchange   of this Global Note   of this Global Note   decrease (or increase)  
Note Custodian    
 
               

 

5   Should be included only in Notes issued in global form.

A4-16



--------------------------------------------------------------------------------



 



NOTE GUARANTEE
For value received, the undersigned hereby unconditionally guarantees, on a
senior unsecured basis, to the Holder of this 11.75% Note the cash payments in
United States dollars of principal of, premium, if any, and interest on this
11.75% Note in the amounts and at the times when due and interest on the overdue
principal, premium, if any, and interest, if any, of this 11.75% Note, if
lawful, and the payment or performance of all other Obligations of the Issuers
under the Indenture or this 11.75% Note, to the Holder of this 11.75% Note and
the Trustee, in accordance with the Note, Article 11 of the Indenture and this
Note Guarantee, including the terms stated in the Note, the Indenture and this
Note Guarantee. The validity and enforceability of this Note Guarantee shall not
be affected by the fact that it is not affixed to any particular Note.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of September 28, 2005 among CCH I Holdings,
LLC, a Delaware limited liability company, CCH I Holdings Capital Corp., a
Delaware corporation, the undersigned, and The Bank of New York Trust Company,
NA, as trustee (as amended or supplemented, the “Indenture”).
THIS NOTE GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The undersigned hereby agrees to submit
to the jurisdiction of the courts of the State of New York in any action or
proceeding arising out of or relating to this Note Guarantee.
This Note Guarantee is subject to release upon the terms set forth in the
Indenture.

            CHARTER COMMUNICATIONS HOLDINGS, LLC
      By:           Name:           Title:        

A4-17



--------------------------------------------------------------------------------



 



EXHIBIT A-5
[Face of 13.50% Note]
CUSIP NO. [                              ]
13.50% Senior Accreting Notes due 2014
No.                     
$[                                             ] Principal Amount at Maturity
     CCH I HOLDINGS, LLC and CCH I HOLDINGS CAPITAL CORP. promise to pay to
                                                                       or its
registered assigns, the principal amount of
                                                                  Dollars
($                                   ) on January 15, 2014.
Interest Payment Dates: January 15 and July 15
Record Dates: January 1 and July 1
     Subject to Restrictions set forth in this 13.50% Note.
     IN WITNESS WHEREOF, each of CCH I Holdings, LLC and CCH I Holdings Capital
Corp. has caused this instrument to be duly executed.
Dated: [           ]

                  CCH I HOLDINGS, LLC
 
           
 
  By:        
 
     
 
   
 
      Name:
Title:    
 
                CCH I HOLDINGS CAPITAL CORP.
 
           
 
  By:        
 
     
 
   
 
      Name:
Title:    

This is one of the 13.50% Notes referred to in the within-mentioned Indenture:
THE BANK OF NEW YORK TRUST
COMPANY, NA, as Trustee

         
By:
       
 
 
 
Authorized Signatory    

A5-1



--------------------------------------------------------------------------------



 



[Back of 13.50% Note]
13.50% Senior Accreting Notes due 2014
     THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES
THAT, UNTIL EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE
MEANING OF RULE 903 OF REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE
MADE BY IT TO A U.S. PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
WITHIN THE MEANING OF RULE 902(k) UNDER THE SECURITIES ACT. 1
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. 2
     TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE. 3
     THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE
HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE
COMPANY THAT NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION THEREIN MAY
BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (X) PRIOR TO THE SECOND
 

1   This paragraph should be included only for Regulation S Global Notes.   2  
This paragraph should be included only if the Notes are issued in global form.  
3   This paragraph should be included only if the Notes are issued in global
form.

A5-2



--------------------------------------------------------------------------------



 



ANNIVERSARY OF THE ISSUANCE HEREOF OR (Y) AT ANY TIME BY ANY TRANSFEROR THAT WAS
AN AFFILIATE OF EITHER ISSUER DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH
OFFER, RESALE, PLEDGE OR OTHER TRANSFER, IN EITHER CASE, OTHER THAN (1) TO AN
ISSUER, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT, (3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE TRANSFEROR
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN EACH CASE, TO WHOM NOTICE IS GIVEN THAT THE OFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (4) TO
NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, OR (5) IN ANY OTHER TRANSACTION THAT DOES
NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT, IN EACH CASE, IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND SUBJECT TO THE TRUSTEE OR THE ISSUERS
RECEIVING SUCH CERTIFICATES, LEGAL OPINIONS AND OTHER INSTRUMENTS, IN THE CASE
OF TRANSFERS PURSUANT TO CLAUSES (3), (4) OR (5), AS MAY BE REQUIRED BY THE
INDENTURE. 4
     THIS 13.50% NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO
LATER THAN TEN (10) DAYS AFTER THE ISSUE DATE OF THIS 13.50% NOTE, THE HOLDER OF
THIS 13.50% NOTE MAY REQUEST, AND WILL PROMPTLY BE MADE AVAILABLE UPON SUCH
REQUEST, THE FOLLOWING INFORMATION WITH RESPECT TO THE NOTE: ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. SUCH INFORMATION
WILL BE PROVIDED BY CHIEF FINANCIAL OFFICER, 12405 POWERSCOURT DRIVE, SUITE 100,
ST. LOUIS, MISSOURI 63131.
     Capitalized terms used herein shall have the meanings assigned to them in
the Indenture referred to below unless otherwise indicated.

1.   Accreted Value and Interest

     The Accreted Value of this 13.50% Note is defined as follows: For any
specified date, the amount calculated pursuant to (1), (2), (3) or (4) for each
$1,000 of principal amount of these Notes:
 

4   This paragraph should be removed upon the exchange of Notes for Exchange
Notes in a Registered Exchange Offer or upon the registration of the Notes
pursuant to the terms of a Registration Rights Agreement.

A5-3



--------------------------------------------------------------------------------



 



     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Accrual Date”) the
Accreted Value will equal the amount set forth below for such Semi-Annual
Accrual Date:

              Accreted   Date   Value  
Issue Date
  $ 800.00  
March 31, 2006
  $ 850.00  
September 30, 2006
  $ 900.00  
March 31, 2007
  $ 950.00  
September 30, 2007
  $ 1,000.00  

     (2) if the specified date occurs before the first Semi-Annual Accrual Date,
the Accreted Value will equal the sum of

  (a)   the Accreted Value of such series on the Issue Date set forth above and
    (b)   an amount equal to the product of

     (x) the Accreted Value for the first Semi-Annual Accrual Date less the
Accreted Value on the Issue Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Accrual Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Accrual Dates, the
Accreted Value will equal the sum of

  (a)   the Accreted Value for the Semi-Annual Accrual Date immediately
preceding such specified date and     (b)   an amount equal to the product of

     (x) the Accreted Value for the immediately following Semi-Annual Accrual
Date less the Accreted Value for the immediately preceding Semi-Annual Accrual
Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Accrual Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Accrual Date,
the Accreted Value will equal $1,000.
     CCH I Holdings, LLC, a Delaware limited liability company (the “Company”),
and CCH I Holdings Capital Corp., a Delaware corporation (“Capital Corp” and,
together with the

A5-4



--------------------------------------------------------------------------------



 



Company, the “Issuers”), promise to pay cash interest on the principal amount of
this 13.50% Note at the rate of 13.50% per annum from January 15, 2006 until
maturity. (Throughout this 13.50% Note, the term “principal amount” refers to
this 13.50% Note’s principal amount at maturity.) The interest rate on the
13.50% Notes is subject to increase pursuant to the provisions of the
Registration Rights Agreement entered into on the Issue Date. The Issuers will
pay interest semi-annually in arrears on January 15 and July 15 of each year
(each an “Interest Payment Date”), or if any such day is not a Business Day, on
the next succeeding Business Day. Interest on the 13.50% Notes will accrue from
and including the most recent date to which interest has been paid or, if no
interest has been paid, from January 15, 2006; provided that if there is no
existing Default in the payment of interest, and if this 13.50% Note is
authenticated between a record date referred to on the face and the next
succeeding Interest Payment Date, interest shall accrue from and including such
next succeeding Interest Payment Date; provided, further, that the first
Interest Payment Date shall be July 15, 2006. The Issuers shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand at the rate
then in effect; they shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods) from time to time on demand at
the same rate. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

2.   Method of Payment

     The Issuers shall pay interest on the 13.50% Notes (except defaulted
interest) to the Persons who are registered Holders of 13.50% Notes at the close
of business on the January 1 or July 1 next preceding the Interest Payment Date,
even if such Notes are canceled after such record date and on or before such
Interest Payment Date, except as provided in Section 2.12 of the Indenture with
respect to defaulted interest. Payments in respect of the Notes represented by
the Global Notes (including principal, premium, if any, and interest) will be
made by wire transfer of immediately available funds to the accounts specified
by the Global Note holder. With respect to Notes in certificated form, the
Issuer will make all payments of principal, premium, if any, and interest, by
wire transfer of immediately available funds to the accounts specified by the
holders thereof or, if no such account is specified, by mailing a check to each
such holder’s registered address. Such payment shall be in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.

3.   Paying Agent and Registrar

     Initially, The Bank of New York Trust Company, NA, the Trustee under the
Indenture, will act as Paying Agent and Registrar. The Issuers may change any
Paying Agent or Registrar without notice to any Holder. The Company or any of
its Subsidiaries may act in any such capacity.

4.   Indenture

     The Issuers issued the Notes under an Indenture dated as of September 28,
2005 (the “Indenture”) among the Issuers, the Parent Guarantor and the Trustee.
Capitalized terms not

A5-5



--------------------------------------------------------------------------------



 



otherwise defined herein are used herein as defined in the Indenture. This Note
is part of a series of 13.50% Notes issued under the Indenture. In addition, the
Indenture governs several other series of Notes. References to the “Notes”
include this 13.50% Note and all other 13.50% Notes as well as all other series
of Notes outstanding under the Indenture. The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939, as amended (15 U.S. Code Section 77aaa-77bbbb). The
Notes are subject to all such terms, and Holders are referred to the Indenture
and such Act for a statement of such terms. To the extent any provision of this
13.50% Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling.

5.   Optional Redemption

     The Issuers shall not have the option to redeem the 13.50% Notes pursuant
to this paragraph 5 prior to September 30, 2007. On September 30, 2007 and
thereafter, the Issuers shall have the option to redeem the 13.50% Notes, in
whole or in part, at the applicable redemption prices (expressed as percentages
of the principal amount) set forth below plus accrued and unpaid cash interest
thereon, if any, to the applicable redemption date, if redeemed during the
periods indicated below:

          Redemption Date   Percentage
September 30, 2007 until January 14, 2008
    104.500 %
January 15, 2008 until January 14, 2009
    102.250 %
Thereafter
    100.000 %

6.   Mandatory Redemption and Repurchase

     Except as otherwise provided in Paragraph 7 below, the Issuers shall not be
required to make mandatory redemption payments with respect to the 13.50% Notes
or be required to repurchase any of the 13.50% Notes.

7.   Repurchase at Option of Holder

     (a) If there is a Change of Control, the Issuers shall make an offer (a
“Change of Control Offer”) to repurchase all or any part (equal to $1,000 in
principal amount or an integral multiple thereof) of each Holder’s Notes at a
purchase price equal to the sum of (i) 100% of the aggregate Accreted Value
thereof plus (ii) accrued and unpaid cash interest thereon, if any, to the date
of purchase plus (iii) the Applicable Change of Control Premium (such sum, the
“Change of Control Payment”).
     “Applicable Change of Control Premium” is defined to mean for any series of
Notes, for any specified date, the amount calculated pursuant to (1), (2),
(3) or (4) for each $1,000 of principal amount of such Notes:
     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Reference Date”) the
Applicable Change of Control Premium will equal the amount set forth below for
such Semi-Annual Reference Date:

A5-6



--------------------------------------------------------------------------------



 



          Applicable Change of Date   Control Premium
Issue Date
  $200.00
March 31, 2006
  $152.50
September 30, 2006
  $105.00
March 31, 2007
  $  57.50
September 30, 2007
  $  10.00

     (2) if the specified date occurs before the first Semi-Annual Reference
Date, the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium of such series on the
Issue Date set forth above minus
          (ii) an amount equal to the product of
     (x) the Applicable Change of Control Premium on the Issue Date less the
Applicable Change of Control Premium for the first Semi-Annual Reference Date
multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Reference Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Reference Dates,
the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium for the Semi-Annual
Reference Date immediately preceding such specified date minus
          (ii) an amount equal to the product of
     (x) the Applicable Change of Control Premium for the immediately preceding
Semi-Annual Reference Date less the Applicable Change of Control Premium for the
immediately following Semi-Annual Reference Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Reference Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Reference Date,
the Applicable Change of Control Premium will equal $10.00.
     Within 10 days following any Change of Control, the Issuers shall mail a
notice to each Holder describing the transaction or transactions that constitute
the Change of Control and

A5-7



--------------------------------------------------------------------------------



 



offering to repurchase Notes on the Change of Control Payment Date specified in
such notice, pursuant to the procedures required by the Indenture and described
in such notice.
     (b) If the Company or a Restricted Subsidiary thereof consummates any Asset
Sale, the Issuers may be required to offer to purchase the 13.50% Notes.

8.   Denominations, Transfer, Exchange

     The 13.50% Notes are in registered form without coupons in denominations of
$1,000 and integral multiples of $1,000. The transfer of 13.50% Notes may be
registered and 13.50% Notes may be exchanged as provided in the Indenture. The
Registrar and the Trustee may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents, and the Issuers may require a
Holder to pay any taxes and fees required by law or permitted by the Indenture.
The Issuers need not exchange or register the transfer of any 13.50% Note or
portion of a 13.50% Note selected for redemption or repurchase, except for the
unredeemed or unrepurchased portion of any 13.50% Note being redeemed or
repurchased in part. Also, the Issuers need not exchange or register the
transfer of any 13.50% Notes for a period of 15 days before a selection of
13.50% Notes to be redeemed or repurchased or during the period between a record
date and the corresponding Interest Payment Date.

9.   Persons Deemed Owners

     The registered Holder of a 13.50% Note may be treated as its owner for all
purposes.

10.   Amendment, Supplement and Waiver

     Subject to certain exceptions, the Indenture, the Notes or the Note
Guarantee may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding of
all series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes),
and any existing default or compliance with any provision of the Indenture, the
Notes or the Note Guarantee may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding of all
series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes).
Without the consent of any Holder of a Note, the Issuers, the Parent Guarantor
and the Trustee may amend or supplement the Indenture, the Notes or the Note
Guarantee to cure any ambiguity, defect or inconsistency, to provide for
uncertificated Notes in addition to or in place of certificated Notes, to
provide for or confirm the issuance of Additional Notes, to provide for the
assumption of the Issuers’ or the Parent Guarantor’s obligations to Holders of
Notes of any series in the case of a merger or consolidation or sale of all or
substantially all of the Issuers’ assets, to release any Subsidiary Guarantee in
accordance with the provisions of the Indenture, to make any change that would
provide any additional rights or benefits to the Holders of Notes of any series
or that does not adversely affect the legal rights under the Indenture of any
Holder, or to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the TIA or otherwise as
necessary to comply with applicable law.

A5-8



--------------------------------------------------------------------------------



 



11.   Defaults and Remedies

     Each of the following is an Event of Default: (i) default for 30
consecutive days in the payment when due of interest on the 13.50% Notes,
(ii) default in payment when due of the principal of or premium, if any, on the
13.50% Notes, (iii) failure by the Company or any of its Restricted Subsidiaries
to comply with Sections 4.16 and 5.01 of the Indenture, (iv) failure by the
Company or any of its Restricted Subsidiaries for 30 consecutive days after
written notice thereof has been given to the Issuers by the Trustee or to the
Issuers and the Trustee by the Holders of at least 25% of the principal amount
of all of the series of the Notes to which such failure relates outstanding to
comply with any of their other covenants or agreements in the Indenture,
(v) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is guaranteed by the Company or any of its Restricted Subsidiaries),
whether such Indebtedness or guarantee now exists or is created after the date
of the Indenture, if that default: (a) is caused by a failure to pay at final
stated maturity the principal amount of such Indebtedness prior to the
expiration of the grace period provided in such Indebtedness on the date of such
default (a “Payment Default”); or (b) results in the acceleration of such
Indebtedness prior to its express maturity, and, in each case, the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a Payment Default or the maturity
of which has been so accelerated, aggregates $100 million or more, (vi) failure
by the Company or any of its Restricted Subsidiaries to pay final judgments
which are non-appealable aggregating in excess of $100 million (net of
applicable insurance which has not been denied in writing by the insurer), which
judgments are not paid, discharged or stayed for a period of 60 days, or
(vii) certain events of bankruptcy or insolvency with respect to the Company or
any of its Significant Subsidiaries. In the case of an Event of Default arising
from certain events of bankruptcy or insolvency with respect to the Company, the
Accreted Value of and accrued and unpaid cash interest on all series of
outstanding Notes will become due and payable without further action or notice.
If any other Event of Default occurs and is continuing, the Trustee by notice to
the Issuers or the Holders of at least 25% in principal amount of all of the
series of Notes to which such Event of Default relates may by notice to the
Issuers and the Trustee declare the Accreted Value of and accrued and unpaid
cash interest on such Notes to be due and payable. Holders may not enforce the
Indenture or the Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in aggregate principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power.
The Trustee may withhold from Holders of the Notes of any series notice of any
continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal or interest) if it determines that
withholding notice is in their interest. The Holders of a majority in aggregate
principal amount of all of the series of the Notes to which such Default or
Event of Default relates then outstanding by notice to the Trustee may on behalf
of the Holders of all of the Notes of such series waive any existing Default or
Event of Default and its consequences under the Indenture except a continuing
Default or Event of Default in the payment of interest on, or the principal of,
such Notes. The Issuers are required to deliver to the Trustee annually a
statement regarding compliance with the Indenture. Upon becoming aware of any
Default or Event of Default, the Issuers are required to deliver to the Trustee
a statement specifying such Default or Event of Default.

A5-9



--------------------------------------------------------------------------------



 



12.   Trustee Dealings with Issuers

     The Trustee, in its individual or any other capacity, may make loans to,
accept deposits from, and perform services for the Issuers or their Affiliates,
and may otherwise deal with the Issuers or their Affiliates, as if it were not
the Trustee.

13.   No Recourse Against Others

     A director, officer, employee, incorporator, member or stockholder of
either of the Issuers or the Parent Guarantor, as such, shall not have any
liability for any obligations of the Issuers or the Parent Guarantor under the
Notes, the Indenture, the Note Guarantee or any Registration Rights Agreement or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note and a Note Guarantee waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes and the Note Guarantees.

14.   Governing Law

     THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THIS 13.50% NOTE AND THE INDENTURE WITHOUT GIVING EFFECT TO THE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES
HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
13.50% NOTE.

15.   Authentication

     This 13.50% Note shall not be valid until authenticated by the manual
signature of the Trustee or an authenticating agent.

16.   Abbreviations

     Customary abbreviations may be used in the name of a Holder or an assignee,
such as: TEN COM (= tenants in common),
TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common),
CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors Act).

17.   Additional Rights of Holders of Restricted Global Notes and Restricted
Definitive Notes

     In addition to the rights provided to Holders of Notes under the Indenture,
Holders of Restricted Global Notes and Restricted Definitive Notes shall have
all the rights set forth in the applicable Registration Rights Agreement.

A5-10



--------------------------------------------------------------------------------



 



18.   CUSIP Numbers

     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Issuers have caused CUSIP numbers to be
printed on the Notes and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.
     The Issuers will furnish to any Holder upon written request and without
charge a copy of the Indenture and/or any Registration Rights Agreement.
Requests may be made to:
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive Suite 100
St. Louis, Missouri 63131
Attention: Secretary
Telecopier No.: (314) 965-8793

A5-11



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this 13.50% Note, fill in the form below:
(I) or (we) assign and transfer this 13.50% Note to:
(Insert assignee’s legal name)
(Insert assignee’s soc. sec. or tax I.D. no.)
(Print or type assignee’s name, address and zip code)
and irrevocably appoint ___ to transfer this 13.50% Note on the books of the
Issuers. The agent may substitute another to act for him.
Date:                                                        our Signature:

     
 
  (Sign exactly as your name appears
 
  on the face of this 13.50% Note)

Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A5-12



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
     If you want to elect to have this 13.50% Note purchased by the Issuers
pursuant to Section 4.11 or 4.16 of the Indenture, check the appropriate box
below:
     o Section 4.11

     o Section 4.16
     If you want to elect to have only part of this 13.50% Note purchased by the
Issuers pursuant to Section 4.11 or Section 4.16 of the Indenture, state the
amount you elect to have purchased: $                               .
Date:                                                             Your
Signature:

     
 
  (Sign exactly as your name appears
 
  on the face of this 13.50% Note)

Tax Identification No.:
Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A5-13



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER RESTRICTED NOTES
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Attention: Chief Financial Officer
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department

     
 
  Re: CUSIP #                                         

Reference is hereby made to the Indenture, dated as of September 28, 2005 (the
“Indenture”), among CCH I Holdings, LLC (the “Company”), CCH I Holdings Capital
Corp. (“Capital Corp” and, together with the Company, the “Issuers”), Charter
Communications Holdings, LLC, as Parent Guarantor, and The Bank of New York
Trust Company, NA, as Trustee. Capitalized terms used but not defined herein
shall have the meanings set forth in the Indenture.
This certificate relates to $                                         principal
amount of Notes held in (check applicable space)                      book-entry
or                      definitive form by the undersigned.
The undersigned ___ (transferor) (check one box below):

o   hereby requests the Registrar to deliver in exchange for its beneficial
interest in the Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above), in accordance with Section 2.06 of the
Indenture;   o   hereby requests the Trustee to exchange or register the
transfer of a Note or Notes to                                         
(transferee).

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the periods referred to in Rule
144(k) under the Securities Act of 1933, as amended, the undersigned confirms
that such Notes are being transferred in accordance with its terms:
CHECK ONE BOX BELOW:

         
(1)
  o   to the Issuers or any of their subsidiaries; or

A5-14



--------------------------------------------------------------------------------



 



         
(2)
  o   pursuant to an effective registration statement under the Securities Act
of 1933, as amended; or  
(3)
  o   inside the United States to a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act of 1933, as amended) that purchases for
its own account or for the account of a qualified institutional buyer to whom
notice is given that such transfer is being made in reliance on Rule 144A under
the Securities Act of 1933, as amended, in each case pursuant to and in
compliance with Rule 144A thereunder; or  
(4)
  o   outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act of 1933, as amended, in compliance with
Rule 904 thereunder; or  
(5)
  o   to an institutional “accredited investor” (as defined in
Rule 501(a)(1),(2),(3) or (7) under the Securities Act of 1933) that has
furnished to the Trustee a signed letter containing certain representations and
agreements; or  
(6)
  o   in another transaction that does not require registration under the
Securities Act.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.

     
 
  Signature

     
Signature Guarantee:
   
 
   
 
  (Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended
(“Rule 144A”), and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned’s foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
[Name of Transferee]
Dated:                                                             
                          
                                                            
NOTICE: To be executed by an executive officer

A5-15



--------------------------------------------------------------------------------



 




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE5
     The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global Note or Definitive Note for an interest in this Global Note, have been
made:

                  Principal Amount of           Amount of decrease     Amount of
increase     this Global Note     Signature of authorized Date of   in Principal
Amount     in Principal Amount     following such     officer of Trustee or
Exchange   of this Global Note     of this Global Note     decrease (or
increase)     Note Custodian    

 

5   Should be included only in Notes issued in global form.

A5-16



--------------------------------------------------------------------------------



 



NOTE GUARANTEE
For value received, the undersigned hereby unconditionally guarantees, on a
senior unsecured basis, to the Holder of this 13.50% Note the cash payments in
United States dollars of principal of, premium, if any, and interest on this
13.50% Note in the amounts and at the times when due and interest on the overdue
principal, premium, if any, and interest, if any, of this 13.50% Note, if
lawful, and the payment or performance of all other Obligations of the Issuers
under the Indenture or this 13.50% Note, to the Holder of this 13.50% Note and
the Trustee, in accordance with the Note, Article 11 of the Indenture and this
Note Guarantee, including the terms stated in the Note, the Indenture and this
Note Guarantee. The validity and enforceability of this Note Guarantee shall not
be affected by the fact that it is not affixed to any particular Note.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of September 28, 2005 among CCH I Holdings,
LLC, a Delaware limited liability company, CCH I Holdings Capital Corp., a
Delaware corporation, the undersigned, and The Bank of New York Trust Company,
NA, as trustee (as amended or supplemented, the “Indenture”).
THIS NOTE GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The undersigned hereby agrees to submit
to the jurisdiction of the courts of the State of New York in any action or
proceeding arising out of or relating to this Note Guarantee.
This Note Guarantee is subject to release upon the terms set forth in the
Indenture.

              CHARTER COMMUNICATIONS HOLDINGS, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

A5-17



--------------------------------------------------------------------------------



 



EXHIBIT A-6
[Face of 12.125% Note]
CUSIP NO. [                                        ]
12.125% Senior Accreting Notes due 2015
No.                     
$[                                        ] Principal Amount at Maturity
     CCH I HOLDINGS, LLC and CCH I HOLDINGS CAPITAL CORP. promise to pay to
                                                                                
or its registered assigns, the principal amount of
                                                                    
                                 Dollars
($                                           ) on January 15, 2015.

     
 
  Interest Payment Dates: January 15 and July 15
 
   
 
  Record Dates: January 1 and July 1

     Subject to Restrictions set forth in this 12.125% Note.
     IN WITNESS WHEREOF, each of CCH I Holdings, LLC and CCH I Holdings Capital
Corp. has caused this instrument to be duly executed.
Dated: [     ]

                  CCH I HOLDINGS, LLC
 
           
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:    
 
                CCH I HOLDINGS CAPITAL CORP.
 
           
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:    

This is one of the 12.125% Notes referred to in the within-mentioned Indenture:
THE BANK OF NEW YORK TRUST
COMPANY, NA, as Trustee

         
By:
       
 
 
 
Authorized Signatory    

A6-1



--------------------------------------------------------------------------------



 



[Back of 12.125% Note]
12.125% Senior Accreting Notes due 2015
     THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES
THAT, UNTIL EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE
MEANING OF RULE 903 OF REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE
MADE BY IT TO A U.S. PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
WITHIN THE MEANING OF RULE 902(k) UNDER THE SECURITIES ACT.1
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.2
     TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE.3
     THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE
HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE
COMPANY THAT NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION THEREIN MAY
BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (X) PRIOR TO THE SECOND
 

1   This paragraph should be included only for Regulation S Global Notes.   2  
This paragraph should be included only if the Notes are issued in global form.  
3   This paragraph should be included only if the Notes are issued in global
form.

A6-2



--------------------------------------------------------------------------------



 



ANNIVERSARY OF THE ISSUANCE HEREOF OR (Y) AT ANY TIME BY ANY TRANSFEROR THAT WAS
AN AFFILIATE OF EITHER ISSUER DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH
OFFER, RESALE, PLEDGE OR OTHER TRANSFER, IN EITHER CASE, OTHER THAN (1) TO AN
ISSUER, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT, (3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE TRANSFEROR
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN EACH CASE, TO WHOM NOTICE IS GIVEN THAT THE OFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (4) TO
NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, OR (5) IN ANY OTHER TRANSACTION THAT DOES
NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT, IN EACH CASE, IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND SUBJECT TO THE TRUSTEE OR THE ISSUERS
RECEIVING SUCH CERTIFICATES, LEGAL OPINIONS AND OTHER INSTRUMENTS, IN THE CASE
OF TRANSFERS PURSUANT TO CLAUSES (3), (4) OR (5), AS MAY BE REQUIRED BY THE
INDENTURE. 4
     THIS 12.125% NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO
LATER THAN TEN (10) DAYS AFTER THE ISSUE DATE OF THIS 12.125% NOTE, THE HOLDER
OF THIS 12.125% NOTE MAY REQUEST, AND WILL PROMPTLY BE MADE AVAILABLE UPON SUCH
REQUEST, THE FOLLOWING INFORMATION WITH RESPECT TO THE NOTE: ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. SUCH INFORMATION
WILL BE PROVIDED BY CHIEF FINANCIAL OFFICER, 12405 POWERSCOURT DRIVE, SUITE 100,
ST. LOUIS, MISSOURI 63131.
     Capitalized terms used herein shall have the meanings assigned to them in
the Indenture referred to below unless otherwise indicated.
1. Accreted Value and Interest
     The Accreted Value of this 12.125% Note is defined as follows: For any
specified date, the amount calculated pursuant to (1), (2), (3) or (4) for each
$1,000 of principal amount of these Notes:
 

4   This paragraph should be removed upon the exchange of Notes for Exchange
Notes in a Registered Exchange Offer or upon the registration of the Notes
pursuant to the terms of a Registration Rights Agreement.

A6-3



--------------------------------------------------------------------------------



 



     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Accrual Date”) the
Accreted Value will equal the amount set forth below for such Semi-Annual
Accrual Date:

              Accreted Date   Value
Issue Date
  $ 800.00  
March 31, 2006
  $ 850.00  
September 30, 2006
  $ 900.00  
March 31, 2007
  $ 950.00  
September 30, 2007
  $ 1,000.00  

     (2) if the specified date occurs before the first Semi-Annual Accrual Date,
the Accreted Value will equal the sum of
     (a) the Accreted Value of such series on the Issue Date set forth above and
     (b) an amount equal to the product of
     (x) the Accreted Value for the first Semi-Annual Accrual Date less the
Accreted Value on the Issue Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Accrual Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Accrual Dates, the
Accreted Value will equal the sum of
     (a) the Accreted Value for the Semi-Annual Accrual Date immediately
preceding such specified date and
     (b) an amount equal to the product of
     (x) the Accreted Value for the immediately following Semi-Annual Accrual
Date less the Accreted Value for the immediately preceding Semi-Annual Accrual
Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Accrual Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Accrual Date,
the Accreted Value will equal $1,000.
     CCH I Holdings, LLC, a Delaware limited liability company (the “Company”),
and CCH I Holdings Capital Corp., a Delaware corporation (“Capital Corp” and,
together with the

A6-4



--------------------------------------------------------------------------------



 



Company, the “Issuers”), promise to pay cash interest on the principal amount of
this 12.125% Note at the rate of 12.125% per annum from January 15, 2007 until
maturity. (Throughout this 12.125% Note, the term “principal amount” refers to
this 12.125% Note’s principal amount at maturity.) The interest rate on the
12.125% Notes is subject to increase pursuant to the provisions of the
Registration Rights Agreement entered into on the Issue Date. The Issuers will
pay interest semi-annually in arrears on January 15 and July 15 of each year
(each an “Interest Payment Date”), or if any such day is not a Business Day, on
the next succeeding Business Day. Interest on the 12.125% Notes will accrue from
and including the most recent date to which interest has been paid or, if no
interest has been paid, from January 15, 2007; provided that if there is no
existing Default in the payment of interest, and if this 12.125% Note is
authenticated between a record date referred to on the face and the next
succeeding Interest Payment Date, interest shall accrue from and including such
next succeeding Interest Payment Date; provided, further, that the first
Interest Payment Date shall be July 15, 2007. The Issuers shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand at the rate
then in effect; they shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods) from time to time on demand at
the same rate. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.
2. Method of Payment
     The Issuers shall pay interest on the 12.125% Notes (except defaulted
interest) to the Persons who are registered Holders of 12.125% Notes at the
close of business on the January 1 or July 1 next preceding the Interest Payment
Date, even if such Notes are canceled after such record date and on or before
such Interest Payment Date, except as provided in Section 2.12 of the Indenture
with respect to defaulted interest. Payments in respect of the Notes represented
by the Global Notes (including principal, premium, if any, and interest) will be
made by wire transfer of immediately available funds to the accounts specified
by the Global Note holder. With respect to Notes in certificated form, the
Issuer will make all payments of principal, premium, if any, and interest, by
wire transfer of immediately available funds to the accounts specified by the
holders thereof or, if no such account is specified, by mailing a check to each
such holder’s registered address. Such payment shall be in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.
3. Paying Agent and Registrar
     Initially, The Bank of New York Trust Company, NA, the Trustee under the
Indenture, will act as Paying Agent and Registrar. The Issuers may change any
Paying Agent or Registrar without notice to any Holder. The Company or any of
its Subsidiaries may act in any such capacity.
4. Indenture
     The Issuers issued the Notes under an Indenture dated as of September 28,
2005 (the “Indenture”) among the Issuers, the Parent Guarantor and the Trustee.
Capitalized terms not

A6-5



--------------------------------------------------------------------------------



 



otherwise defined herein are used herein as defined in the Indenture. This Note
is part of a series of 12.125% Notes issued under the Indenture. In addition,
the Indenture governs several other series of Notes. References to the “Notes”
include this 12.125% Note and all other 12.125% Notes as well as all other
series of Notes outstanding under the Indenture. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended (15 U.S. Code
Section 77aaa-77bbbb). The Notes are subject to all such terms, and Holders are
referred to the Indenture and such Act for a statement of such terms. To the
extent any provision of this 12.125% Note conflicts with the express provisions
of the Indenture, the provisions of the Indenture shall govern and be
controlling.
5. Optional Redemption
     The Issuers shall not have the option to redeem the 12.125% Notes pursuant
to this paragraph 5 prior to September 30, 2007. On September 30, 2007 and
thereafter, the Issuers shall have the option to redeem the 12.125% Notes, in
whole or in part, at the applicable redemption prices (expressed as percentages
of the principal amount) set forth below plus accrued and unpaid cash interest
thereon, if any, to the applicable redemption date, if redeemed during the
periods indicated below:

          Redemption Date   Percentage
September 30, 2007 until January 14, 2008
    106.063 %
January 15, 2008 until January 14, 2009
    104.042 %
January 15, 2009 until January 14, 2010
    102.021 %
Thereafter
    100.000 %

6. Mandatory Redemption and Repurchase
     Except as otherwise provided in Paragraph 7 below, the Issuers shall not be
required to make mandatory redemption payments with respect to the 12.125% Notes
or be required to repurchase any of the 12.125% Notes.
7. Repurchase at Option of Holder
     (a) If there is a Change of Control, the Issuers shall make an offer (a
“Change of Control Offer”) to repurchase all or any part (equal to $1,000 in
principal amount or an integral multiple thereof) of each Holder’s Notes at a
purchase price equal to the sum of (i) 100% of the aggregate Accreted Value
thereof plus (ii) accrued and unpaid cash interest thereon, if any, to the date
of purchase plus (iii) the Applicable Change of Control Premium (such sum, the
“Change of Control Payment”).
     “Applicable Change of Control Premium” is defined to mean for any series of
Notes, for any specified date, the amount calculated pursuant to (1), (2),
(3) or (4) for each $1,000 of principal amount of such Notes:

A6-6



--------------------------------------------------------------------------------



 



     (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Issue Date, a “Semi-Annual Reference Date”) the
Applicable Change of Control Premium will equal the amount set forth below for
such Semi-Annual Reference Date:

              Applicable Change of Date   Control Premium
Issue Date
  $ 200.00  
March 31, 2006
  $ 152.50  
September 30, 2006
  $ 105.00  
March 31, 2007
  $ 57.50  
September 30, 2007
  $ 10.00  

     (2) if the specified date occurs before the first Semi-Annual Reference
Date, the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium of such series on the
Issue Date set forth above minus
          (ii) an amount equal to the product of
     (x) the Applicable Change of Control Premium on the Issue Date less the
Applicable Change of Control Premium for the first Semi-Annual Reference Date
multiplied by
     (y) a fraction, the numerator of which is the number of days from the Issue
Date to the specified date, using a 360-day year of twelve 30-day months, and
the denominator of which is the number of days from the Issue Date to the first
Semi-Annual Reference Date, using a 360-day year of twelve 30-day months;
     (3) if the specified date occurs between two Semi-Annual Reference Dates,
the Applicable Change of Control Premium will equal the sum of
          (i) the Applicable Change of Control Premium for the Semi-Annual
Reference Date immediately preceding such specified date minus
          (ii) an amount equal to the product of
     (x) the Applicable Change of Control Premium for the immediately preceding
Semi-Annual Reference Date less the Applicable Change of Control Premium for the
immediately following Semi-Annual Reference Date multiplied by
     (y) a fraction, the numerator of which is the number of days from the
immediately preceding Semi-Annual Reference Date to the specified date, using a
360-day year of twelve 30-day months, and the denominator of which is 180; or
     (4) if the specified date occurs after the last Semi-Annual Reference Date,
the Applicable Change of Control Premium will equal $10.00.

A6-7



--------------------------------------------------------------------------------



 



     Within 10 days following any Change of Control, the Issuers shall mail a
notice to each Holder describing the transaction or transactions that constitute
the Change of Control and offering to repurchase Notes on the Change of Control
Payment Date specified in such notice, pursuant to the procedures required by
the Indenture and described in such notice.
     (b) If the Company or a Restricted Subsidiary thereof consummates any Asset
Sale, the Issuers may be required to offer to purchase the 12.125% Notes.
8. Denominations, Transfer, Exchange
     The 12.125% Notes are in registered form without coupons in denominations
of $1,000 and integral multiples of $1,000. The transfer of 12.125% Notes may be
registered and 12.125% Notes may be exchanged as provided in the Indenture. The
Registrar and the Trustee may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents, and the Issuers may require a
Holder to pay any taxes and fees required by law or permitted by the Indenture.
The Issuers need not exchange or register the transfer of any 12.125% Note or
portion of a 12.125% Note selected for redemption or repurchase, except for the
unredeemed or unrepurchased portion of any 12.125% Note being redeemed or
repurchased in part. Also, the Issuers need not exchange or register the
transfer of any 12.125% Notes for a period of 15 days before a selection of
12.125% Notes to be redeemed or repurchased or during the period between a
record date and the corresponding Interest Payment Date.
9. Persons Deemed Owners
     The registered Holder of a 12.125% Note may be treated as its owner for all
purposes.
10. Amendment, Supplement and Waiver
     Subject to certain exceptions, the Indenture, the Notes or the Note
Guarantee may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding of
all series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes),
and any existing default or compliance with any provision of the Indenture, the
Notes or the Note Guarantee may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding of all
series affected voting together as one class (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes).
Without the consent of any Holder of a Note, the Issuers, the Parent Guarantor
and the Trustee may amend or supplement the Indenture, the Notes or the Note
Guarantee to cure any ambiguity, defect or inconsistency, to provide for
uncertificated Notes in addition to or in place of certificated Notes, to
provide for or confirm the issuance of Additional Notes, to provide for the
assumption of the Issuers’ or the Parent Guarantor’s obligations to Holders of
Notes of any series in the case of a merger or consolidation or sale of all or
substantially all of the Issuers’ assets, to release any Subsidiary Guarantee in
accordance with the provisions of the Indenture, to make any change that would
provide any additional rights or benefits to the Holders of Notes of any series
or that does not adversely affect the legal rights under the Indenture of any
Holder, or to comply with the requirements of the SEC in order to

A6-8



--------------------------------------------------------------------------------



 



effect or maintain the qualification of the Indenture under the TIA or otherwise
as necessary to comply with applicable law.
11. Defaults and Remedies
     Each of the following is an Event of Default: (i) default for 30
consecutive days in the payment when due of interest on the 12.125% Notes,
(ii) default in payment when due of the principal of or premium, if any, on the
12.125% Notes, (iii) failure by the Company or any of its Restricted
Subsidiaries to comply with Sections 4.16 and 5.01 of the Indenture,
(iv) failure by the Company or any of its Restricted Subsidiaries for 30
consecutive days after written notice thereof has been given to the Issuers by
the Trustee or to the Issuers and the Trustee by the Holders of at least 25% of
the principal amount of all of the series of the Notes to which such failure
relates outstanding to comply with any of their other covenants or agreements in
the Indenture, (v) default under any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any of its Restricted
Subsidiaries (or the payment of which is guaranteed by the Company or any of its
Restricted Subsidiaries), whether such Indebtedness or guarantee now exists or
is created after the date of the Indenture, if that default: (a) is caused by a
failure to pay at final stated maturity the principal amount of such
Indebtedness prior to the expiration of the grace period provided in such
Indebtedness on the date of such default (a “Payment Default”); or (b) results
in the acceleration of such Indebtedness prior to its express maturity, and, in
each case, the principal amount of any such Indebtedness, together with the
principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$100 million or more, (vi) failure by the Company or any of its Restricted
Subsidiaries to pay final judgments which are non-appealable aggregating in
excess of $100 million (net of applicable insurance which has not been denied in
writing by the insurer), which judgments are not paid, discharged or stayed for
a period of 60 days, or (vii) certain events of bankruptcy or insolvency with
respect to the Company or any of its Significant Subsidiaries. In the case of an
Event of Default arising from certain events of bankruptcy or insolvency with
respect to the Company, the Accreted Value of and accrued and unpaid cash
interest on all series of outstanding Notes will become due and payable without
further action or notice. If any other Event of Default occurs and is
continuing, the Trustee by notice to the Issuers or the Holders of at least 25%
in principal amount of all of the series of Notes to which such Event of Default
relates may by notice to the Issuers and the Trustee declare the Accreted Value
of and accrued and unpaid cash interest on such Notes to be due and payable.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. Subject to certain limitations, Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power. The Trustee may withhold from Holders of the
Notes of any series notice of any continuing Default or Event of Default (except
a Default or Event of Default relating to the payment of principal or interest)
if it determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of all of the series of the Notes to
which such Default or Event of Default relates then outstanding by notice to the
Trustee may on behalf of the Holders of all of the Notes of such series waive
any existing Default or Event of Default and its consequences under the
Indenture except a continuing Default or Event of Default in the payment of
interest on, or the principal of, such Notes. The Issuers are required to
deliver to the Trustee annually a statement regarding compliance with the

A6-9



--------------------------------------------------------------------------------



 



Indenture. Upon becoming aware of any Default or Event of Default, the Issuers
are required to deliver to the Trustee a statement specifying such Default or
Event of Default.
12. Trustee Dealings with Issuers
     The Trustee, in its individual or any other capacity, may make loans to,
accept deposits from, and perform services for the Issuers or their Affiliates,
and may otherwise deal with the Issuers or their Affiliates, as if it were not
the Trustee.
13. No Recourse Against Others
     A director, officer, employee, incorporator, member or stockholder of
either of the Issuers or the Parent Guarantor, as such, shall not have any
liability for any obligations of the Issuers or the Parent Guarantor under the
Notes, the Indenture, the Note Guarantee or any Registration Rights Agreement or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note and a Note Guarantee waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes and the Note Guarantees.
14. Governing Law
     THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THIS 12.125% NOTE AND THE INDENTURE WITHOUT GIVING EFFECT TO THE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES
HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
12.125% NOTE.
15. Authentication
     This 12.125% Note shall not be valid until authenticated by the manual
signature of the Trustee or an authenticating agent.
16. Abbreviations
     Customary abbreviations may be used in the name of a Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint tenants with right of survivorship and not as tenants in
common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors Act).
17. Additional Rights of Holders of Restricted Global Notes and Restricted
Definitive Notes
     In addition to the rights provided to Holders of Notes under the Indenture,
Holders of Restricted Global Notes and Restricted Definitive Notes shall have
all the rights set forth in the applicable Registration Rights Agreement.

A6-10



--------------------------------------------------------------------------------



 



18. CUSIP Numbers
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Issuers have caused CUSIP numbers to be
printed on the Notes and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.
     The Issuers will furnish to any Holder upon written request and without
charge a copy of the Indenture and/or any Registration Rights Agreement.
Requests may be made to:
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive Suite 100
St. Louis, Missouri 63131
Attention: Secretary
Telecopier No.: (314) 965-8793

A6-11



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this 12.125% Note, fill in the form below:
(I) or (we) assign and transfer this 12.125% Note to:
(Insert assignee’s legal name)
(Insert assignee’s soc. sec. or tax I.D. no.)
(Print or type assignee’s name, address and zip code)
and irrevocably appoint
                                                                                
to transfer this 12.125% Note on the books of the Issuers. The agent may
substitute another to act for him.

             
Date:
      Your Signature:    
 
           
 
          (Sign exactly as your name appears
 
          on the face of this 12.125% Note)

Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A6-12



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
     If you want to elect to have this 12.125% Note purchased by the Issuers
pursuant to Section 4.11 or 4.16 of the Indenture, check the appropriate box
below:
     o Section 4.11
     o Section 4.16
     If you want to elect to have only part of this 12.125% Note purchased by
the Issuers pursuant to Section 4.11 or Section 4.16 of the Indenture, state the
amount you elect to have purchased: $                                        .

             
Date:
      Your Signature:    
 
           
 
          (Sign exactly as your name appears
 
          on the face of this 12.125% Note)

Tax Identification No.:
Signature Guarantee*:
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A6-13



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER RESTRICTED NOTES
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Attention: Chief Financial Officer
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
          Re: CUSIP #                                         
Reference is hereby made to the Indenture, dated as of September 28, 2005 (the
“Indenture”), among CCH I Holdings, LLC (the “Company”), CCH I Holdings Capital
Corp. (“Capital Corp” and, together with the Company, the “Issuers”), Charter
Communications Holdings, LLC, as Parent Guarantor, and The Bank of New York
Trust Company, NA, as Trustee. Capitalized terms used but not defined herein
shall have the meanings set forth in the Indenture.
This certificate relates to $                                         principal
amount of Notes held in (check applicable space)                      book-entry
or                      definitive form by the undersigned.
The undersigned                                          (transferor) (check one
box below):

o   hereby requests the Registrar to deliver in exchange for its beneficial
interest in the Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above), in accordance with Section 2.06 of the
Indenture;

o   hereby requests the Trustee to exchange or register the transfer of a Note
or Notes to                                          (transferee).

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the periods referred to in Rule
144(k) under the Securities Act of 1933, as amended, the undersigned confirms
that such Notes are being transferred in accordance with its terms:
CHECK ONE BOX BELOW:

         
(1)
  o   to the Issuers or any of their subsidiaries; or

A6-14



--------------------------------------------------------------------------------



 



         
(2)
  o   pursuant to an effective registration statement under the Securities Act
of 1933, as amended; or
 
       
(3)
  o   inside the United States to a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act of 1933, as amended) that purchases for
its own account or for the account of a qualified institutional buyer to whom
notice is given that such transfer is being made in reliance on Rule 144A under
the Securities Act of 1933, as amended, in each case pursuant to and in
compliance with Rule 144A thereunder; or
 
       
(4)
  o   outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act of 1933, as amended, in compliance with
Rule 904 thereunder; or
 
       
(5)
  o   to an institutional “accredited investor” (as defined in
Rule 501(a)(1),(2),(3) or (7) under the Securities Act of 1933) that has
furnished to the Trustee a signed letter containing certain representations and
agreements; or
 
       
(6)
  o   in another transaction that does not require registration under the
Securities Act.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.

         
 
       
 
       
 
  Signature    

       
Signature Guarantee:
   
 
   
 
  (Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended
(“Rule 144A”), and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned’s foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
[Name of Transferee]

       
Dated:
   
 
   
NOTICE: To be executed by an executive officer
   

A6-15



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE 5
     The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global Note or Definitive Note for an interest in this Global Note, have been
made:

                              Principal Amount of                 this Global
Note   Signature of     Amount of decrease   Amount of increase   following such
  authorized officer Date of   in Principal Amount   in Principal Amount  
decrease (or   of Trustee or Note Exchange   of this Global Note   of this
Global Note   increase)   Custodian
 
               
 
               
 
               

 

5   Should be included only in Notes issued in global form.

A6-16



--------------------------------------------------------------------------------



 



NOTE GUARANTEE
For value received, the undersigned hereby unconditionally guarantees, on a
senior unsecured basis, to the Holder of this 12.125% Note the cash payments in
United States dollars of principal of, premium, if any, and interest on this
12.125% Note in the amounts and at the times when due and interest on the
overdue principal, premium, if any, and interest, if any, of this 12.125% Note,
if lawful, and the payment or performance of all other Obligations of the
Issuers under the Indenture or this 12.125% Note, to the Holder of this 12.125%
Note and the Trustee, in accordance with the Note, Article 11 of the Indenture
and this Note Guarantee, including the terms stated in the Note, the Indenture
and this Note Guarantee. The validity and enforceability of this Note Guarantee
shall not be affected by the fact that it is not affixed to any particular Note.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of September 28, 2005 among CCH I Holdings,
LLC, a Delaware limited liability company, CCH I Holdings Capital Corp., a
Delaware corporation, the undersigned, and The Bank of New York Trust Company,
NA, as trustee (as amended or supplemented, the “Indenture”).
THIS NOTE GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The undersigned hereby agrees to submit
to the jurisdiction of the courts of the State of New York in any action or
proceeding arising out of or relating to this Note Guarantee.
This Note Guarantee is subject to release upon the terms set forth in the
Indenture.

                  CHARTER COMMUNICATIONS HOLDINGS, LLC    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

A6-17



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS PURSUANT TO RULE 144A]
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Attention: Chief Financial Officer
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department

         
 
  Re:   CCH I Holdings, LLC and CCH I Holdings Capital Corp. (the “Issuers”)
 
      11.125% SENIOR ACCRETING NOTES DUE 2014
 
      9.920% SENIOR ACCRETING NOTES DUE 2014
 
      10.00% SENIOR ACCRETING NOTES DUE 2014
 
      11.75% SENIOR ACCRETING NOTES DUE 2014
 
      13.50% SENIOR ACCRETING NOTES DUE 2014
 
      12.125% SENIOR ACCRETING NOTES DUE 2015 (the “Notes”)

Ladies and Gentlemen:
In connection with our proposed sale of $                     aggregate
principal amount at maturity of the Notes, we hereby certify that such transfer
is being effected pursuant to and in accordance with Rule 144A (“Rule 144A”)
under the United States Securities Act of 1933, as amended (the “Securities
Act”), and, accordingly, we hereby further certify that the Notes are being
transferred to a person that we reasonably believe is purchasing the Notes for
its own account, or for one or more accounts with respect to which such person
exercises sole investment discretion, and such person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Notes are being transferred in
compliance with any applicable blue sky securities laws of any state of the
United States.
You and the Issuers are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

             
 
      Very truly yours,    
 
           
 
               
 
           

B-1



--------------------------------------------------------------------------------



 



             
 
      [Name of Transferor]    
 
           
 
  By:        
 
           
 
           
 
      Authorized Signature    

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS
PURSUANT TO REGULATION S]
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Attention: Chief Financial Officer
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department

         
 
  Re:   CCH I Holdings, LLC and CCH I Holdings Capital Corp. (the “Issuers”)
 
      11.125% SENIOR ACCRETING NOTES DUE 2014
 
      9.920% SENIOR ACCRETING NOTES DUE 2014
 
      10.00% SENIOR ACCRETING NOTES DUE 2014
 
      11.75% SENIOR ACCRETING NOTES DUE 2014
 
      13.50% SENIOR ACCRETING NOTES DUE 2014
 
      12.125% SENIOR ACCRETING NOTES DUE 2015 (the “Notes”)

Ladies and Gentlemen:
In connection with our proposed sale of $                     aggregate
principal amount of the Notes, we confirm that such sale has been effected
pursuant to and in accordance with Regulation S under the United States
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, we
represent that:
     (1) the offer of the Notes was not made to a person in the United States;
     (2) either (a) at the time the buy order was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States or (b) the
transaction was executed in, on or through the facilities of a designated
off-shore securities market and neither we nor any person acting on our behalf
knows that the transaction has been pre-arranged with a buyer in the United
States;
     (3) no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;

C-1



--------------------------------------------------------------------------------



 



     (4) the transaction is being made in compliance with any applicable
securities laws of any state of the United States or any other applicable
jurisdiction; and
     (5) the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act and not the result of offers or
sales specifically targeted to an identifiable group of U.S. citizens abroad.
     If the transfer of the beneficial interest occurs prior to the expiration
of the 40-day distribution compliance period set forth in Regulation S, the
transferred beneficial interest will be held immediately thereafter through
Euroclear or Clearstream.
     In addition, if the sale is made during a restricted period and the
provisions of Rule 903(c)(3) or Rule 904(c)(1) of Regulation S are applicable
thereto, we confirm that such sale has been made in accordance with the
applicable provisions of Rule 903(c)(3) or Rule 904(c)(1), as the case may be.
The Issuers and you are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.

                  Very truly yours,    
 
               
 
                     
 
           
 
      [Name of Transferor]    
 
           
 
  By:        
 
           
 
      Authorized Signature    

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
          Re: [INSERT APPLICABLE SERIES]
     Reference is hereby made to the Indenture, dated as of September 28, 2005
(the “Indenture”), among CCH I Holdings, LLC (the “Company”), CCH I Holdings
Capital Corp. (“Capital Corp” and, together with the Company, the “Issuers”),
Charter Communications Holdings, LLC, as Parent Guarantor, and The Bank of New
York Trust Company, NA, as trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.
     In connection with our proposed purchase of $                     aggregate
principal amount of:

             
 
  (i)   o   a beneficial interest in a Global Note, or
 
           
 
  (ii)   o   a Definitive Note,

we confirm that:
     1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture, and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the United States Securities Act of
1933, as amended (the “Securities Act”).
     2. We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (a) to the Company or CCH I (b) so long as the Notes are
eligible for resale pursuant to Rule 144A under the Securities Act to a person
whom we

D-1



--------------------------------------------------------------------------------



 



reasonably believe is a qualified institutional buyer within the meaning of
Rule 144A purchasing for its own account or for the account of a qualified
institutional buyer, in each case, to whom notice is given that the offer,
resale, pledge or other transfer is being made in reliance on Rule 144A, (c) to
non-U.S. persons in offshore transactions in accordance with Rule 904 of
Regulation S under the Securities Act, (d) after the later of the second
anniversary of the issuance of the relevant Notes or the date that is three
months after the Transferor has ceased to be an affiliate of the Company or CCH
I, (e) pursuant to an effective registration statement under the Securities Act
or (f) in any other transaction that does not require registration under the
Securities Act, and we further agree to provide to any person purchasing the
Definitive Note or beneficial interest in a Global Note from us in a transaction
meeting the requirements of any of clauses (a) through (f) of this paragraph a
notice advising such purchaser that resales thereof are restricted as stated
herein.
     3. We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Issuers such
certifications, legal opinions and other information as you and the Issuers may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.
     4. We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or its investment.
     5. We are acquiring the Notes or beneficial interest therein purchased by
us for our own account or for one or more accounts (each of which is an
institutional “accredited investor”) as to each of which we exercise sole
investment discretion.
     You and the Issuers are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy to any interested party
in any administrative or legal proceedings or official inquiry with respect to
the matters covered hereby.

             
 
                              [Insert Name of Transferor]    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

Dated:                                         

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
[COMPLETE FORM I OR FORM II AS APPLICABLE.]
[FORM I – To be used by
the owner of a beneficial interest in a Temporary Regulation S Global Note]
CERTIFICATE OF BENEFICIAL OWNERSHIP IN CONNECTION WITH EXCHANGES OF
TEMPORARY REGULATION S GLOBAL NOTES
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Attention: Chief Financial Officer
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
Re: [INSERT APPLICABLE SERIES]
Ladies and Gentlemen:
     Reference is hereby made to the Indenture, dated as of September 28, 2005
(the “Indenture”), among CCH I Holdings, LLC (the “Company”), CCH I Holdings
Capital Corp. (“Capital Corp” and, together with the Company, the “Issuers”),
Charter Communications Holdings, LLC, as Parent Guarantor, and The Bank of New
York Trust Company, NA, as trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.
     We are the beneficial owner of $                     principal amount of
___% Notes issued under the Indenture and represented by a Temporary
Regulation S Global Note.
     We hereby certify as follows:
[CHECK A OR B AS APPLICABLE.]

A.   We are a non-U.S. person (within the meaning of Regulation S under the
Securities Act).   B.   We are a U.S. person (within the meaning of Regulation S
under the Securities Act) that purchased the ___% Notes in a transaction that
did not require registration under the Securities Act.

E-1



--------------------------------------------------------------------------------



 



     You are entitled to rely upon this Certificate and are irrevocably
authorized to produce this Certificate or a copy hereof to any interested party
in any administrative or legal proceeding or official inquiry with respect to
the matters covered hereby.

                  Very truly yours,    
 
                [NAME OF BENEFICIAL OWNER]    
 
           
 
  By:        
 
      Name:    
 
      Title:    
 
      Address:    

Date:                                         

E-2



--------------------------------------------------------------------------------



 



[FORM II – To be used by a Person acting on behalf of an owner of a beneficial
interest in a
Temporary Regulation Global Note]
CERTIFICATE OF BENEFICIAL OWNERSHIP IN CONNECTION WITH EXCHANGES OF
TEMPORARY REGULATION S GLOBAL NOTES
CCH I Holdings, LLC
CCH I Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Attention: Chief Financial Officer
The Bank of New York Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
Re: [INSERT APPLICABLE SERIES]
Ladies and Gentlemen:
     Reference is hereby made to the Indenture, dated as of September 28, 2005
(the “Indenture”), among CCH I Holdings, LLC (the “Company”), CCH I Holdings
Capital Corp. (“Capital Corp” and, together with the Company, the “Issuers”),
Charter Communications Holdings, LLC, as Parent Guarantor, and The Bank of New
York Trust Company, NA, as trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.
     This is to certify that based solely on certifications we have received in
writing, by tested telex or by electronic transmission from institutions
appearing in our records as persons being entitled to a portion of the principal
amount of ___% Notes represented by a Temporary Regulation S Global Note issued
under the above-referenced Indenture, that as of the date hereof, $___ principal
amount of ___% Notes represented by the Temporary Regulation S Global Note being
submitted herewith for exchange is beneficially owned by persons that are either
(i) non-U.S. persons (within the meaning of Regulation S under the Securities
Act) or (ii) U.S. persons that purchased the ___% Notes in a transaction that
did not require registration under the Securities Act.
     We further certify that (i) we are not submitting herewith for exchange any
portion of such Temporary Regulation S Global Note excepted in such
certifications and (ii) as of the date hereof we have not received any
notification from any institution to the effect that the statements made by such
institution with respect to any portion of such Temporary Regulation S Global
Note submitted herewith for exchange are no longer true and cannot be relied
upon as of the date hereof.

E-3



--------------------------------------------------------------------------------



 



     You are entitled to rely upon this Certificate and are irrevocably
authorized to produce this Certificate or a copy hereof to any interested party
in any administrative or legal proceeding or official inquiry with respect to
the matters covered hereby.

                  Yours faithfully,    
 
                [Name of DTC Participant]    
 
           
 
  By:        
 
      Name:    
 
      Title:    
 
      Address:    

Date:                                         
ws59.tmp

E-4